Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 1 of 128 PageID 28286



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   WINN-DIXIE STORES, INC.,

                                  Plaintiff,           Case No. 3:15-cv-01143-J-39-BJD-JBT

          v.

   SOUTHEAST MILK, INC., et al.,

                                  Defendants.


                                JOINT PRETRIAL STATEMENT

         Pursuant to Local Rule 3.06(c) and the Fourth Amended Case Management and

  Scheduling Order (Doc. 258), Plaintiff Winn-Dixie Stores, Inc. (“Plaintiff”) and Defendants

  National Milk Producers Federation (“NMPF”), Dairy Farmers of America, Inc. (“DFA”), Land

  O’Lakes, Inc. (“Land O’Lakes”), Agri-Mark, Inc. (“Agri-Mark”), and Southeast Milk, Inc.

  (“SMI”) (collectively, “Defendants”) hereby submit the following pretrial statement:

    I.         THE BASIS OF FEDERAL JURISDICTION.

         The Court has subject matter jurisdiction over this case pursuant to 18 U.S.C. § 1331,

  because Plaintiff’s case is brought pursuant to the Clayton Act, 15 U.S.C. § 12, et seq., for an

  alleged violation of the Sherman Act, 15 U.S.C. § 1, et seq., and therefore presents a federal

  question.

   II.         A CONCISE STATEMENT OF THE NATURE OF THE ACTION.

         This is an action based upon an alleged violation of Section 1 of the Sherman Act, which

  prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

  restraint of trade or commerce . . .” 15 U.S.C. § 1.




                                                   1
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 2 of 128 PageID 28287



  III.       A BRIEF, GENERAL STATEMENT OF EACH PARTY’S CASE.

         Plaintiff’s Case: Plaintiff alleges that the Defendants violated Section 1 of the Sherman

  Act when they agreed to create and implement Cooperatives Working Together and its Herd

  Retirement Program, with the express, intended purpose of reducing the supply of raw milk in

  order to increase and stabilize the price of raw milk, processed milk and products made from raw

  milk. Plaintiff also alleges that each Defendant participated in this anticompetitive scheme – the

  creation and implementation of the HRP. Plaintiff contends that the HRP was successful in

  raising the over order premium that Plaintiff paid, that competition was injured by Defendants’

  conduct, and that Plaintiff was injured by Defendants’ conduct and suffered damages as a result

  of Defendants’ conduct.

         Defendants’ Case: First, the Herd Retirement Program was immune from application of

  the antitrust laws by virtue of Section 6 of Clayton Act, 15 U.S.C. § 17, and the Capper-Volstead

  Act, 7 U.S.C. § 291. Second, the Herd Retirement Program unequivocally ended in 2010, outside

  of the statute of limitations period. Third, there was no conspiracy to restrain the supply of raw

  milk, because the Herd Retirement Program was a voluntary program in which farmers could

  choose to participate on an individual basis or not, and the Herd Retirement Program did not

  restrain trade. Fourth, the Herd Retirement Program was not an unreasonable restraint of trade.

  Fifth, the Herd Retirement Program did not in any way impact the level at which over-order

  premiums, the service charges attacked by the Plaintiff in this case, were set. Even if the amount

  of raw milk had been reduced, it would not have affected the service charges paid by Plaintiff

  (the only charges for which Plaintiff can recover), as those charges were based on fuel prices and

  the premium charged for the rBST-free milk requested by Plaintiff—not a reduced milk supply.

  In any event, the Herd Retirement Program did not reduce the amount of raw milk available for



                                                   2
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 3 of 128 PageID 28288



  use in the relevant geographic market for the products for which Plaintiff claims damages.

  Regardless, Plaintiff has not and cannot show a reliable measure of damages.

  IV.        A LIST OF ALL EXHIBITS AND RULE 5.04 EXHIBIT SUBSTITUTES TO
             BE OFFERED AT TRIAL WITH NOTATION OF ALL OBJECTIONS
             THERETO.

         See attached Exhibit A. Plaintiff objects to any exhibit that has not been produced

  previously in this case. Defendants respond that they have produced seven (7) documents

  pursuant to Rule 26(e) that they acquired from public sources or federal agencies, all but two of

  which were included in the summary judgment record.

   V.        A LIST OF ALL WITNESSES WHO MAY BE CALLED AT TRIAL.

     A. Plaintiff’s Witnesses

         Plaintiff expects to call the following lay and expert witnesses for live testimony at trial.

  Plaintiff reserves the right to amend this witness list, including not calling certain witnesses, upon

  reasonable notice to Defendants, and to call any witness listed on Defendants’ trial witness list. In

  addition, Plaintiff objects to any witness on Defendants’ list that has not been disclosed previously

  by name and address, as required by Rule 26.

           Witness and
                                         Employer                Brief Statement of Evidence
       Address or c/o Firm
   Hugh M. Ridgway                   Former employee Mr. Ridgway is expected to testify
   Kansas City                       Winn-Dixie      regarding of raw milk, processed milk and
                                                     products made from raw milk.
   David Welch                       Former employee Mr. Welch is expected to testify regarding
   Jacksonville, FL                  Winn-Dixie      of raw milk, processed milk and products
                                                     made from raw milk.
   Dwight Moore                      Former employee Mr. Moore is expected to testify regarding
   Charlotte, NC                     Winn-Dixie      of raw milk, processed milk and products
                                                     made from raw milk.
   Donald Bernos                     Former employee Mr. Bernos is expected to testify regarding
   Ponchatoula, Louisiana            Winn-Dixie      of raw milk, processed milk and products
                                                     made from raw milk.
   Katherine Lussier                 Former employee Ms. Lussier is expected to testify regarding
   Austin, TX                        Winn-Dixie      Plaintiff’s lack of knowledge of the HRP.

                                                    3
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 4 of 128 PageID 28289



   Evan Rainwater               Former employee Mr. Rainwater is expected to testify
   Boise, ID                    Winn-Dixie      regarding of raw milk, processed milk and
                                                products made from raw milk.
   Coler Ambrose                Former employee Mr. Ambrose is expected to testify
   Jacksonville, FL             Winn-Dixie      regarding Winn-Dixie’s purchases of of
                                                raw milk, processed milk and products
                                                made from raw milk.
   Don Breen                    Former employee Mr. Breen is expected to testify regarding
   Jacksonville, FL             Winn-Dixie      Winn-Dixie’s purchases of raw milk,
                                                processed milk and products made from
                                                raw milk, and r-BST free milk and
                                                premiums for such milk.
   John Wilson                                  Mr. Wilson is expected to testify regarding
   Dairy Farmers of America,                    the Herd Retirement Program and DFA’s
   Inc.                                         decision to participate in the HRP and
                                                ongoing participation in the HRP.
   Rick Smith                                   Mr. Smith is expected to testify regarding
   CEO Dairy Farmers of                         the Herd Retirement Program and DFA’s
   America, Inc.                                decision to participate in the HRP and
                                                ongoing participation in the HRP.
   Jerome Kozak                 Former employee Mr. Kozak is expected to testify regarding
                                National Milk   the Herd Retirement Program.
                                Producers
                                Federation
   Thomas Wegner                                Mr. Wegner is expected to testify
   Land O’ Lakes, Inc.                          regarding the Herd Retirement Program
                                                and Land O’ Lakes’ decision to participate
                                                in the HRP and ongoing participation in the
                                                HRP.
   Edward Gallagher                             Mr. Gallagher is expected to testify
   Dairy Farmers of America,                    regarding the Herd Retirement Program
   Inc.                                         and Dairylea’s and DFA’s decision to
                                                participate in the HRP and ongoing
                                                participation in the HRP.
   Richard Stammer                              Mr. Stammer is expected to testify
   Agri-Mark                                    regarding the Herd Retirement Program,
                                                and Agri-Mark’s decision to participate in
                                                the HRP and ongoing participation in the
                                                HRP.
   Joseph Wright                                Mr. Wright is expected to testify regarding
   President, Southeast Milk,                   SMI’s sales of raw milk, processed milk
   Inc.                                         and products made with raw milk to
                                                Plaintiff, and SMI’s decision to participate
                                                in the HRP and ongoing participation in the
                                                HRP.


                                             4
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 5 of 128 PageID 28290



   Calvin Covington                 Former employee Mr. Covington is expected to testify
                                    Southeast Milk, regarding SMI’s sales of raw milk,
                                    Inc,            processed milk and products made with
                                                    raw milk to Plaintiff, and SMI’s decision to
                                                    participate in the HRP and ongoing
                                                    participation in the HRP.
   John M. Connor, Ph.D.                            Dr. Connor is expected to testify regarding
   Plaintiffs’ Economic Expert                      whether the HRP acted like a cartel and
                                                    whether Plaintiff suffered injury and
                                                    damages as a result of Defendants’
                                                    conduct.
   Frank Johns                                      Mr. Johns is expected to testify regarding
   Dairy Farmers of America,                        DFA’s sales of raw milk to Plaintiff.
   Inc.


   Dr. Scott Brown                                      Dr. Brown is expected to testify regarding
   University of Missouri                               his analyses and findings done for NMPF
                                                        and CWT about the results and
                                                        effectiveness of the HRP in reducing the
                                                        supply of raw milk over what it would have
                                                        been without the HRP and raising the All
                                                        Milk Price.
   Michael Lichte                                       Mr. Lichte is expected to testify regarding
   Dairy Farmers of America,                            Over-Order Premiums for raw milk,
   Inc.                                                 including r-BST free premiums and fuel
                                                        surcharges.

      B. Defendants’ Witnesses

          Defendants plan to arrange for each of the persons whom they are certain to call and do

  not plan on coordinating the arrival of any other witnesses. Defendants also reserve the right to

  drop witnesses on their list. Plaintiff should therefore plan accordingly. Plaintiff needs to work

  with Defendants to coordinate the attendance of any witness on Defendants’ list that it plans to

  call.

          Defendant DFA also specifically objects to Plaintiff’s inclusion of Rick Smith on its

  witness list. Mr. Smith is DFA’s CEO. He will not be called as a witness by Defendants and

  DFA does not intend for him to be present at trial. In addition to being unavailable, he has no


                                                   5
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 6 of 128 PageID 28291



  knowledge of the Herd Retirement Program that is unique or superior to knowledge available

  from other DFA witnesses. Furthermore, Plaintiff has not sought information from Mr. Smith

  through less burdensome means, as Plaintiff did not even attempt to depose Mr. Smith during the

  course of this litigation.

          Defendants expect to present the following witnesses at trial:

   Name                             Position                         Contact Information
   Connie Bancroft                  Southeast Regional Sales         May be contacted through
                                    Manager, Agri-Mark, Inc.         counsel for Agri-Mark, Inc.
   Dr. John M. Connor               Plaintiff’s expert               May be contacted through
                                                                     Plaintiffs’ counsel
   Calvin Covington                 Former Chief Executive           May be contacted through
                                    Officer, Southeast Milk, Inc.    counsel for Southeast Milk,
                                                                     Inc.
   Dale Eade                        Dairy Farmer, Southeast          May be contacted through
                                    Milk, Inc.                       counsel for Southeast Milk,
                                                                     Inc.
   Kent Herman                      Farmer Member of Board of        May be contacted through
                                    Directors, Southeast Area        counsel for Dairy Farmers of
                                    Chairman, Dairy Farmers of       America, Inc.
                                    America, Inc.
   Peter Kappelman                  Former Board Chairman,           May be contacted through
                                    Land O’Lakes, Inc.               counsel for Land O’ Lakes,
                                                                     Inc.
   Randy McGinnis                   Senior Vice President and        May be contacted through
                                    Chief Operating Officer          counsel for Dairy Farmers of
                                    Central, Southeast, and          America, Inc.
                                    Southwest Areas, Dairy
                                    Farmers of America, Inc.
   Randy Mooney                     Farmer Member of Board of        May be contacted through
                                    Directors, Dairy Farmers of      counsel for Dairy Farmers of
                                    America, Inc.                    America, Inc.
   Dr. Andrew Novakovic             Defendants’ expert               May be contacted through
                                                                     counsel for Defendants


   Dr. Bryan Ricchetti              Defendants’ expert               May be contacted through
                                                                     counsel for Defendants

   Dr. Richard Stammer              Senior Vice President, and       May be contacted through
                                    former President and Chief       counsel for Agri-Mark, Inc.
                                    Executive Officer, Agri-

                                                   6
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 7 of 128 PageID 28292



                                   Mark, Inc.
   Thomas Wegner                   Director of Governance and       May be contacted through
                                   Leader Development, Land         counsel for Land O’ Lakes,
                                   O’Lakes, Inc.                    Inc.
   Joe Wright                      President, Chairman of the       May be contacted through
                                   Board, Southeast Milk, Inc.      counsel for Southeast Milk,
                                                                    Inc.

         Defendants may present the following witnesses at trial:

   Name                            Position                         Contact Information
   John Boyle                      Category Manager Dairy,          Giant Martins, Carlisle, PA
                                   Giant Martins
   Michelle DePestel               Dairy Farmer, Land O’            May be contacted through
                                   Lakes, Inc.                      counsel for Land O’ Lakes,
                                                                    Inc.
   Debora Erb                      Farmer Member, Board of          May be contacted through
                                   Directors, Agri-Mark, Inc.       counsel for Agri-Mark, Inc.
   Nelson Habecker                 Dairy Farmer, Land O’            May be contacted through
                                   Lakes, Inc.                      counsel for Land O’ Lakes,
                                                                    Inc.
   Jerrel Heatwole                 Farmer Member of Board of        May be contacted through
                                   Directors, Dairy Farmers of      counsel for Dairy Farmers of
                                   America, Inc.                    America, Inc.
   James “Cricket” Jacquier        Farmer Member, Board of          May be contacted through
                                   Directors, Agri-Mark, Inc.       counsel for Agri-Mark, Inc.
   Dennis Johnson                  Former Dairy Farmer,             May be contacted through
                                   Southeast Milk, Inc.             counsel for Southeast Milk,
                                                                    Inc.
   Jerome Kozak                    Former President and CEO of      May be contacted through
                                   National Milk Producers          counsel for National Milk
                                   Federation                       Producers Federation
   Graham Leary                    Plaintiff                        May be contacted through
                                                                    Plaintiffs’ counsel
   Tom Oelrichs                    Farmer Member of Board of        May be contacted through
                                   Directors, Dairy Farmers of      counsel for Dairy Farmers of
                                   America, Inc.                    America, Inc.
   John Peachey                    Former Dairy Farmer,             May be contacted through
                                   Southeast Milk, Inc.             counsel for Southeast Milk,
                                                                    Inc.
   Jeffrey L. Richards             Former Dairy Farmer, Agri-       May be contacted through
                                   Mark, Inc.                       counsel for Agri-Mark, Inc.
   Jimmy Stewart                   Former Dairy Farmer,             May be contacted through
                                   Southeast Milk, Inc.             counsel for Southeast Milk,
                                                                    Inc.


                                                 7
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 8 of 128 PageID 28293



   John Wilson                       Senior Vice President, Dairy       May be contacted through
                                     Farmers of America, Inc.           counsel for Dairy Farmers of
                                                                        America, Inc.
   Shana Wooten                      Chief Operating Officer,           May be contacted through
                                     Southeast Milk, Inc.               counsel for Southeast Milk,
                                                                        Inc.

      C. Deposition of Defendants’ Farmer Witnesses

          Plaintiff’s Position: Per the Court’s Order of October 29, 2019 (Doc. 288), Plaintiff

  expects to depose any farmer witnesses, between the date of the Final Pretrial Conference and

  the trial date.

          Defendants Position: Defendants reserve the right to respond to any request by Plaintiff

  to take the deposition of a farmer witness on a case by case basis.

  VI.         A LIST OF ALL EXPERT WITNESSES INCLUDING, AS TO EACH SUCH
              WITNESS, A STATEMENT OF THE SUBJECT MATTER AND A
              SUMMARY OF THE SUBSTANCE OF HIS OR HER TESTIMONY.

          The parties anticipate calling the following expert witnesses at trial:

      A. Plaintiff’s Expert Witnesses

          John M. Connor, Ph.D. Dr. Connor is a former Professor at Purdue University in West

  Lafayette, Indiana, specializing in industrial economics. He was appointed Professor Emeritus of

  Agricultural Economics at Purdue University in 2010. Dr. Connor has been an Advisor to the

  American Antitrust Institute since 2004, and Senior Fellow since 2009. He holds an A.B. degree

  in mathematics from Boston College, an M.A. in agricultural economics from the University of

  Florida, an M.S. degree in agricultural economics from the University of Wisconsin, and a Ph.D.

  degree in economics with a minor concentration in applied econometrics from the University of

  Wisconsin at Madison. Since receiving his doctorate, Dr. Connor has held positions in teaching,

  research, and administration at the University of Wisconsin at Madison, the Economic Research

  Service of the U.S. Department of Agriculture, and Purdue University at West Lafayette. In 1983,

                                                    8
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 9 of 128 PageID 28294



  Dr. Connor was appointed Associate Professor and later Professor at Purdue University, where he

  taught price analysis, industrial-organization economics, and quantitative research methods,

  mostly at the graduate level. In 2009, Dr. Connor was elected Fellow of the Agricultural and

  Applied Economics Association, its highest honor bestowed for lifetime achievement. In 2014, Dr.

  Connor became the recipient of a similar honor, the Alfred E. Kahn Award, bestowed by the

  American Antitrust Institute.

         For the past 40 years Dr. Connor’s scholarly research specialty has been industrial-

  organization economics, a field that focuses on the relationship of market structure to the strategic

  conduct of firms and to industrial performance. Many, if not most, of his research projects have

  involved the collection of product, company, or industrial data that is analyzed with appropriate

  models and tested using applied statistical simulation methods, such as econometrics. For the last

  20 years his scholarship has focused more specifically on studies of price-fixing conduct and

  competition-law issues related to price-fixing cartels. He has published, or have in preparation,

  more than 70 academic publications that analyze various facets of the economics of price fixing

  or antitrust enforcement.

         In addition to his academic career, Dr. Connor has served as a consultant to the U.S. Senate

  Subcommittee on Multinational Corporations, the U.S. Congress’ Office of Technology

  Assessment, the Antitrust Division of the U.S. Department of Justice, the Federal Trade

  Commission, the National Association of Attorneys General, the Organization of Economic

  Cooperation and Development, and the United Nations Organization. In 2006, Dr. Connor was

  asked to advise the antitrust authority of the Netherlands on their anti-cartel policies and

  procedures. Dr. Connor has also addressed economists and legal experts at the invitation of the

  Antitrust Division of the U.S. Department of Justice, Competition Directorate of the European



                                                   9
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 10 of 128 PageID 28295



   Commission, the Competition Commission of Pakistan, the Competition Commission of India,

   and the Competition Authority of Iceland concerning cartel enforcement.

          Dr. Connor is expected to testify, without limitation, regarding his opinions with respect to

   the structure of the dairy industry, that it was conducive to Defendants’ anticompetitive scheme –

   Cooperatives Working Together (“CWT”) and its Herd Retirement Program (“HRP”) – that the

   demand for milk and other dairy products is inelastic, the implementation of the CWT and its HRP,

   that the HRP functioned like a cartel and raised the price of the over order premiums (“OOPs”),

   that the HRP injured competition, that Plaintiff was injured as a result of Defendants’

   anticompetitive scheme, paid higher prices for over order premium than it would have without the

   HRP and suffered damages in an amount to be determined at trial.

      B. Defendants’ Expert Witnesses

          Andrew Novakovic, Ph.D. Dr. Novakovic is a dairy industry expert and agricultural

   economist. He will testify about the economics of dairy farming, including how dairy farmers

   respond to economic incentives in deciding whether to produce more or less milk, to cull cows,

   and to exit dairy farming. He also will rebut some of the underlying assumptions that Dr. Connor

   makes about how dairy farms are operated. Additionally, Dr. Novakovic will testify about the

   procompetitive benefits of the CWT Herd Retirement Program for the dairy industry.

      Bryan Ricchetti, Ph.D. Dr. Ricchetti is an economist who specializes in antitrust and

   competition issues, with experience analyzing those issues in agricultural industries, including

   the dairy industry. He will testify about the economics of dairy farming at the level of

   cooperatives and the industry more broadly. Dr. Ricchetti will testify about the effect, or lack

   thereof, of the CWT Herd Retirement Program on over-order premiums, the raw milk supply,

   raw milk prices, and prices paid by Plaintiff. He will testify about the procompetitive benefits of



                                                   10
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 11 of 128 PageID 28296



   the CWT Herd Retirement Program. Dr. Ricchetti’s testimony also will encompass a number of

   flaws in Dr. Connor’s economic analysis and in Dr. Connor’s calculation of Plaintiff’s damages.

  VII.        IN CASES IN WHICH ANY PARTY CLAIMS MONEY DAMAGES, A
              STATEMENT OF THE ELEMENTS OF EACH SUCH CLAIM AND THE
              AMOUNT BEING SOUGHT WITH RESPECT TO EACH SUCH ELEMENT.

      A. Plaintiff’s Position
          Plaintiff’s claim for money damages is as follows:


          (a) trebled monetary damages for overcharges as detailed in the expert report of John M.

          Connor, Ph.D., in an exact amount to be determined at trial following a verdict on liability

          with the amount of $10.5 million for single damages, and


          (b) cost of suit, including a reasonable attorney’s fee, in an amount to be determined

          following verdicts on liability and damages and the granting of equitable relief.

          It is Plaintiff’s position that it can recover from DFA, NMPF, LOL and Agri-Mark for

   Plaintiff’s purchases of raw milk, processed milk and products made from raw milk, regardless of

   whether SMI is a Defendant or not, as long as SMI is a co-conspirator, which it clearly was since

   it joined the HRP. Therefore, Defendants’ argument that they are not liable for damages from

   those purchases merely because Plaintiff cannot sue SMI for damages before September 23, 2011,

   must be rejected.

      B. Defendants’ Position
          Defendants deny that they are liable to Plaintiff and will present evidence to establish that

   Plaintiff’s damages are zero. Additionally, Defendants believe that this Court’s rulings on

   summary judgment preclude Plaintiff from presenting at trial many of its previously asserted

   claims for damages. According to the Court’s rulings on summary judgment (Docs. 234, 237)

   and on Defendants’ motion to exclude (Doc. 320), Plaintiff’s damages are limited to those


                                                   11
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 12 of 128 PageID 28297



   arising from its direct purchases of Class II processed dairy products from Defendants Agri-

   Mark, DFA, and Land O’Lakes during the period May 22, 2009, through May 1, 2013, and its

   direct purchases of Class I and Class II processed dairy products from Defendant SMI during the

   period September 23, 2011, through May 1, 2013. According to Defendants’ expert, Plaintiff’s

   damages for these purchases are zero. According to Plaintiff’s expert, Plaintiff’s damages for

   these purchases are $4,269,609.

          Defendants submit that this Court’s ruling on the parties’ Daubert motions bars Plaintiff

   from presenting the $10.5 million damages figure it provides above. Dr. Connor’s opinions

   regarding any evidence of damages attributable to purchases from Defendant SMI before

   September 23, 2011, have been excluded from trial. Plaintiff’s figure above violates that order

   excluding such evidence because Dr. Connor’s opinions cannot, under any circumstances,

   support damages in any amount above $5 million without relying on purchases from Defendant

   SMI before September 23, 2011.

 VIII.        A LIST OF ALL DEPOSITIONS TO BE OFFERED IN EVIDENCE AT
              TRIAL (AS DISTINGUISHED FROM POSSIBLE USE FOR
              IMPEACHMENT), INCLUDING A DESIGNATION OF THE PAGES AND
              LINES TO BE OFFERED FROM EACH DEPOSITION.
          The parties anticipate offering the following depositions in evidence at trial, but they

   have differing positions on how to do so. Plaintiff’s position is that pursuant to the Court’s

   instruction in Par. 5 of the Fourth Amended Scheduling Order, the parties will await the Court’s

   instructions on how it wishes to deal with deposition designations to be played at trial. The

   parties hope to meet and confer prior to the Final Pretrial Conference, so they will be prepared to

   address this issue with the Court. Defendant’s position is that pursuant to the Fourth Amended

   Case Management and Scheduling Order, the parties will exchange deposition designations,




                                                    12
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 13 of 128 PageID 28298



   including a designation of the pages and lines to be offered from each deposition, on or before

   December 18, 2019. (Doc. 258, at 2.)

       A. For Plaintiff

       Plaintiffs expect to offer into evidence the following depositions at trial. Plaintiffs reserve the

   right to amend this list, and to offer into evidence any depositions that Defendants disclose on

   their list.

            1.    Hugh M. Ridgeway

            2.    David Welch

            3.    Dwight Moore

            4.    Donald Bernos

            5.    Katherine Lussier

            6.    Evan Rainwater

            7.    Coler Ambrose

            8.    John Wilson

            9.    Jerome Kozak

            10.   Thomas Wegner

            11.   Edward Gallagher

            12.   Richard Stammer

            13.   Joseph Wright

            14.   Calvin Covington

            15.   Bryan Ricchetti, Ph.D.

            16.   Frank Johns

            17.   Dr. Scott Brown



                                                     13
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 14 of 128 PageID 28299



          18.     Michael Lichte

          19.     Andrew Novakovic, Ph.D.

      B. For Defendants

          Defendants intend to offer into evidence portions of the following depositions at trial via

   either video or reading of the written transcript:

          1.      February 13, 2018, deposition of John Connor

          2.      June 22, 2018, deposition of John Connor

          3.      March 6, 2018, deposition of Graham Leary / Winn-Dixie Stores, Inc.

          4.      March 8, 2018, deposition of David Welch

      C. Deposition Designation Disputes

          Defendants object to Plaintiff’s use of the depositions of former Winn-Dixie employees

   David Welch and Coler Ambrose because Plaintiff cannot show that their use is permitted under

   Federal Rule of Civil Procedure 32(a)(2)–(8). In particular, neither Mr. Welch nor Mr. Ambrose

   is an “unavailable witnesses” as defined in Rule 32(a)(4) because they both live within 100 miles

   of Jacksonville, Florida, and their depositions do not fall within any other permissible use.

          Defendants also object to Plaintiff’s use of the depositions taken of John Wilson, Jerome

   Kozak, Thomas Wegner, Edward Gallagher, Richard Stammer, Dr. Scott Brown, and Michael

   Lichte during prior litigation in Edwards v. National Milk Producers Federation, No. 4:11-cv-

   04766 (N.D. Cal.), and First Impressions Salon, Inc. v. National Milk Producers Federation, No.

   3:13-cv-00454 (S.D. Ill.). Rule 32(a) permits the use of depositions against a party only where

   that party “was present or represented at the taking of the deposition or had reasonable notice of

   it.” Fed. R. Civ. P. 32(a)(1). Defendant SMI was not a party in Edwards nor in First Impressions

   and was not present or represented at and did not have reasonable notice of the depositions of


                                                    14
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 15 of 128 PageID 28300



   Mr. Wilson, Mr. Kozak, Mr. Wegner, Mr. Gallagher, Dr. Stammer, Dr. Brown, and Mr. Lichte in

   those cases. Additionally, the use of their depositions is not permissible under Rule 32(a)(8)

   because Edwards and First Impressions were not cases between the “same parties” as this action.

   Fed. R. Civ. P. 32(a)(8). The depositions taken in Edwards also do not involve the “same subject

   matter,” as that case involved alleged overcharges to consumers for indirect purchases of

   finished fresh and fluid dairy products. Id.

           Plaintiff responds that the depositions from the Edwards case can be used against DFA,

   LOL, NMPF and Agri-Mark, which were all Defendants to that action. Any issue with respect to

   SMI not being a party to the Edwards action can be remedied by a limiting instruction to the

   jury.

   IX.          A CONCISE STATEMENT OF THOSE FACTS WHICH ARE ADMITTED
                AND WILL REQUIRE NO PROOF AT TRIAL, TOGETHER WITH ANY
                RESERVATIONS DIRECTED TO SUCH ADMISSIONS.

                The following facts are admitted and will require no proof at trial:

           a.      Plaintiff requested that DFA supply it with rBST-free raw milk for its Hammond,

   Louisiana, plant beginning on or about September 1, 2007. See Plaintiff’s Second Amended

   Responses to DFA’s Second Set of Requests for Admission, dated August 6, 2018 (hereinafter

   “Pl.’s 2d Am. Resps. to DFA’s 2d Reqs. for Admis.”).

           b.      Once Plaintiff began purchasing rBST-free raw milk for its Hammond plant, it

   would not accept raw milk from cows treated with rBST, regardless of the product produced by

   Plaintiff from that milk. See Pl.’s 2d Am. Resps. to DFA’s 2d Reqs. for Admis.

           c.      The relative price of beef versus milk might have an effect on the rate of cow

   culling by dairy farmers. See Plaintiff’s Second Amended Responses to Certain Defendants’




                                                     15
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 16 of 128 PageID 28301



   Second Set of Requests for Admission, dated August 6, 2018 (hereinafter “Pl.’s 2d Am. Resps.

   to Certain Defs.’ 2d Reqs. for Admis.”).

             d.     Plaintiff did not purchase from Land O’Lakes, Inc. dairy products made from raw

   milk that is classified as Class II under federal regulations, including cream, half & half, yogurt,

   cottage cheese, cream cheese, and sour cream. See Pl.’s 2d Am. Resps. to Certain Defs.’ 2d

   Reqs. for Admis.

             e.     Plaintiff did not purchase from Agri-Mark, Inc. dairy products made from raw

   milk that is classified as Class II under federal regulations, including cream, half & half, yogurt,

   cottage cheese, cream cheese, and sour cream, before January 1, 2010. See Pl.’s 2d Am. Resps.

   to Certain Defs.’ 2d Reqs. for Admis.

             f.     Plaintiff did not purchase Fresh Milk Products from Agri-Mark, Inc. before

   January 1, 2010. See Pl.’s 2d Am. Resps. to Certain Defs.’ 2d Reqs. for Admis.

             g.     Plaintiff did not purchase Fresh Dairy Products from Agri-Mark, Inc. before

   January 1, 2010. See Pl.’s 2d Am. Resps. to Certain Defs.’ 2d Reqs. for Admis.

             h.     Defendants did not supply raw milk directly to Plaintiffs’ High Point, North

   Carolina, dairy processing plant between January 1, 2003 and December 31, 2013. See

   Plaintiff’s Second Amended Responses to Defendants’ Third Set of Requests for Admission,

   dated August 6, 2018 (hereinafter “Pl.’s 2d Am. Resps. to Defs.’ 3d Reqs. for Admis.”).

             i.     Plaintiff did not purchase the following products from DFA during the relevant

   period:

             -    KR 5CHS ITLN TOUCH PHILLY
             -    KR TRPL CHED TOUCH PHILLY
             -    SH SHRED MEXICAN BLEND
             -    SH SHRED SHARP CHEDDAR

   See Pl.’s 2d Am. Resps. to Defs.’ 3d Reqs. for Admis.

                                                    16
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 17 of 128 PageID 28302



             j.     Plaintiff did not purchase the following products from SMI during the relevant

   period:

             -    SEG 2% FINE SHRD MEX BLEND
             -    DAN FRT ON BTM BLBRY 4PK
             -    DANNON FRUSION BAN BERRY
             -    ID ICED VANILLA LT
             -    QUARK VAN BEAN YOGURT
             -    SIGGIS NF VAN YOGURT
             -    CHOB BITE COFF DR CHO 4PK
             -    DAN CRNCH STRW W/GRMS 4PK
             -    DAN OIKOS GREEK BLKCHERRY
             -    LA YOGURT LF POM BLUBERRY
             -    SABOR STRAWBERRY KIWI
             -    YOCRUNCH STRAWBERRY GRANOLA
             -    ACTIVIA FRENCH MANGO
             -    ACTIVIA LT STRAW BAN PEACH 12P
             -    BREAKSTONE PINEAPPLE 4PK
             -    BREAKSTONE STRWBRY 4PK
             -    DANNON LNF CC STRAW
             -    IMPERIAL MARGARINE QTRS PK
             -    SHEDDS CNTRY CRCK QTR PK
             -    VOSKOS HONEY GRANOLA
             -    VOSKOS VANILLA GREEK
             -    YOKIDS BLUE STRAW
             -    YOPLAIT LT VANILLA CHERRY
             -    YOPLAIT STRAW LEMONADE from Southeast Milk, Inc.

   See Pl.’s 2d Am. Resps. to Defs.’ 3d Reqs. for Admis.

             k.     Plaintiff did not purchase the following products from Land O’Lakes during the

   relevant period:

             -    CABOT 2% GREEK PLAIN YOG
             -    DAN LNF COCONUT VAN 4PK
             -    TM 2% RED FAT MILK
             -    YOP LT BLUEBERRY 4PK
   See Pl.’s 2d Am. Resps. to Defs.’ 3d Reqs. for Admis.

             l.     Plaintiff did not purchase raw milk from Land O’Lakes, Agri-Mark, or Dairylea

   Cooperative, Inc. See Plaintiff’s Amended Responses to Defendants’ First Set of Requests for

   Admission, dated May 30, 2018.
                                                    17
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 18 of 128 PageID 28303



    X.      A CONCISE STATEMENT OF APPLICABLE PRINCIPLES OF LAW ON
            WHICH THERE IS AGREEMENT.

         The parties agree that the following principles of law apply in this case:

               Section 1 of the Sherman Act requires an agreement to unreasonably restrain trade

                in a relevant market

               Plaintiff bears the burden of proof on the issues of:

                    o Whether there was an agreement and who participated in that agreement

                    o Whether that agreement violated the antitrust laws

                    o When those violations occurred

                    o Whether plaintiff suffered an injury proximately caused by those

                        violations

                    o What plaintiff’s damages are that flow from those violations and for which

                        it is entitled to recover

                    o To rebut any pro-competitive benefits offered by Defendants (if

                        Defendants have introduced such evidence)

               Defendants bear the burden of proof on the issues of:

                    o Whether their conduct is entitled to immunity under the Clayton Act or the

                        Capper-Volstead Act

                    o Whether they withdrew from the alleged conspiracy

                    o   Whether the conduct that underlies the violations had pro-competitive

                        benefits




                                                    18
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 19 of 128 PageID 28304



   XI.          A CONCISE STATEMENT OF THOSE ISSUES OF FACT WHICH REMAIN
                TO BE LITIGATED (WITHOUT INCORPORATION BY REFERENCE TO
                PRIOR PLEADINGS AND MEMORANDA).

           Plaintiff’s Position: Plaintiff cannot agree to the Defendants’ issues below as they

   reflect their view of the standard to be applied to their conduct and are various one-sided

   descriptions of issues and defenses. Instead, Plaintiff proposes the following:

           a.     Whether Defendants had an agreement, understanding or conscious commitment

   to a common scheme to restrict the supply of raw milk and increase the price of raw milk,

   processed milk and products made from raw milk.

           b.     Whether Defendants’ conduct injured competition in the market for the gathering,

   assembly and delivery of raw milk.

           c.     Whether Plaintiff was injured by Defendants’ conduct.

           d.     Whether Plaintiff suffered damages as a result of Defendants’ conduct and, if so,

   in what amount.

           Defendants’ Position: Defendants believe the following issues of fact remain to be

   litigated:

           a.     Whether Cooperatives Working Together (“CWT”) was a program founded by

   the National Milk Producers Federation, an association of dairy cooperatives to which

   Defendants DFA, Land O’Lakes, Agri-Mark, and SMI belonged.

           b.     Whether CWT consisted mainly of two separate programs during the relevant

   time period—the Herd Retirement Program (“HRP”), which is challenged in this case, and the

   Export Assistance Program, which is not challenged. Whether a third CWT program called the

   Reduced Production Marketing Program lasted only from 2003 to 2004 and is not at issue in this

   case.



                                                   19
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 20 of 128 PageID 28305



          c.      Whether there was no conspiracy among Defendants and other members of CWT

   to restrict the supply of raw milk, because the Herd Retirement Program was available to farmers

   on a voluntary and individual basis, and all decisions about culling cows were made

   independently and individually by farmers.

          d.      Whether the government system of classified pricing for four different classes of

   milk means that reductions in the supply to raw milk generally first affect surplus raw milk being

   used to produce non-fat dry milk and other storable dairy products.

          e.      Whether dairy farmers and the cooperatives to which many of them belong have

   no effective control over input costs for milk production.

          f.      The ability or extent to which dairy farmers are able to increase or decrease their

   production of milk and the period of time over which those changes can occur.

          g.      The availability of replacement milking cows or heifer cows during the relevant

   time period and effect of those replacement cows on the total number of milking cows and the

   available supply of raw milk.

          h.      Whether Defendants and other members of CWT had no control over the supply

   of raw milk during the relevant time period.

          i.      Whether all decisions about culling cows were made independently and

   individually by farmers.

          j.      Whether the Herd Retirement Program was not a restraint of trade in light of its

   voluntary nature, small number of participants who sold their milking herds through the HRP,

   use by many farmers who would have retired or left the business even in the absence of the

   program, and the absence of any control over or limitation on the production of raw milk by




                                                   20
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 21 of 128 PageID 28306



   other dairy farmers and those who participated in the program and restarted dairy farming, many

   of whom increased milk production during the HRP’s existence.

           k.        Whether the establishment of the Herd Retirement Program was a reasonable

   response to the price volatility and cyclical market for raw milk, which led to significant

   hardship for dairy farmers.

           l.        Whether government officials and industry experts approved of and praised the

   HRP because, even if it were construed to have restrained trade, it was viewed as a reasonable

   restraint of trade in light of the pro-competitive benefits to consumers, dairy farmers and the

   dairy industry.

           m.        Whether Defendants withdrew from or terminated the HRP when the participants

   voted to end the program in 2010.

           n.        Whether Defendant SMI withdrew from the HRP in November 2008.

           o.        Whether the HRP had significant procompetitive benefits and, to the extent it was

   a restraint of trade, was a reasonable restraint of trade, in light of the facts that:

                     1. The HRP, if it was effective, would have reduced the volatility in milk pricing

                        and lead to more predictable and stable prices for consumers at the

                        supermarket.

                     2. The Capper-Volstead Act allows Defendants to engage in price-fixing, milk

                        dumping, customer allocation, “base” or production quota programs, and other

                        activities that would otherwise be illegal under the Sherman Act and which

                        could have the same effect as the conduct alleged to be illegal here;

                     3. The culling of dairy cows is a constant process and dairy farmers generally

                        cull almost one third of their herd every year;



                                                      21
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 22 of 128 PageID 28307



              4. Many of the farmers who participated had higher cost operations with fewer

                 efficiencies than other operating farmers;

              5. The production lost by farmers who exited in the program was replaced,

                 quickly, by more efficient dairy farms that remained in business and in many

                 instances expanded and increased production;

              6. The removal of surplus raw milk from the market would have reduced the

                 amount of raw milk being used to produce milk powder that was then

                 purchased by the government at taxpayer expense;

              7. The HRP, if it was effective, would have reduced the volatility in raw milk

                 pricing that creates a boom and bust cycle for dairy farmers that makes

                 operating their businesses extremely difficult and puts many farmers out of

                 business;

              8. The HRP was more efficient than the alternatives, such as (1) similar

                 programs run by the government that use taxpayer money and

                 administratively burden the government, (2) dumping surplus milk for which

                 there is no buyer post-production to avoid the cost of processing,

                 (3) producing a storable product (usually powdered milk) to store in inventory

                 and then sell at a loss or sometimes to the government at taxpayer expense,

                 creating unnecessary processing and packaging costs and increasing overall

                 industry costs to the detriment of consumers/taxpayers; and

              9. The HRP increased the supply of beef and may have thereby reduced beef

                 prices.




                                              22
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 23 of 128 PageID 28308



          p.      Whether the HRP impacted over-order premiums, the services charges that were a

   small portion of the total price, paid by Plaintiff to Defendants.

          q.      Whether fuel surcharges and rBST-free premiums were charged due to factors

   unrelated to the Herd Retirement Program, such as diesel price formulas and rBST-free

   premiums that were transparent to Plaintiff.

          r.      Whether rBST-free premium charges were implemented due to the additional

   costs of providing such milk on the part of both farmers and cooperatives, and not because of the

   HRP program.

          s.      Whether fuel surcharges included in service charges to Plaintiff were caused by

   increased diesel prices and the operation of a fuel surcharge formula of which Plaintiff was

   aware, and not because of the HRP program.

          t.      Whether the service charges for raw milk in the Southeastern United States can be

   used to establish damages for products purchased by Plaintiff that were made with raw milk from

   a different area of the country that was not subject to those service charges.

          u.      Whether the HRP had no impact on the supply of raw milk and fresh milk

   products in the Southeast because raw milk supply increased during the period the HRP was

   operating, the HRP did not cause increased culling, the farms that participated in the HRP in the

   Southeast were generally smaller farms, Plaintiff’s own purchasers perceived no supply shortage

   or problems, there is evidence that other farmers waited to cull cows due to the operation of the

   HRP, and each Defendant had enough raw milk to meet their demand for production of non-

   surplus dairy products.

          v.      Whether service charges paid by Plaintiff could not have been impacted by the

   HRP because farmers could and did increase milk production through increased milk production



                                                    23
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 24 of 128 PageID 28309



   per cow and increased herd sizes during the relevant period, and would have done so in response

   to any slight increases in milk prices caused by the HRP.

          w.      Whether Plaintiff ever complained to any Defendant that it believed service

   charges were higher than they should be for the raw milk and products Plaintiff received.

          x.      Whether the HRP was a marketing program that involved dairy producers and

   cooperatives comprised of dairy producers acting together to collectively market milk and/or

   beef, two products regularly produced by all dairy farmers.

          y.      Whether NMPF and/or CWT was a nonstock, nonprofit organization operated for

   the mutual help of its members.

          z.      Whether each Defendant cooperative’s actions in participating in the HRP were

   noncoercive because no farmers were coerced into bidding and no farmers who stayed in

   production were coerced into limiting their production.

          aa.     Whether Defendants engaged in an overt act in furtherance of the alleged

   conspiracy after September 23, 2011.

          bb.     Whether Plaintiff was damaged within the limitations period as a result of the

   alleged conspiracy in restraint of trade.

          cc.     If Plaintiff was damaged within the limitations period as a result of the alleged

   conspiracy in restraint of trade, in what amount was Plaintiff damaged.

          dd.     Plaintiff did not purchase raw milk from SMI or DFA after April 2008.

          ee.     Each Defendant cooperative either (1) did not permit members to have more than

   one vote because of the amount of stock or membership capital they own in the cooperatives, or

   (2) did not pay dividends on stock or membership capital in excess of 8 per centum per annum.




                                                   24
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 25 of 128 PageID 28310



            ff.     Each Defendant cooperative did not deal in the products of nonmembers in an

   amount greater in value than the value of the products it handles for members.

  XII.            A CONCISE STATEMENT OF THOSE ISSUES OF LAW WHICH REMAIN
                  TO BE LITIGATED (WITHOUT INCORPORATION BY REFERENCE TO
                  PRIOR PLEADINGS OR MEMORANDA).

            The parties agree that the following issues of law remain to be litigated:

         A. Whether Defendants’ conduct is exempt from antitrust liability under the Clayton Act and
            the Capper-Volstead Act.
         B. Whether there was a conspiracy to restrain the supply of raw milk by Defendants and
            CWT members.
         C. Whether the Southeastern United States is the relevant geographic market for analyzing
            any impact of the HRP
         D. Whether Plaintiff has shown that Defendants caused it harm.

         Additionally, Defendants believe the following issues of law remain to be litigated:

         E. Whether Plaintiff’s claims after September 23, 2011 are barred by the statute of
            limitations, including the continuing violations doctrine.
         F. Whether the service charges set by Common Marketing Agencies in the Southeast are
            specifically immunized by the Capper-Volstead Act.
         G. Whether Plaintiff has failed as a matter of law to show that Defendants’ conduct violates
            the Rule of Reason.

 XIII.            A CONCISE STATEMENT OF ANY DISAGREEMENT AS TO THE
                  APPLICATION OF THE FEDERAL RULES OF EVIDENCE OR THE
                  FEDERAL RULES OF CIVIL PROCEDURE.

            In addition to the outstanding motions in limine listed in Section IX below, the parties

   state as follows with regard to disagreements as to the application of the Federal Rules of

   Evidence and the Federal Rules of Civil Procedure:

            A. Deposition Designations and Objections

            1.      Defendants object to Plaintiff’s use of the depositions of former Winn-Dixie

   employees David Welch and Coler Ambrose, as set out in Section VIII(C) above.




                                                     25
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 26 of 128 PageID 28311



            2.     Defendants object to Plaintiff’s use of the depositions of John Wilson, Jerome

   Kozak, Thomas Wegner, Edward Gallagher, Richard Stammer, Dr. Scott Brown, and Michael

   Lichte taken during prior litigation, as set out in Section VIII(C) above.

            3.     Other Objections: The parties are in the process of developing a procedure for

   resolving objections to deposition designations. The parties respectfully seek the Court’s input

   on that process, including how much time in advance of a party’s playing a deposition the Court

   would like to receive notice of the designations whose admissibility is disputed.

      IX.        A LIST OF ALL MOTIONS OR OTHER MATTERS WHICH REQUIRE
                 ACTION BY THE COURT.
      The following motions are pending before the court:

    Doc. No.      Motion
    321           Defendants’ Motion in Limine to Exclude from Evidence the Opinions and Work
                  Product of Dr. Scott Brown
    323           Defendants’ Motion in Limine to Exclude Evidence and Argument that
                  Defendants’ Sales Constitute Continuing Violations
    324           Defendants’ Omnibus Motion in Limine
    327           Plaintiff’s Motions in Limine Nos. 1–8
    328           Plaintiff’s Motion in Limine #9 to Preclude References to the Herd Retirement
                  Program as “Voluntary”
    329           Plaintiff’s Motion in Limine #10 to Preclude Any Reference to the Failure of Any
                  Federal or State Antitrust Agency to Initiate an Enforcement Action
    330           Plaintiff’s Motion in Limine #11 to Preclude Defendants from Introducing
                  Evidence at Trial Relating t or Referencing Statements (Past and Present) of
                  Congressmen and U.S.D.A. Officials
    331           Plaintiff’s Motion in Limine #12 to Preclude Defendants from introducing
                  Evidence or Arguments at Trial Relating to or Referencing Plaintiffs’ Lack of
                  Standing
    335           Plaintiff’s Motion in Limine #13 to Allow into Evidence the Prior Deposition
                  testimony and Documents of Dr. Scott Brown
    332           Plaintiff’s Motion in Limine #14 to Preclude Defendants from Referencing (1) the
                  Capper-Volstead or Cooperative Marketing Acts, or (2) a “Good Faith” Belief that
                  Their Actions Are Immune from Liability
    333           Plaintiff’s Motion in Limine #15 to Preclude Defendants from Introducing
                  Evidence at Trial Relating to or Referencing Statements (Past and Present) from
                  Farmers and About Farmer Profitability




                                                    26
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 27 of 128 PageID 28312



   334       Plaintiff’s Motion in Limine #16 to Preclude Defendants from Presenting Evidence
             Concerning Purported Good Intentions or “Reasons,” “Procompetitive” Benefits
             and Ineffectiveness of the Herd Retirement Program
   336       Plaintiff’s Motion in Limine to Admit Co-Conspirator Statements Under Federal
             Rule of Evidence 801(d)(2)(E)
   355       Defendants’ Motion to Enforce Court Orders Regarding Damages that Are Still in
             This Case




                                             27
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 28 of 128 PageID 28313



 XIV.        THE SIGNATURES OF COUNSEL FOR ALL PARTIES.


   DATED: December 9, 2019                      Respectfully submitted,



   By: /s/ Jeffrey S. York                      By: /s/ Cindy A. Laquidara

   H. Timothy Gillis                            Cindy A. Laquidara
   Florida Bar No. 133876                       Florida Bar No. 394246
   Jeffrey S. York                              AKERMAN LLP
   Florida Bar No. 0987069                      50 North Laura Street, Suite 3100
   Shutts & Bowen LLP                           Jacksonville, FL 32202
   1022 Park Street, Suite 308                  Telephone: (904) 798-3700
   Jacksonville, FL 32204                       Facsmile: (904) 798-3730
   Phone: (904) 899-9926                        Email: cindy.laquidara@akerman.com
   Fax: (904) 899-9965
   tgillis@shutts.com                           Attorneys for Defendants National Milk Producers
   jyork@shutts.com                             Federation; Southeast Milk, Inc.; Dairy Farmers
                                                of America, Inc.; Land O’Lakes, Inc.; and Agri-
   Patrick J. Ahern (admitted Pro Hac Vice)     Mark, Inc.
   Theodore Bell (admitted Pro Hac Vice)
   Ahern and Associates, P.C.
   8 South Michigan Avenue                      Jonathan B. Sallet
   Suite 3600                                   District of Columbia Bar No. 336198
   Chicago, IL 60603                            John J. Kavanagh
   (312) 404-3760                               New York Bar No. 2858074
   patrick.ahern@ahernandassociatespc.com       STEPTOE & JOHNSON LLP
   theo.bell@ahernandassociatespc.com           1330 Connecticut Avenue, NW
                                                Washington, DC 20036
   Attorneys for Plaintiff Winn-Dixie Stores,   Telephone: (202) 429-3000
   Inc.                                         Facsimile: (202) 429-3902
                                                jsallet@steptoe.com
                                                jkavanagh@steptoe.com

                                                Attorneys for Defendant National Milk Producers
                                                Federation aka Cooperatives Working Together


                                                Michael J. Beaudine, Esq.
                                                Florida Bar No. 0772763
                                                LATHAM, LUNA, EDEN & BEAUDINE, LLP
                                                111 N. Magnolia Avenue, Suite 1400
                                                Orlando, FL 32801
                                                Telephone: (407) 481-5800
                                                Facsimile: (407) 481-5801

                                                 28
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 29 of 128 PageID 28314



                                      beaudine@lathamluna.com

                                      Attorneys for Defendant Southeast Milk, Inc.


                                      W. Todd Miller
                                      District of Columbia Bar No. 414930
                                      Lucy S. Clippinger
                                      New York Bar No. 5105796
                                      BAKER & MILLER PLLC
                                      2401 Pennsylvania Avenue, NW, Suite 300
                                      Washington, DC 20037
                                      Telephone: (202) 663-7820
                                      Facsimile: (202) 663-7849
                                      tmiller@bakerandmiller.com
                                      lclippinger@bakerandmiller.com

                                      Attorneys for Defendant Dairy Farmers of
                                      America, Inc.


                                      Nathan P. Eimer
                                      Illinois Bar No. 00735353
                                      Scott C. Solberg
                                      Illinois Bar No. 6204487
                                      Ben E. Waldin
                                      Illinois Bar No. 6317991
                                      Sarah H. Catalano
                                      Illinois Bar No. 6320731
                                      EIMER STAHL LLP
                                      224 South Michigan Avenue, Suite 1100
                                      Chicago, IL 60604
                                      Telephone: (312) 660-7600
                                      Facsimile: (312) 692-1718
                                      neimer@eimerstahl.com
                                      ssolberg@eimerstahl.com
                                      bwaldin@eimerstahl.com
                                      scatalano@eimerstahl.com

                                      Attorneys for Defendant Land O’Lakes, Inc.


                                      Jill M. O’Toole
                                      Connecticut Bar No. 414338
                                      SHIPMAN & GOODWIN LLP
                                      One Constitution Plaza

                                        29
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 30 of 128 PageID 28315



                                      Hartford, CT 06103
                                      Telephone: (860) 251-5000
                                      Facsimile: (860) 251-5218
                                      jotoole@goodwin.com

                                      Attorneys for Defendant Agri-Mark, Inc.




                                        30
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 31 of 128 PageID 28316



                                   CERTIFICATE OF SERVICE

          I certify that on December 9, 2019, I electronically filed the foregoing with the Clerk of

   Court pursuant to the Administrative Procedures for Electronic Filing in Civil and Criminal

   Cases of this Court by using the CM/ECF System, which will send a notice of electronic filing to

   all counsel of record.



   Dated: December 9, 2019                                     /s/ Cindy A. Laquidara




                                                   31
Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 32 of 128 PageID 28317




                                Exhibit A
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 33 of 128 PageID 28318
Plaintiffs’ Trial Exhibit List                                                                                                               Dated: 12/9/2019


                                 Document                                       Objections/Stipulated
      PX         P Init Ref                   Beg Bates      End Bates                                                   Description of Exhibit
                                   Date                                              Admissions

      PX             1             1998     LOL00060362    LOL00060362           Relevance; prejudice       Spreadsheet entitled, “Fluid Cream Purchases”
                                                                             Improper compilation exhibit
                                                                                                              Stammer Ex. 42 – Agri-Mark service charge
      PX             2           12/12/01   AMFL0002390    AMFL0002395         (authenticity); relevance;
                                                                                                                              manuals
                                                                                      prejudice
                                                                             Improper compilation exhibit
                                                                                                              Stammer Ex. 43 – Agri-Mark service charge
      PX             4           1/11/02    AMFL0002399    AMFL0002459         (authenticity); relevance;
                                                                                                                              manuals
                                                                                      prejudice
                                                                             Improper compilation exhibit
                                                                                                                 2003 Southeastern Dairy Cooperative
      PX             5             2003      SMI-007766     SMI-007810         (authenticity); hearsay;
                                                                                                                    Association Meeting Minutes
                                                                                 relevance; prejudice

                                                                             Improper compilation exhibit
                                                                                                              Covington Deposition Exhibit 09 - Monthly
      PX             6             2003      SMI-008524     SMI-008549         (authenticity); hearsay;
                                                                                                                   comments from the CEO, 2003
                                                                                 relevance; prejudice
                                                                             Improper compilation exhibit
                     7                      AMFL0002465;   AMFL0002487;        (authenticity); relevance;     Stammer Ex. 44 - Agri-Mark service charge
      PX                           2003     AMFL0002477    AMFL0002501                prejudice                               manuals
                                                                             Improper compilation exhibit
      PX             8           1/14/03     SMI-008278     SMI-008312         (authenticity); hearsay;         Southeast Milk Board Meeting minutes
                                                                                 relevance; prejudice
                                                                                                            Southeast Milk Annual Meeting of Membership
      PX             9           1/14/03     SMI-012113     SMI-012150                    *
                                                                                                                              minutes
                                                                                                            National Milk Producers Federation Economic
      PX             10           4/4/03    NMPF0000626    NMPF0000628                    *
                                                                                                             Policy Committee Conference Call minutes

                                                                                                             National Milk Producers Federation Economic
      PX             11          4/23/03    NMPF0000650    NMPF0000652                    *
                                                                                                              Policy Committee Conference Call minutes

                                                                                                            Gallagher Deposition Exhibit 05 – Presentation
      PX             13           5/2/03     D00018205      D00018253          * (if no depo ex sticker)    entitled, “Ed Gallagher, Vice President, Planning
                                                                                                             and Regulatory Policy, Dairylea Cooperative”

                                                                             Improper compilation exhibit
      PX             14          5/13/03     SMI-001953     SMI-002123         (authenticity); hearsay;         Southeast Milk Board Meeting minutes
                                                                                 relevance; prejudice
      PX             15           6/1/03    NMPF0002382    NMPF0002442                    *                                  NMPF Bylaws
                                                                         1
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 34 of 128 PageID 28319
Plaintiffs’ Trial Exhibit List                                                                                                                   Dated: 12/9/2019

                                 Document                                              Objections/Stipulated
      PX         P Init Ref                      Beg Bates          End Bates                                                Description of Exhibit
                                   Date                                                      Admissions
                                                                                      Duplicate entries for this
      PX             17           5/1/03       AMFL0000001        AMFL0000008        exhibit - see one dated 5/1              Agri-Mark viewpoint
                                                                                        and one dated 5/10
      PX             18          12/31/03      AMFL0000041        AMFL0000041                      *                 Letter from Paul P. Johnston to Members
                                                                                                                   Invoices from Southeast Milk to Winn-Dixie,
      PX             19          2003-2004      SMI-000137         SMI-0000173         Relevance; prejudice
                                                                                                                                Jan. 2003-Aug. 2004
                                                                                       Authenticity; hearsay;
      PX             20          2003-2010   BROWN-MU_0000390   BROWN-MU_0000390                                           Herd Retirement Impact.xls
                                                                                        relevance; prejudice
                                                                                       Authenticity; hearsay;
                                                                                                                    Wilson DFA 30(b)(6) Ex. 18 – List of herd
      PX             21          2003-2010         N/A                N/A             prejudice; possibly work
                                                                                                                                 retirements
                                                                                         product; relevance
                                                                                                                 CWT Presentation slide, entitled, “Summary of
      PX             22          2003-2010     NMPF0017724        NMPF0017724          Partial dupe of JX 348
                                                                                                                         Herd Retirements” 2003-2010
      PX                         2003-2010        Various            Various        Improper compilation exhibit          Wilson DFA 30(b)(6) Ex. 13 –
                                                                                                                                CWT Bid Forms
                                                                                          (authenticity)
                                                                                                                  (See LOL00001679 for B&W version of 2010
                     23                                                                                            Form from pg. 3 of Amended Complaint in
                                                                                                                                    B&W)




                                                                                2
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 35 of 128 PageID 28320
Plaintiffs’ Trial Exhibit List                                                                                                                  Dated: 12/9/2019

                                 Document                                              Objections/Stipulated
      PX         P Init Ref                       Beg Bates         End Bates                                                Description of Exhibit
                                   Date                                                     Admissions
      PX                         2003-2011      AMFL0000001;      AMFL0000008;      Improper compilation exhibit                Stammer Ex. 41 –
                                                AMFL0000020;      AMFL0000021;        (authenticity); hearsay;     Various issues of Agrimark News and letters
                                               AMFL0000024;       AMFL0000025;          relevance; prejudice                 from Robert Wellington
                                               AMFL0020334;       AMFL00202335;
                                                AMFL002360;        AMFL002361;
                                                AMFL000042;        AMFL000043;
                                                AMFL000046;        AMFL000046;
                                                AMFL000049;        AMFL000055;
                                                AMFL000065;        AMFL000067;
                                                AMFL005521;        AMFL005528;
                                                AMFL000068;        AMFL000068;
                                                AMFL000074;       AMFL000074 ;
                                                AMFL000075;       AMFL000075 ;
                                                AMFL005537;        AMFL005544;
                     24                         AMFL000076;        AMFL000076;
                                                AMFL001935;        AMFL001941;
                                                AMFL009068;        AMFL009068;
                                             AMFL005529;AMFL000    AMFL005536;
                                              092; AMFL000097;     AMFL000092;
                                                AMFL000103;        AMFL000101;
                                                AMFL000106;        AMFL000103;
                                                AMFL000108;        AMFL000106;
                                                AMFL000959;        AMFL000108;
                                                AMFL000361;        AMFL000960;
                                                AMFL000111;        AMFL000363;
                                                AMFL000845;        AMFL000113;
                                                 AMFL001387        AMFL000846;



                                                                                    Improper compilation exhibit           Wilson DFA 30(b)(6) Ex. 5 –
                     25                                                               (authenticity); hearsay;             CWT Committee Meetings
      PX                         2003-2011          N/A               N/A               relevance; prejudice

                                                                                    Improper compilation exhibit
                     26                                                               (authenticity); hearsay;   Wilson DFA 30(b)(6) Ex. 12 – DFA board meeting
      PX                          3/5/03           Various           Various            relevance; prejudice                        minutes




                                                                                3
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 36 of 128 PageID 28321
Plaintiffs’ Trial Exhibit List                                                                                                            Dated: 12/9/2019

                                 Document                                    Objections/Stipulated
      PX         P Init Ref                  Beg Bates     End Bates                                                  Description of Exhibit
                                   Date                                           Admissions
                                                                                                           Wright deposition exhibit 03 – Minutes from
      PX             27          3/20/03    NMPF0008668   NMPF0008671        * (if no depo ex sticker)    NMPF economic policy committee conference
                                                                                                                               call
                                                                                                           Wright Deposition Exhibit 02 – Minutes from
      PX             28          3/21/03    NMPF0026322    NMPF00326         * (if no depo ex sticker)
                                                                                                                   NMPF board conference call
                                                                                                          Wright Deposition Exhibit 05 – NMPF economic
      PX             29          4/11/03    NMPF0000634   NMPF0000639        * (if no depo ex sticker)
                                                                                                                 policy committee conference call
                                                                           * (if no depo ex sticker and
                                                                                                            Wright Deposition Exhibit 06 – E-mail from
      PX             30          4/25/03     SMI-013352    SMI-013354       ends at -353 bc -354 is a
                                                                                                               Calvin Covington to Joseph Wright
                                                                                    blank page)
      PX             31           5/5/03     D00027130     D00027131                     *                     Letter from Rutherford to Members
                                                                                                          Edward Gallagher Dep Exhibit 6 – Letter from
                     33                                                                                   Gallagher to Stanley Bennent re CWT program
      PX                          5/6/03     D00027114     D00027120               Dupe of PX 32                           information
                                                                           * (if no depo ex sticker and
                                                                                                         Wright Deposition Exhibit 08 – Minutes from the
      PX             34           5/9/03    NMPF0026327   NMPF0026333      doc ends at -333; last page
                                                                                                                NMPF Board of directors meeting
                                                                                of depo ex is blank)
                                                                               Authenticity (remove       Kozak NMPF 30(b)(6) Ex. 08 – Email from Don
      PX             35          5/12/03    LOL00008595   LOL00009586       metadata page); hearsay;         Ranck to AgMember Administrator et al.
                                                                                      prejudice               forwarding NMPF CWT News Release
      PX             36          5/12/03    LOL00006920   LOL00006922                      *                    Email re: Invites – CWT meetings
      PX             37          6/10/03    NMPF0000006   NMPF0000009         * (Parties to coordinate              CWT General Information
                                                                           logistics regarding potential
                                                                                    joint exhibits)
                                                                                                         Wright Deposition Exhibit 09– E-mail from Calvin
      PX             38          6/13/03    SMI–013382    SMI– 013382        * (if no depo ex sticker)
                                                                                                                   Covington to Joseph Wright
                                                                                                         Wright Deposition Exhibit 10–Letter from Idaho
      PX             39          6/22/03    NMPF0008127   NMPF0008128                      *
                                                                                                                  Dairymen's Association, Inc.
                                                                           * (if no depo ex sticker and
                                                                                                           Wright Deposition Exhibit 11–Minutes from
      PX             40          6/30/03    NMPF0026334    NMPF00338       ex ends at -338 bc last page
                                                                                                                  NMPF Board conference call
                                                                                of depo ex is blank)
                                                                                                           Wright Deposition Exhibit 12 – Minutes from
      PX             41           7/1/03    NMPF0026339    NMPF00342         * (if no depo ex sticker)
                                                                                                                     NMPF Board conference call
      PX             42          8/1/03     LOL00007425   LOL00007426                   *                                Eastern Leader Update
      PX             43          10/6/03    LOL00000575   LOL00000578                   *                                Midwest MPS Update
                                                                                                            Wright Deposition Exhibit 13–Minutes of a
      PX             44          11/14/03   NMPF0026348   NMPF0026351        * (if no depo ex sticker)        NMPF CWT economic policy committee
                                                                                                                             conference call
                                                                                                           Kozak NMPF 30(b)(6) Ex. 13 – Q&A/Interview
      PX             45          12/11/03   NMPF0004859   NMPF004872                    *
                                                                                                           text file titled, “M4490 – CWT – Jerry Kozak”

                                                                       4
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 37 of 128 PageID 28322
Plaintiffs’ Trial Exhibit List                                                                                                                           Dated: 12/9/2019

                                 Document                                                  Objections/Stipulated
      PX         P Init Ref                         Beg Bates           End Bates                                                    Description of Exhibit
                                   Date                                                         Admissions
                                                                                         * (this is an excerpt, which
      PX             46            2004           NMPF0025949         NMPF0025952                                               2004 CWT Committee Members
                                                                                         should likely run thru -952)
                                                  AMFL0002539
                                                                 AMFL0002542AMFL00025
                                                  AMFL0002550
                                                                 57AMFL0002579AMFL000   Improper compilation exhibit
                                                  AMFL0002576                                                        Stammer Ex. 45 - Agri-Mark service charge
      PX             47            2004                          2591                     (authenticity); relevance;
                                                  AMFL0002584                                                        manuals
                                                                 AMFL0002614AMFL00026            prejudice
                                                  AMFL0002598
                                                                 21
                                                  AMFL0002618
                                                                                                                         Edmiston, Christian – Hoard’s Dairyman article
                                                                                            Hearsay; relevance;
      PX             49                         DFAWD-00000178       DFAWD-00000178                                      entitled, “Milk Check Outlook: Milk prices could
                                                                                                prejudice
                                                                                                                                      hinge on CWT action”
     PX              50          2004-2010    WD1143_000300      WD1143_000300                                           2004-2010 Purchase report (?)
                                                                                        * (Parties to coordinate
                                                                                        logistics regarding potential
                                                                                        joint exhibits)
                                                                                                                              CWT Producers Get Big Return on CWT
      PX             51          2004-01-00       NMPF0008384         NMPF0008387                     *
                                                                                                                                           Investment
                                                                                                                          Wright Deposition Exhibit 14 – Minutes of the
      PX             52           1/13/04         SMI-0001961          SMI-0001966        * (if no depo ex sticker)
                                                                                                                                     board of directors of SMI
                                                                                                                         Wright Deposition Exhibit 15 – Minutes of NMPF
      PX             53           1/14/04         NMPF0026352         NMPF0026355         * (if no depo ex sticker)
                                                                                                                                board of directors conference call
      PX             54           1/15/04         AMFL0000042         AMFL0000043                     *                      Letter from Paul P. Johnston to Member
                                                                                                                          Wright Deposition Exhibit 16 – Minutes of SMI
      PX             55           1/17/04         SMI-0001967          SMI-0001970                    *
                                                                                                                                    board of directors meeting
                                                                                        * (if redact first sentence of
                                                                                              first paragraph and
      PX             56            2/2/04         AMFL0000044         AMFL0000044        beginning clause of second          Letter from Carl Peterson to Members
                                                                                        paragraph); if not, relevance,
                                                                                                    prejudice
                                                                                                                           Wright Deposition Exhibit 17 – E-mail from
      PX             57           2/27/04          SMI-013379          SMI-013379         * (if no depo ex sticker)
                                                                                                                               Calvin Covington to Joseph Wright
                                                                                            Hearsay; relevance;            Presentation prepared for Florida Attorney
      PX             58            3/4/04          SMI-000327          SMI-000374
                                                                                                prejudice                           General by Southeast Milk
                                                                                                                          Wegner LOL 30(b)(6) Ex. 03 – LOL letter from
      PX             59            3/4/04         LOL00002507          LOL00002508        * (if no depo ex sticker)       Don Berg and Chuck Cruickshank to Kenneth
                                                                                                                              Reist addressing concerns about CWT
                                                                                        * (if no depo ex sticker and
                                                                                                                            Wright Deposition Exhibit 21 – Agenda &
      PX             60            3/8/04         NMPF0000427         NMPF0000433       ex ends at -433 bc last page
                                                                                                                           minutes for NMPF CWT committee meeting
                                                                                             of depo ex is blank)

                                                                                    5
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 38 of 128 PageID 28323
Plaintiffs’ Trial Exhibit List                                                                                                             Dated: 12/9/2019

                                 Document                                     Objections/Stipulated
      PX         P Init Ref                  Beg Bates     End Bates                                                    Description of Exhibit
                                   Date                                            Admissions
                                                                                                            Wright Deposition Exhibit 22 – Minutes of the
      PX             61           3/9/04    NMPF0008615   NMPF0008624        * (if no depo ex sticker)      NMPF Board meeting, Arlington, VA, March 9,
                                                                                                                               2004
                                                                           Improper compilation exhibit
                                                                                                             Southeast Milk Board of Directors Meeting
      PX             62          4/13/04     SMI-008313   SMI-008342         (authenticity); hearsay;
                                                                                                                 minutes, April 13, 2004, Ocala, FL
                                                                               relevance; prejudice
      PX             63          4/16/04    AMFL0000046   AMFL0000046                   *                     Letter from Paul P. Johnston to Members
      PX             64          4/16/04    NMPF0005276   NMPF0005296                   *                               CWT Progress Report
                                                                                                            National Milk Producers Federation Board of
      PX             65           6/8/04    NMPF0025959   NMPF0025968                   *
                                                                                                            Directors Meeting minutes, Alexandria, VA,

                                                                                                            National Milk Producers Federation Board of
      PX             66           6/8/04    NMPF0026366   NMPF0026375                   *
                                                                                                             Directors Meeting minutes, Alexandria, VA
                                                                            * (but need to stop at -971
      PX             67           7/9/04    NMPF0025969   NMPF0025994       bc PX 78, 80, 82 have other     CWT Committee Conference Call, July 9, 2004
                                                                                       pages)
                                                                                                           Email from G. Hoover to J. Gherty re: CWT EPC
      PX             68           7/3/04    LOL00002122   LOL00002122                   *
                                                                                                                                mtg…
                                                                               * (if metadata page            Kozak NMPF 30(b)(6) Ex. 16 – NMPF CWT
      PX             69           7/9/04    NMPF0000479   NMPF0000483
                                                                                     removed)                       Committee Meeting Minutes
                                                                                                            Kozak NMPF 30(b)(6) Ex. 24 – CIIFarmvRetail-
      PX             70           7/9/04    NMPF0008731   NMPF0008731                   *
                                                                                                                       citiesonly-04-07-22.xls
                                                                                                              National Milk Producers Federation CWT
      PX             71           7/9/04    NMPF0000446   NMPF0000450                   *                   Committee Conference Call, Minutes, July 9,
                                                                                                                                2004
                                                                                                           Kozak NMPF 30(b)(6) Ex. 17 – Email from Chris
      PX             72          7/12/04    NMPF0000091   NMPF0000092                   *                  Galen to NMPF Board, et al. re: CWT milk pricing
                                                                                                                           media outreach
                                                                            * (if no depo ex sticker and
                                                                                                             Wright Deposition Exhibit 23 – SMI board of
      PX             73          7/14/04     SMI-001980   SMI-001984       ex ends at -1984 bc last page
                                                                                                                        directors meeting
                                                                                 of depo ex is blank)
                                                                                                            Kozak NMPF 30(b)(6) Ex. 19 –- NMPF Media
      PX             74          7/14/04    NMPF0003418   NMPF0003419                   *
                                                                                                                           Campaign
                                                                                                            Kozak NMPF 30(b)(6) Ex. 18 –- CWT & NMPF
      PX             75          7/16/04    NMPF0003416   NMPF0003417                   *
                                                                                                                Summer Media Outreach Campaign
                                                                                                           Kozak NMPF 30(b)(6) Ex. 20 – Email from Chris
                                                                               Authenticity (missing
      PX             76          7/16/04    NMPF0000716   NMPF0000716                                      Galen re: CWT Media Outreach plans & media
                                                                                  attachments)

                                                                       6
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 39 of 128 PageID 28324
Plaintiffs’ Trial Exhibit List                                                                                                              Dated: 12/9/2019

                                 Document                                       Objections/Stipulated
      PX         P Init Ref                    Beg Bates     End Bates                                                  Description of Exhibit
                                   Date                                              Admissions
                                                                                                                                  list


                                                                                                           Kozak NMPF 30(b)(6) Ex. 22 – NMPF Press
                                                                                                         Release titled, “Farm-Level Milk Prices Drop 28
      PX             77           7/28/04     NMPF0019105   NMPF0019105      * (if remove metadata page)
                                                                                                         Cents per Gallon in August Retail prices should
                                                                                                                              follow”
                                                                                                          CWT Economic Policy Committee Conference
      PX             78          2004-08-00   NMPF0025972   NMPF0025981                     *
                                                                                                                                Call
                                                                                                         Kozak NMPF 30(b)(6) Ex. 04 –- CWT Economic
      PX             79           8/11/04     NMPF0008934   NMPF0008943                     *
                                                                                                               Policy Committee Conference Call
                                                                                                            National Milk Producers Federation CWT
      PX             80           8/16/04     NMPF0025982   NMPF0025983                     *
                                                                                                          Committee Conference Call, August 16, 2004
                                                                                                         Kozak NMPF 30(b)(6) Ex. 23 – Email from Chris
                                                                                  Authenticity (missing
      PX             81           8/24/04     NMPF0000703   NMPF0000703                                    Galen re continuing CWT milk price media
                                                                                      attachments)
                                                                                                                          outreach effort
                                                                                                            National Milk Producers Federation CWT
      PX             82           9/13/04     NMPF0025986   NMPF0025989                     *
                                                                                                                   Committee Conference Call
                                                                             Improper compilation exhibit
      PX             83           9/14/04      SMI-009193   SMI-009255         (authenticity); hearsay;         Activity Report of President Joe Wright
                                                                                 relevance; prejudice

                                                                                                            Economics and Policy Update—Dairylea and DFA
      PX             84           9/21/04      D00012152     D00012200                     *
                                                                                                               NEAC Joint Board Meeting by Ed Gallagher
                                                                                Authenticity; hearsay;        Letter from Dairylea Cooperative President,
      PX             85           10/4/04      D00010653     D00010653
                                                                                 relevance; prejudice               Clyde E. Rutherford to Members
                                                                                                             Wright Deposition Exhibit 24 – Minutes from a
      PX             86          10/28/04     NMPF0026605   NMPF0026608        * (if no depo ex sticker )
                                                                                                                    NMPF CWT committee meeting
                                                                                                            CWT Committee Meeting Presentation, October
      PX             87          10/28/04     NMPF0002261   NMPF0002282                    *
                                                                                                                           28, 2004, Reno, NV
                                                                                                              Wright Deposition Exhibit 25 – E-mail from
      PX             88           12/9/04      SMI-013380   SMI-013381                 Hearsay
                                                                                                                     Calvin Covington to joe wright
                                                                             Improper compilation exhibit
                                                                                                              Covington Deposition Exhibit 05 - Monthly
      PX             89            2005        SMI-008574   SMI-008597         (authenticity); hearsay;
                                                                                                                   comments from the CEO, 2005
                                                                                 relevance; prejudice
                                                                             Improper compilation exhibit
                                                                                                              Stammer Ex. 46 - Agri-Mark service charge
      PX             90            2005                                        (authenticity); relevance;
                                                                                                                              manuals
                                                                                      prejudice

                                                                         7
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 40 of 128 PageID 28325
Plaintiffs’ Trial Exhibit List                                                                                                                     Dated: 12/9/2019

                                 Document                                                Objections/Stipulated
      PX         P Init Ref                         Beg Bates         End Bates                                                Description of Exhibit
                                   Date                                                       Admissions
                                                                                                                             CWT Committee Meeting
                                                                                                                     CWT presentation slide “ear tags returned for
                                                                                        Authenticy (incomplete);                    verification”
      PX             91             2005       D00014870;D00014880    D00014902
                                                                                            dupe of PX 116             (from “Not Sought to Be Sealed” Docs)


                                                                                      Improper compilation exhibit
                                                                                                                      NMPF CWT Committee Members See also:
      PX             94          2005-01-00       NMPF0025995        NMPF0025996        (authenticity); hearsay;
                                                                                                                         Wright Ex. 26, Kozak Ex. 9 (below)
                                                                                          relevance; prejudice

                                                                                      Improper compilation exhibit
                                                                                                                      Southeast Milk Board of Directors Meeting
      PX             95           1/18/05          SMI-008343        SMI-008370         (authenticity); hearsay;
                                                                                                                              minutes, Ocala Hilton, FL
                                                                                          relevance; prejudice
                                                                                                                      Southeast Milk Board of Directors Meeting
      PX             96           1/18/05          SMI-012160        SMI-012170                Relevance
                                                                                                                              minutes, Ocala Hilton, FL
                                                                                      Improper compilation exhibit
                                                                                         and pages out of order      Wright Deposition Exhibit 26 – Minutes from
      PX             97          2005-2006        NMPF0025995        NMPF0026016
                                                                                        (authenticity); hearsay;      several NMPF CWT committee meetings
                                                                                          relevance; prejudice
                                                                                                                      Minutes and Roll call from several CWT
                                                                                                                                      meetings
                                                                                                                       CWT Committee Members, Jan 2005,
                                                                                                                                   NMPF0025995
                                                                                                                   CWT Committee Meeting Minutes and Roll Call,
                                                                                                                           Arlington, VA June 13, 2005
                                 2005-01-00,                                                                                   NMPF0025997-6003
                                 2005-06-13,                                                                       CWT Committee   Meeting Minutes and Roll Call,
                                                                                      Improper compilation exhibit
                                 2005-11-21,                                                                                   November   21, 2005
      PX             98                           NMPF0026013        NMPF0026016        (authenticity); hearsay;
                                 2006-03-06,                                                                                   NMPF0026004-26005
                                                                                          relevance; prejudice
                                 2006-06-02                                                                          CWT Committee Meeting Minutes and Roll
                                                                                                                         Call,Ritz Cartlon, Pentagon City,
                                                                                                                               NMPF0026006-6012
                                                                                                                   CWT Committee Meeting Minutes and Roll Call,
                                                                                                                                    June 2, 2006
                                                                                                                                       -26016

                                                                                       * (but use version without
                                                                                                                     Stammer Dep Ex. 2 – CWT Committee Roll Call,
      PX             99            3/7/05         AMFL0004165        AMFL0004188       handwritten notes and no
                                                                                                                               Sheraton Crystal City

                                                                                  8
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 41 of 128 PageID 28326
Plaintiffs’ Trial Exhibit List                                                                                                                           Dated: 12/9/2019

                                 Document                                                  Objections/Stipulated
      PX         P Init Ref                         Beg Bates           End Bates                                                    Description of Exhibit
                                   Date                                                         Admissions
                                                                                              depo ex sticker)


                                                                                        Authenticity (will withdraw
                                                                                        objection if find version in
                                                                                             color and without             CWT Committee Roll Call, March 7, 2006,
                                                  AMFL0004165;        AMFL0004165;      handwritten notes; and use                   Sheraton Crystal City
      PX            100            3/7/05
                                                  AMFL0004168         AMFL0004174        complete set of Wosje's         Chief Operating Officer Report, by Walt Wosje
                                                                                         slides, to run from 4168-                     Slides re ear tags
                                                                                                    4178)
                                                                                                                         Wright Deposition Exhibit 18 – NMPF board of
      PX            101            3/8/05         NMPF0027041         NMPF0027050         * (if no depo ex sticker )
                                                                                                                             directors meeting minutes 3/8/2005
      PX            102            3/9/05         NMPF0005094         NMPF0005096                      *                              CWT News Release
                                                                                         * (if run exhibit to end at -
                                                                                                                         Joint Meeting of the Dairylea Board of Directors
      PX            103            3/22/05          D00006717          D00006717            6718); NOTE partially
                                                                                                                          the DFA-Northeast and DFA-Mideast Councils
                                                                                            duplicative of PX 111
                                                                                             Hearsay; relevance;          Stammer Ex. 06 – Times Argus article titled,
      PX            104            6/12/05          D00009937          D00009938
                                                                                                   prejudice               “Agri-Mark weighs ban on cow hormone”
                                                                                                                          2005-06-13 NMPF CWT Committee Meeting
      PX            105            6/13/05        NMPF0025997         NMPF0026003                     *
                                                                                                                             minutes, Arlington, VA, and Roll Call
                                                                                        Authenticity (missing pages,
                                                                                        doc ends at 26003); partial       2005-06-13 NMPF CWT Committee Meeting
      PX            106            6/13/05        NMPF0025997         NMPF0025997
                                                                                          dupe of PX 105, which                     minutes, Arlington, VA
                                                                                          should be used instead

                                                                                        Improper compilation exhibit      Wright Deposition Exhibit 19 - minutes from
                                 6/14/2005 &
      PX            107                            SMI-001996          SMI-002004         (authenticity); hearsay;         southeast milk board meeting, 6/14/2005
                                  8/16/2005
                                                                                            relevance; prejudice                          8/16/2005

                                                                                           * (Parties to coordinate      CWT News Release entitled, “CWT Announces
      PX            108            8/10/05     NMPF0000833       NMPF0000834
                                                                                         logistics regarding potential   Third Herd Retirement Round Startin Aug. 15”
                                                                                                 joint exhibits)
      PX            109            9/12/05        NMPF0005086         NMPF0005087                     *                                CWT News Release
                                                                                                                         Email from Calvin Covington to Tom Pittman re:
                                                                                                                                     rd
      PX            110            9/28/05         SMI-016511          SMI-016515                     *                    Fw: CWT 3 Herd Retirement Bids Selected
                                                                                                                                    attaching press release




                                                                                    9
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 42 of 128 PageID 28327
Plaintiffs’ Trial Exhibit List                                                                                                                    Dated: 12/9/2019

                                 Document                                             Objections/Stipulated
      PX         P Init Ref                      Beg Bates          End Bates                                                  Description of Exhibit
                                   Date                                                    Admissions
                                                                                   Improper composite exhibit
                                                                                    (authenticity); relevance;     Joint Board Meeting of the Dairylea Board and
      PX            111          10/10/05       D00006681          D00006766
                                                                                   hearsay; prejudice; partially               DEA-Northeast Council
                                                                                      duplicative of PX 103
      PX            112          11/14/05       LOL00072925        LOL00072925              Relevance                            Eastern Operations
                                                                                                                   2005-11-21 NMPF CWT Committee Conference
      PX            113          11/21/05      NMPF0026004        NMPF0026005                    *
                                                                                                                             Call minutes, and Roll Call
      PX            114          2005-2006     NMPF0026019        NMPF0026019         Partial dupe of PX 148                July 2005 – December 2006
                                                                                   Improper compilation exhibit
                                                                                                                     Covington Deposition Exhibit 10 - Monthly
      PX            115            2006         SMI-008598         SMI-008619        (authenticity); hearsay;
                                                                                                                          comments from the CEO, 2006
                                                                                       relevance; prejudice
      PX            116            2006         D00014870          D00014902                      *                        CWT Committee Meeting
                                                                                   Improper compilation exhibit
                                                                                                                   Stammer Ex. 47 - Agri-Mark service charge
      PX            117            2006            N/A                 N/A           (authenticity); relevance;
                                                                                                                                      manuals
                                                                                              prejudice
                                                                                       Authenticity; hearsay;   Wright Deposition Exhibit 31 – CWT news from
      PX            118          2006 Fall     NMPF0003559        NMPF0003560
                                                                                        relevance; prejudice                         fall 2006
      PX            119          2006 Fall      D00011260          D00011303                  Relevance                 Fall District Meetings, Fall 2006
                                                                                       Authenticity; hearsay;   Brown Dep Ex. 02 – CWT’s Impact, Dollars and
      PX            120            2006      BROWN-MU_0000006   BROWN-MU_0000008
                                                                                        relevance; prejudice          Sense, Jerry Kozak and Scott Brown
                                                                                                                  Wright Deposition Exhibit 32 – information
      PX            121          2006-2007     NMPF0006962        NMPF0006963         * (if no depo ex sticker) regarding cooperatives participating in cwt·for
                                                                                                                           the 2006-2007 timeframe
                                                                                                                 2006-2013 Invoices from Global Ag Modeling
                                                                                       Authenticity; hearsay;
      PX            122          2006-2013   BROWN-MU_0003729   BROWN-MU_0003744                                  LLC to NMPF re Econometric Analysis of the
                                                                                        relevance; prejudice
                                                                                                                                  CWT Program
                                                                                   * (if no depo ex sticker and
                                                                                                                     Wright Deposition Exhibit 20 ·Minutes from
      PX            123           2/14/06       SMI-002004         SMI-002008      ex ends at -008 bc last page
                                                                                                                     southeast milk board of Directors meetings
                                                                                        of depo ex is blank)

                                                                                   Improper compilation exhibit
                                                                                                                   Southeast Milk Minutes of the Board of
      PX            124           1/10/06       SMI-008371         SMI-008401        (authenticity); hearsay;
                                                                                                                Directors Meeting, January 10, 2005, Ocala, FL
                                                                                       relevance; prejudice
                                                                                                                      Wright Deposition Exhibit 27 NMPF CWT
      PX            125           3/6/06       NMPF0026633        NMPF0026638        * (if no depo ex sticker )
                                                                                                                                committee meeting
                                                                                                                   2006-03-09 Joint Meeting of the Dairylea Board
      PX            126           3/9/06        D00009523          D00009524                Relevance
                                                                                                                            and DFA-Northeast Council

                                                                             10
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 43 of 128 PageID 28328
Plaintiffs’ Trial Exhibit List                                                                                                                           Dated: 12/9/2019

                                 Document                                                Objections/Stipulated
      PX         P Init Ref                       Beg Bates            End Bates                                                     Description of Exhibit
                                   Date                                                       Admissions
                                                                                       * (if no depo ex sticker and
                                                                                                                          Covington Deposition Exhibit 08 - Southeast
      PX            127           3/14/06        SMI-002009           SMI-002013      ex ends at -2013 bc last page
                                                                                                                                 Milk Board Meeting minutes
                                                                                            of depo ex is blank)
                                                                                                                         2006-05-06 NMPF CWT Committee Meeting
      PX            129            5/6/06       NMPF0026006           NMPF0026012       * (if no depo ex sticker)       minutes, Ritz-Carlton – Pentagon City, Arlington,
                                                                                                                                        VA, and Roll Call
      PX            128          4/26/2006 & WD1143_0000057      WD1143_0000080         * (if no depo ex sticker;            Leary Dep Ex. 5 - Supply Agreements
                                  2/25/1999                                           Parties to coordinate logistics
                                                                                        regarding potential joint
                                                                                                 exhibits)
                                                                                                                        Wright Deposition Exhibit 28 – Letter from Walt
      PX            130            5/8/06       NMPF0009818           NMPF0009818       * (if no depo ex sticker)
                                                                                                                                  Wosje to Wallace Eicher
                                                                                       * (if no depo ex sticker and
                                                                                                                    Covington Deposition Exhibit 06 - SMI meeting
      PX            131            5/9/06        SMI-002019           SMI-002023      ex ends at -2023 bc last page
                                                                                                                                minutes, 5/9/2006
                                                                                            of depo ex is blank)

                                                                                                                         Wright Deposition Exhibit 29 - ·minutes from
      PX            132            5/9/06        SMI-002019           SMI-002023             Dupe of PX 131
                                                                                                                          smi board of directors meeting 5/9/2006
                                                                                                                         Brown Dep Ex. 04 – The Impact of the CWT on
                                                                                         Authenticity; hearsay;
      PX            135           8/30/06     BROWN-MU_0000013     BROWN-MU_0000019                                      the US Dairy Industry, Dr. Scott Brown, August
                                                                                          relevance; prejudice
                                                                                                                                            30, 2006
                                                                                                                        Wegner LOL 30(b)(6) Ex. 02 – LOL Fall Meetings
                                                                                         Authenticity; hearsay;
      PX            136          2006-11-00         N/A                   N/A                                           – “A Brand New Day” - Dairy Director’s Report,
                                                                                          relevance; prejudice
                                                                                                                                         November 2006
                                                                                                                         Confirmation letter from Hoard’s Dairyman to
      PX            137           4/24/06       NMPF0000170           NMPF0000171                   *                    NMPF re “A Dime’s Worth Makes a Difference
                                                                                                                                         Through CWT”
                                                                                                                           Letter from Don Breen to Calvin Covington
      PX            138           6/12/06        SMI-000130           SMI-000135                    *                   enclosing fully executed milk supply agreement
                                                                                                                                  between SMI and Winn-Dixie
      PX            140           6/30/06       NMPF0006267           NMPF0006267       Partial dupe of PX 142              2006-06-30 CWT Statement of Activities
                                                                                         Authenticity; hearsay;
      PX            142           8/30/06       NMPF0006251           NMPF0006281                                        CWT Herd Retirement Task Force 8/30/2006
                                                                                          relevance; prejudice
                                                                                      NO EXHIBIT INFO PROVIDED;
      PX            143
                                                                                                 BLANK




                                                                                11
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 44 of 128 PageID 28329
Plaintiffs’ Trial Exhibit List                                                                                                                    Dated: 12/9/2019

                                 Document                                             Objections/Stipulated
      PX         P Init Ref                      Beg Bates          End Bates                                                 Description of Exhibit
                                   Date                                                    Admissions
                                                                                                                  Stammer Ex. 3 – 2006-09-26 CWT News Release
                                                                                      Authenticity; hearsay;
      PX            144          9/26/06       AMFL0004226        AMFL0004229                                       titled, “New Analysis Says CWT Boosts Milk
                                                                                       relevance; prejudice
                                                                                                                      Checks by 40 Cents” Attaching brochure
                                                                                      Authenticity; hearsay;       Kozak 30(b)(6) Dep Ex. 11 – CWT Committee
      PX            145          10/30/06   BROWN-MU_0001487    BROWN-MU_0001524
                                                                                       relevance; prejudice         Meeting, October 30, 2006, Las Vegas, NV
                                                                                                                    Wright Deposition Exhibit 30 – 2006-10-30
                                                                                      Authenticity; hearsay;
      PX            146          10/30/06      NMPF0026613        NMPF0026620                                        NMPF CWT Committee meeting minutes,
                                                                                       relevance; prejudice
                                                                                                                    Caesars Palace, Las Vegas, NV, and Roll Call
                                            BROWN-MU_0001487,
      PX            147          10/30/06       1508-1513       BROWN-MU_0001513         Dupe of PX 145
                                                                                                                  CWT Committee Meeting, October 30, 2006, Las
                                                                                                                                 Vegas, NV
                                                                                       Authenticity; hearsay;
      PX            148          10/30/06      NMPF0026017        NMPF0026027                                                 2006 CWT Committee
                                                                                        relevance; prejudice
      PX            150            2007        NMPF0026028        NMPF0026029          Partial dupe of PX 165                 2007 CWT Committee
                                                                                   Improper compilation exhibit
                                                                                                                    Stammer Ex. 48 – Agri-Mark service charge
      PX            151           1/5/07       AMFL002871          AMFL002988        (authenticity); relevance;
                                                                                                                                    manuals
                                                                                              prejudice
                                                                                   Improper compilation exhibit
                                                                                                                      Southeast Milk Minutes of the Board of
      PX            152           1/9/07        SMI-008402         SMI-008424        (authenticity); hearsay;
                                                                                                                   Directors Meeting, January 9, 2007, Ocala, FL
                                                                                       relevance; prejudice
                                                                                                                  Southeast Milk Minutes of the Annual Members
      PX            153           1/9/07        SMI-012185         SMI-012208                   *
                                                                                                                             Meeting of Membership
                                                                                                                    Spreadsheet entitled, “Eastern Operation –
      PX            154           3/9/07       LOL00071734         LOL00071734              Relevance             Procurement, DMS Revenue estimate, Month of
                                                                                                                                  January 2007”
                                                                                                                  Wilson DFA 30(b)(6) Ex. 8 – Central Area Council
      PX            155          2/16/07     DFA2013-00032245   DFA2013-00032248     * (if no depo ex sticker)    Weekly Update, week ending February 16, 2007
                                                                                                                   to Rick Smith Central Area Council Directors
                                                                                                                   Covington Deposition Exhibit 12 - Letter from
      PX            156          2/23/07        SMI-001661         SMI-001661        * (if no depo ex sticker)
                                                                                                                           Calvin Covington 2/23/2007
                                                                                                                    Wegner LOL 30(b)(6) Ex. 18 – Email string
      PX            157          3/10/07       LOL00060201         LOL00060202              Relevance              between Jim Sleper, Ray Cherry and Thomas
                                                                                                                          Wegner re: rBST free UMW lbs
                                                                                                                  Email from Joe Wright to alliance@svic.net re:
      PX            158          3/15/07        SMI-014007         SMI-014009                   *
                                                                                                                     FW: CWT Herd Retirement Press Release
                                                                                      Authenticity; hearsay;      Kozak NMPF 30(b)(6) Ex. 21 – Letter from Jerry
      PX            160          3/28/07       NMPF0003910        NMPF0003912
                                                                                       relevance; prejudice                    Kozak to Dick Groves
                                                                            12
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 45 of 128 PageID 28330
Plaintiffs’ Trial Exhibit List                                                                                                                              Dated: 12/9/2019

                                 Document                                                      Objections/Stipulated
      PX         P Init Ref                          Beg Bates             End Bates                                                     Description of Exhibit
                                   Date                                                             Admissions
                                                                                                                               Wright Deposition Exhibit 33 – Email from
      PX            161            4/9/07           SMI-014040            SMI-014040          * (if no depo ex sticker)
                                                                                                                               joseph wright 4/9/2007 to Tom Pittman
                                                                                                Authenticity (depo ex      Wegner LOL 30(b)(6) Ex. 13 – 2007 Milk Supply
      PX            162           4/29/07          LOL00023774            LOL00023774
                                                                                            sticker); relevance; prejudice                Round-up!!!
                                                                                                                               Wegner LOL 30(b)(6) Ex. 14 – Email string
      PX            163            5/9/07          LOL00072605            LOL00072606                Relevance                between Jim Sleper and Ernest Yates re Fla
                                                                                                                                             emergency
                                                                                                                               Wegner LOL 30(b)(6) Ex. 15 – Email string
      PX            164           5/15/07          LOL00096312            LOL00096314                Relevance                between Jim Sleper and Ernest Yates re Fla
                                                                                                                                             emergency
                                                                                            Improper compilation exhibit   National Milk Producers Federation CWT
      PX            165            6/5/07          NMPF0026028           NMPF0026044          (authenticity); hearsay;   Committee Meeting, June 5, 2007 Washington,
                                                                                                relevance; prejudice                         DC
                                                                                                                                National Milk Producers Federation CWT
      PX            166            6/5/07          NMPF0005993           NMPF0005998                      *                 Committee Meeting, June 5, 2007 Washington,
                                                                                                                                                   DC
                                                                                                                             2007-06-13 to 6-14 Joint meeting of Dairylea
                                 2007-06-13-
      PX            167                             D00008184              D00008186                  Relevance               Cooperative Inc., Dairy Farmers of America –
                                  6/14/2007
                                                                                                                                           Northeast Council
                                                                                              * (if no depo ex sticker;      Leary Dep Ex. 7 & Frank Johns Ex. 8 – Email
                                   6/26/07
     PX             168                        DFA2013-00135777     DFA2013-00135778        Parties to coordinate logistics from Frank Johns to Don Breen et al. re rbST-
                                                                                                                             free milk
                                                                                              regarding potential joint
                                                                                                       exhibits)
                                                                                                                            Lichte Dep Ex. 9 – Email from Michael Lichte to
                                                                                              * (if no depo ex sticker);    Greg Wickham et al. re: Class I premium report –
      PX            169           7/11/07        DFA2013-00071877      DFA2013-00071879
                                                                                                      relevance               for August 2007 Class I Mover Attachment:
                                                                                                                                  200708 Class I report – 070711.doc
      PX            170           8/20/07          LOL00082455            LOL00082455                Relevance                 Spreadsheet titled, “Southern Deliveries”
                                                                                                     * (if no depo ex       Leary Dep Ex. 6 – Letter from Calvin Covington
      PX            171            8/7/07           SMI-016674                                       sticker; Parties to     to Don Breen re: changes effective 9/1/2007
                                                                                                     coordinate logistics
                                                                                                     regarding potential
                                                                                                     joint exhibits)
                                                                                                                             Wright Deposition Exhibit 34 – Agenda and
                                                                                               Authenticity; hearsay;
      PX            172           8/20/07          NMPF0002076           NMPF0002097                                        Powerpoint for the CWT Herd Retirement Task
                                                                                                relevance; prejudice
                                                                                                                                     Force meeting, 8/20/2007



                                                                                       13
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 46 of 128 PageID 28331
Plaintiffs’ Trial Exhibit List                                                                                                                      Dated: 12/9/2019

                                 Document                                              Objections/Stipulated
      PX         P Init Ref                     Beg Bates           End Bates                                                   Description of Exhibit
                                   Date                                                     Admissions
                                                                                       Authenticity; hearsay;       CWT Policy & Participation Task Force agenda,
      PX            173          8/21/07    DFA2013-00034654    DFA2013-00034669
                                                                                        relevance; prejudice         roll call and Presentation by Dr. Scott Brown
                                                                                                                   Wilson DFA 30(b)(6) Ex. 15 – Agenda & Roll Call,
      PX            174          8/21/07    DFA2013-00034654    DFA2013-00034655       Partial dupe of PX 173
                                                                                                                                        only
                                                                                                                   Wegner LOL 30(b)(6) Ex. 11 – rBST free Priorities
      PX            175          8/27/07       LOL00061122        LOL00061124                Relevance
                                                                                                                                      & Ideas
                                                                                                                    Edward Gallagher Dep Exhibit 8 -- Review and
                                                                                      Authenticity; relevance;
      PX            176            N/A         D00023547           D00023557                                         Commentary of a Paper Analyzing a Federal
                                                                                            prejudice
                                                                                                                         CWT Program, by Edward Gallagher
                                                                                       Authenticity; hearsay;      Wright Deposition Exhibit 35 – Activity Report of
      PX            177          9/11/07       SMI-010220          SMI-010277
                                                                                        relevance; prejudice           President Joe Wright (“Board packet”)

                                                                                                                   Wright Deposition Exhibit 36 – Minutes from the
      PX            178          9/11/07       SMI-002052          SMI-002058         * (if no depo ex sticker)
                                                                                                                     9/11/2007 SMI board of directors meeting
                                                                                                                      Novakovic Dep Ex. 9 – Testimony of Peter
                                                                                       Authenticity; hearsay;
      PX            179          9/18/07      NMPF0024092         NMPF0024103                                        Vitaliano, PhD on behalf of NMPF before the
                                                                                        relevance; prejudice
                                                                                                                              Vermont Milk Commission
                                                                                    Improper compilation exhibit
                                                                                                                     Wilson DFA 30(b)(6) Ex. 23 – CWT Memo re
      PX            180          9/26/07    DFA2013-00037359    DFA2013-00037365      (authenticity); hearsay;
                                                                                                                          Guidelines for CWT Ambassadors
                                                                                        relevance; prejudice
                                                                                                                   Wright Deposition Exhibit 37 – 9/28/2007 Email
      PX            181          9/28/07       SMI-013966          SMI-013967         * (if no depo ex sticker)    from joseph wright to Calvin Covington and tom
                                                                                                                                      Pittman
                                                                                       Authenticity; hearsay;        CWT News Release entitled, “CWT Enhances
      PX            182          9/30/07      NMPF0003614         NMPF0003615
                                                                                        relevance; prejudice              Milk Checks by 75 Cents in 2007”
                                                                                                                    Email string between Frank Johns and Michael
      PX            183          10/2/07    DFA2013-00178579    DFA2013-00178579      * (if no depo ex sticker)     Lichte re: rbST-free plants and cooperatives –
                                                                                                                            Corrections [Lichte Dep. Ex. 3]
                                                                                                                      Lichte Dep Ex. 4 – Class prices – rbST free
      PX            184          10/4/07    DFA2013-000190900   DFA2013-000190900                 *
                                                                                                                                     premium.xls
                                                                                                                     Wright Deposition Exhibit 38 – Minutes from
      PX            185          10/9/07       SMI-002059          SMI-002062         * (if no depo ex sticker)
                                                                                                                      SMI board of directors meeting 10/9/2007
                                                                                                                     Wegner LOL 30(b)(6) Ex. 12 – rBST Market
      PX            186          10/23/07      LOL00060237        LOL00060237                Relevance               Update, Jim Sleper, Director of Milk Supply,
                                                                                                                                    Land O’Lakes

                                                                            14
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 47 of 128 PageID 28332
Plaintiffs’ Trial Exhibit List                                                                                                                Dated: 12/9/2019

                                 Document                                        Objections/Stipulated
      PX         P Init Ref                     Beg Bates       End Bates                                                  Description of Exhibit
                                   Date                                               Admissions
                                                                                                            2007-07-10 DFA SE Area Council Leadership
      PX            187           7/10/07     NMPF0006110     NMPF0006152                   *
                                                                                                                            Meeting
                                                                                                           Covington Deposition Exhibit 07 - 11/6/2007
      PX            188           11/6/07      SMI-002063      SMI-002066       * (if no depo ex sticker)
                                                                                                                   SMI Board Meeting minutes
                                                                                                           Covington Deposition Exhibit 15 - e-mail from
                                                                              Dupe; should become JX but
      PX            190           11/7/07      SMI-013959      SMI-013959                                 Joe 11/7/2007 E-mail from Joseph Wright to Ed
                                                                                use DX version instead
                                                                                                                           Henderson
                                                                                                            Wright Deposition Exhibit 41 – 11/11/2007
                                                                                 Authenticity; hearsay;   NMPF CWT Committee meeting minutes, Walt
      PX            192          11/11/07     NMPF0026235     NMPF0026242
                                                                                  relevance; prejudice     Disney World Dolphin Hotel, Orlando, FL, and
                                                                                                                            Roll Call,
                                                                                                                  Wright Deposition Exhibit 42 –
                                                                                 Authenticity; hearsay;
      PX            193                                                                                     PowerPoint presentations from 11/11/2007
                                  11/11/07     NMPF0005412     NMPF005490         relevance; prejudice
                                                                                                                              CWT
                                                                              Improper compilation exhibit
                                                                                                           Wright Deposition Exhibit 44 – Activity Report of
      PX            195          12/11/07      SMI-010380      SMI-010420       (authenticity); hearsay;
                                                                                                                       President Joe Wright
                                                                                  relevance; prejudice
                                                                                                                   Leary Dep Ex. 8 – Southeast Milk Price
      PX            197          12/14/07     WD1143_000047   WD1143_000056     * (if no depo ex sticker)
                                                                                                                              Announcement
                                                                              Improper compilation exhibit
                                                                                                                 Covington Deposition Exhibit 11 - Monthly
      PX            198          2007-12-00    SMI-008620      SMI-008643       (authenticity); hearsay;
                                                                                                                      comments from the CEO, 2007
                                                                                  relevance; prejudice
                                                                              * (if no depo ex sticker and
                                                                               needs Bates number); but
      PX            199            2007        SMI-007965      SMI-008018                                         Frank Johns Dep Ex. 3 – DCMA Minutes
                                                                                 references to Johns-3 is
                                                                                         incorrect
                                                                              * (if no depo ex sticker); but
      PX            200            2008        SMI-007603      SMI-007644         reference to Johns-4 is         Frank Johns Dep Ex. 4 – DCMA Minutes
                                                                                          incorrect
                                                                                   Authenticity; hearsay;
      PX            201            2007            N/A             N/A                                              Brown Dep Ex. 28 – US Dairy Sector
                                                                                    relevance; prejudice
                                                                                                                   CWT Presentation titled, “CWT Financial
      PX            202            2007       NMPF0021004     NMPF0021008                   *                     Forecast estimated for the period 1/1/08-
                                                                                                                                 12/31/08”
      PX            203            2007         D00015434       D00015485                   *                      2007 Herd Retirement Program Review
                                                                                                               Jan 2008 Herd Retirement spreadsheet – “Herd
      PX            204            1/1/08     NMPF0026133     NMPF0026133                   *
                                                                                                                        Retirement Program 2008-1”



                                                                         15
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 48 of 128 PageID 28333
Plaintiffs’ Trial Exhibit List                                                                                                                   Dated: 12/9/2019

                                 Document                                            Objections/Stipulated
      PX         P Init Ref                     Beg Bates          End Bates                                                 Description of Exhibit
                                   Date                                                   Admissions
                                                                                  Improper compilation exhibit
                                                                                                                   Stammer Ex. 49 – Agri-Mark service charge
      PX            205           1/8/08      AMFL0002989        AMFL0003028        (authenticity); relevance;
                                                                                                                                   manuals
                                                                                           prejudice
                                                                                                                 Wilson DFA 30(b)(6) Ex. 7 - Preliminary Class I
      PX            206          1/10/08    DFA2013-00039830   DFA2013-00039831     * (if no depo ex sticker)
                                                                                                                 Over-Order Premium Report for February 2008
                                                                                                               Email string with attachment between Anuja
                                                                                                               Miner, CWT Committee, NMPF Staff, et al. re:
      PX            207          1/28/08       D00020451          D00020455                      *             CWT to Offer Bred Heifer Option in Next Herd
                                                                                                               Retirement Round; Accepts Export Assistance
                                                                                                                        Bid for Whole Milk Powder
                                                                                                              Wright Deposition Exhibit 45 – CWT committee
      PX            208          1/28/08      NMPF0005798        NMPF0005801        * (if no depo ex sticker)
                                                                                                                              conference call
                                                                                                              Email from Anuja Miller to Clyde Rutherford re:
                                                                                                               RE: CWT to Offer Bred Heifer Option in Next
      PX            209          1/28/08       D00020451          D00020453       Duplicate of PX 207 and 274
                                                                                                                 Herd Retirement Round; Accepts Export
                                                                                                                  Assistance Bid for Whole Milk Powder
                                                                                                              Feb 2008 Herd Retirement spreadsheet – Cows
      PX            210           2/1/08      NMPF0026135        NMPF0026135                     *
                                                                                                                              retired by state
                                                                                     Authenticity (missing
                                                                                                               Leary Dep Ex. 11 – 2/26/2008 Asset Purchase
      PX            212          2/26/08          N/A                N/A          schedules; also has depo ex
                                                                                                                                Agreement
                                                                                             sticker)
                                                                                                               Covington deposition exhibit 03 – 4/30/2008
                                                                                                                   Supply Contract between Winn-Dixie
      PX            213           4/3/08     WD1143_000407     WD1143_000510        * (if no depo ex sticker)
                                                                                                                Procurement, Inc., and Sunshine State Dairy
                                                                                                                                   Farms
                                                                                                                 Lichte Dep. Ex. 5 – Email from John Ebert to Jim
                                                                                     Authenticity (missing
      PX            214          4/15/08    DFA2013-00100601   DFA2013-00100602                                   Hahn, Elvin Hollon & Michael Lichte re: SWAC
                                                                                        attachments)
                                                                                                                     Info for Marketing Meeting – May 5-6th
                                                                                  Authenticity (missing Bates
                                                                                  numbers); unclear if this is   Lichte Dep Ex. 7 – Pricing Sheets for Corporate
      PX            215          4/15/08    DFA2013-00210806   DFA2013-00210834
                                                                                   an improper compilation                         080415.xls
                                                                                            exhibit
                                                                                    Authenticity (no Bates
      PX            216            N/A            N/A                N/A                                            Lichte Dep Ex. 8 – Premium Descriptions
                                                                                           number)
                                                                                         Dupe of JX
      PX            218          4/30/08       SMI-000009         SMI-000112                                     Leary Dep Ex. 12 – 4/30/2008 Supply Contract
                                                                                                                           btw Winn-Dixie and SMI
                                                                                                                 4/30/2008 Supply Contract btw Winn-Dixie and
      PX            219          4/30/08     WD1143_000195     WD1143_000298               Dupe of JX
                                                                                                                                     SMI
                                                                           16
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 49 of 128 PageID 28334
Plaintiffs’ Trial Exhibit List                                                                                                                      Dated: 12/9/2019

                                 Document                                            Objections/Stipulated
      PX         P Init Ref                     Beg Bates          End Bates                                                     Description of Exhibit
                                   Date                                                   Admissions
                                                                                                                    Email from Richard Langworthy to Paul Johnston
      PX            220          5/19/08      AMFL0012898        AMFL0012898           Hearsay; relevance
                                                                                                                                   re: Marty Devine
                                                                                      Hearsay; relevance;           Informa Economics Special Analysis titled, “2008
      PX            221           6/9/08       LOL00000247        LOL00000257
                                                                                          prejudice                               CWT Herd Buyout”
                                                                                      Hearsay; relevance;            Wright Deposition Exhibit 46 – Minutes for the
      PX            222          6/10/08      NMPF0005986        NMPF0005992
                                                                                          prejudice                             NMPF CWT committee
      PX            223          6/10/08      NMPF0022773        NMPF0022848                   *                               CWT Committee Meeting
                                                                                                                        Wright Deposition Exhibit 47 – Email with
      PX            224          6/11/08       SMI-013506         SMI-013526        * (if no depo ex sticker;
                                                                                                                                     attachments
                                                                                  Parties to coordinate logistics
                                                                                    regarding potential joint
                                                                                             exhibits)
                                                                                                                     Email from Richard Stammer to Paul Johnston
      PX            225          6/13/08      AMFL0012979        AMFL0012979                    *
                                                                                                                                       re: rBST
                                                                                                                    Welch Dep Ex. 40 – Email string between Calvin
      PX            226           6/8/08       SMI-016622         SMI-016642            Dupe of PX 224               Covington, gotmilk10@aol.com (Don), et al.
                                                                                                                        attaching 6/8/2008 Cheese Reporter
                                                                                                                   Stammer Ex. 09 – Greater Northeast Milk
      PX            227          6/16/08      AMFL0003762        AMFL0003770               Relevance
                                                                                                                              Marketing Agency
                                                                                                                Frank Johns Ex. 1 - Email from Frank Johns to J.
                                                                                  Wrong exhibit; Johns Ex. 1 is
      PX            228          6/20/08    DFA2013-00205133   DFA2013-00205133                                 Raney & D. Bernos re Sunshine State Hammond
                                                                                     a deposition notice
                                                                                                                            Price Announcement
                                                                                                                      7/9-10/2008 Joint Expanded Meeting of the
      PX            229           7/9/08       D00009780          D00009782           Relevance; prejudice
                                                                                                                     Dairylea Board and the DFA-Northeast Council,

                                                                                   Near dupe of DX version so
                                                                                   could become JX if agree on
                                                                                     end Bates (AM 1713 is       Stammer Ex. 04 – CWT News Summer 2008,
      PX            230           8/5/08      AMFL0001711        AMFL0001713
                                                                                   unrelated email); otherwise “CWT completes Herd Retirement bid selection”
                                                                                  improper compilation exhibit
                                                                                          (authenticity)
                                                                                                                      Wright Deposition Exhibit 48 – E-mail from
      PX            231           8/8/08       SMI-013485         SMI-013485        * (if no depo ex sticker)
                                                                                                                          Calvin Covington to Bob Razinski
                                                                                      Authenticity; hearsay;
      PX            233           9/8/08      NMPF0004057        NMPF0004059                                      CWT Video Script, Galen Draft, 09/08/2008
                                                                                       relevance; prejudice
                                                                                      Authenticity; hearsay;
                                                                                                                Presentation by Scott Brown titled, “The Impact
      PX            234          9/22/08    BROWN-MU_0000574   BROWN-MU_0000587   relevance; prejudice; dupe of
                                                                                                                of the CWT Program on the U.S. Dairy Industry”
                                                                                             PX 236
      PX            235          9/22/08      AMFL0012587        AMFL0012588            Hearsay; relevance         Stammer Ex. 10 – Email from Bob Gilchrist

                                                                           17
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 50 of 128 PageID 28335
Plaintiffs’ Trial Exhibit List                                                                                                                    Dated: 12/9/2019

                                 Document                                             Objections/Stipulated
      PX         P Init Ref                      Beg Bates          End Bates                                                  Description of Exhibit
                                   Date                                                     Admissions
                                                                                      Authenticity; hearsay;      Wright Deposition Exhibit 43 – CWT memo from
      PX            237           9/25/08      NMPF0005852        NMPF0005854
                                                                                       relevance; prejudice             Jim Tillison to the CWT committee
                                                                                       * (if no depo ex sticker; Welch Dep Ex. 45 – Email string between David
                                                                                         Parties to coordinate Welch, Calvin Covington and Larry Biggerstaff re:
      PX            238           10/2/08       SMI-005893         SMI-005894              logistics regarding                        Milk Costs
                                                                                        potential joint exhibits)
      PX            239           10/2/08      NMPF0004165        NMPF0004165           Hearsay; relevance         PDF Spreadsheet named CWT Cost Benefit.pdf
                                                                                                                       Wilson DFA 30(b)(6) Ex.16 – Email with
      PX            240          10/21/08    DFA2013-00032983   DFA2013-00032984             Hearsay               attachment from Glenn Wallace to John Wilson
                                                                                                                             re: CWT questions/concerns
                                                                                      Authenticity; hearsay;       10/27/08 CWT Committee Meeting, Nashville,
      PX            241          10/27/08    DFA2013-00000827   DFA2013-00000903
                                                                                       relevance; prejudice                               TN
                                                                                      Authenticity; hearsay;       Wright Deposition Exhibit 66 – CWT Committee
      PX            242          10/27/08      NMPF0011018        NMPF0011094
                                                                                       relevance; prejudice                     Meeting, Nashville, TN
                                                                                      Authenticity; hearsay;         CWT News Release titled, “Study finds CWT
      PX            243          10/31/08      NMPF0005737        NMPF0005738
                                                                                       relevance; prejudice          Enhances Milk Checks by 71 Cents in 2008”
                                                                                      Authenticity; hearsay;        Wright Deposition Exhibit 49 – SMI board of
      PX            244          11/11/08       SMI-002084         SMI-002088
                                                                                       relevance; prejudice                        directors meeting
                                                                                    Should become JX but use         Wright Deposition Exhibit 50 – E-mail from
      PX            245          11/12/08       SMI-013486         SMI-013486
                                                                                        DX version instead                  Calvin Covington to Jim Tillison
                                                                                      Authenticity; hearsay;         Covington Deposition Exhibit 13 – Monthly
      PX            246           12/1/08       SMI-008644         SMI-008671
                                                                                       relevance; prejudice           Comments from the CEO, December 2008
                                                                                                                      Wright Deposition Exhibit 51 – E-mail from
      PX            247          12/11/08       SMI-013533         SMI-013534        * (if no depo ex sticker)       Calvin Covington to Joseph Wright and Dale
                                                                                                                                         Eade
                                                                                                                      Wright Deposition Exhibit 52 – E-mail from
      PX            248          12/12/08       SMI-013956         SMI-013956        * (if no depo ex sticker)       Joseph Wright to Calvin Covington and Dale
                                                                                                                                         Eade
                                                                                                                     Wright Deposition Exhibit 53 – E-mail from
      PX            249          12/12/08       SMI-014012         SMI-014013        * (if no depo ex sticker)
                                                                                                                          Joseph Wright to Randy Mooney
                                                                                      Authenticity; hearsay;         Wright Deposition Exhibit 55 – E-mail from
      PX            250          12/12/08       SMI-014030         SMI-014031
                                                                                       relevance; prejudice                Joseph Wright to Ed Henderson
                                                                                    * (if no depo ex sticker and     Wright Deposition Exhibit 54 – Minutes of a
      PX            251          12/17/08      NMPF0026656        NMPF0026660
                                                                                    remove blank page at end)          NMPF CWT committee conference call
                                                                                                                     Wright Deposition Exhibit 56 – E-mail from
      PX            253          12/30/08       SMI-013536         SMI-013537        * (if no depo ex sticker)       Calvin Covington to Ed Henderson, Joseph
                                                                                                                               Wright and Dale Eade
                                                                                   Improper compilation exhibit          Payroll Spreadsheets (12 Separate
      PX            254          2008-2010   DFA2013-00027625   DFA2013-00027636
                                                                                         (authenticity)                            Spreadsheets)

                                                                            18
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 51 of 128 PageID 28336
Plaintiffs’ Trial Exhibit List                                                                                                                   Dated: 12/9/2019

                                 Document                                             Objections/Stipulated
      PX         P Init Ref                      Beg Bates          End Bates                                                 Description of Exhibit
                                   Date                                                    Admissions
                                                                                                                 Antoine Exhibit 2 AND Wooten Exhibit 2 – First
                                                                                    Wrong exhibit; Antoine 2 is
      PX            255          2008-2013      SMI-002124         SMI-002130                                   page of each of 7 different invoice spreadsheets
                                                                                          WD's First RFPs
                                                                                                                           (Invoice Report_CS_GUS)
                                                                                      Authenticity; hearsay;    Presentation entitled, “CWT 2008 Final Results,”
      PX            256            2008        NMPF0005768        NMPF0005783
                                                                                       relevance; prejudice                       by Jim Tillison
      PX            257            2008        NMPF0026045        NMPF0026046        Partial dupe of PX 271                2008 CWT Committee List
                                                                                   Improper compilation exhibit
      PX            258            2008         SMI-007645         SMI-007666        (authenticity); hearsay;                    DCMA Minutes
                                                                                       relevance; prejudice
                                                                                                                   Brown Dep Ex. 16 – “The Impact of the CWT
                                                                                      Authenticity; hearsay;      Program on the US Dairy Industry,” 2008 CWT
      PX            259            2008      BROWN-MU_0000243   BROWN-MU_0000256
                                                                                       relevance; prejudice       Town Hall Meeting – November Update, by Dr.
                                                                                                                                  Scott Brown
                                                                                                                  CWT News, Winter 2008, beginning with “CWT
                                                                                      Authenticity; hearsay;
      PX            260            2008        NMPF0005388        NMPF0005389                                      Committee approves bred heifer retirement
                                                                                       relevance; prejudice
                                                                                                                                    option”
                                                                                      Authenticity; hearsay;      The Impact of the CWT Program on the US Dairy
      PX            261            2008        NMPF0013452        NMPF0013463
                                                                                       relevance; prejudice           Industry, 2008 Update, Dr. Scott Brown
                                                                                                                  Jan 2009 Herd Retirement spreadsheet – Cows
      PX            262           1/1/09       NMPF0026137        NMPF0026137                   *
                                                                                                                                   retired by state
                                                                                                                  Wilson DFA 30(b)(6) Ex. 4 – 2009-01-00 Memo
                                                                                       Authenticity (whose
      PX            264           1/1/09     DFA2013-00001132   DFA2013-00001139                                    from DFA President Rick Smith to Members
                                                                                       handwritten notes)
                                                                                                                         titled, “Special Member Update”
      PX            265           1/2/08       NMPF0012339        NMPF0012339                   *                       CWT 2008 Participation 01/02/08
                                                                                   Improper compilation exhibit
                                                                                                                Covington Deposition Exhibit 23 - Compilation of
      PX            266           1/5/09        SMI-008075         SMI-008128        (authenticity); hearsay;
                                                                                                                         SDCA meeting minutes, 2009
                                                                                       relevance; prejudice

                                                                                   Improper compilation exhibit
                                                                                                                    Southeast Milk Board of Directors Meeting
      PX            267           1/8/08        SMI-008425         SMI-008444        (authenticity); hearsay;
                                                                                                                       minutes, January 8, 2008, Ocala, FL
                                                                                       relevance; prejudice
                                                                                                                   Southeast Milk Annual Members Meeting of
      PX            268           1/8/08        SMI-012209         SMI-012223                   *
                                                                                                                     Membership, January 8, 2008, Ocala, FL
                                                                                                                  CWT Dairy Herd Retirement Program Bid Form
      PX            269           6/30/08      AMFL0000595        AMFL0000596                   *
                                                                                                                  Commitment to Sell Dairy Herd – Form HR2008



                                                                            19
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 52 of 128 PageID 28337
Plaintiffs’ Trial Exhibit List                                                                                                                      Dated: 12/9/2019

                                 Document                                            Objections/Stipulated
      PX         P Init Ref                     Beg Bates          End Bates                                                    Description of Exhibit
                                   Date                                                   Admissions
                                                                                                                    Email from Jim Tillison to Calvin Covington re:
      PX            270          8/15/08       SMI-014427         SMI-014427                    *
                                                                                                                               CWT Herd Retirement
                                                                                  Improper compilation exhibit
      PX            271          12/17/08     NMPF0026045        NMPF0026059        (authenticity); hearsay;   2008 CWT Committee List and meeting minutes
                                                                                      relevance; prejudice
                                                                                                               Lichte Dep Ex. 12 - Email from Kim Parks to John
                                                                                                               McDaniel et al. re: Key Indicator Report 1/11/09
      PX            272          1/11/09    DFA2013-00042801   DFA2013-00042802     * (if no depo ex sticker)
                                                                                                                Attachments: Key Indicators.xls; Key Indiactor
                                                                                                                                 Snapshot.pdf
                                                                                                                 Southeast Milk Annual Members Meeting of
      PX            273          1/13/09       SMI-012242         SMI-012242               Authenticity
                                                                                                                                 Membership
                                                                                   Wrong exhibit; Antoine 3 is Antoine Exhibit 3 AND Wooten Exhibit 3 – List
      PX            275          1/28/09       SMI-000136         SMI-000136       SMI response to WD's First of CWT Assessments Paid by Southeast Milk to
                                                                                               RFPs                        CWT, 8/17/05-1/28/09
                                                                                  Improper compilation exhibit
                                                                                                               Wright Deposition Exhibit 57 – Activity Report of
      PX            276          1/30/09       SMI-010931         SMI-010977        (authenticity); hearsay;
                                                                                                                   President Joe Wright (“Board packet”)
                                                                                      relevance; prejudice
                                                                                                                    Feb 2009 Herd Retirement spreadsheet – Cows
      PX            277           2/1/09      NMPF0026139        NMPF0026139                    *
                                                                                                                                     retired by state
                                                                                                                      Brown Dep Ex. 17 – “The Impact of the CWT
                                                                                     Authenticity; hearsay;
      PX            279           2/1/09    BROWN-MU_0000313   BROWN-MU_0000326                                      Program on the US Dairy Industry,” February
                                                                                      relevance; prejudice
                                                                                                                           2009 Update, by Dr. Scott Brown
                                                                                                                    Email string between Dennis Rodenbaugh, Tim
      PX            280           2/2/09    DFA2013-00116468   DFA2013-00116468           Authenticity               Theisner et al. fw: Sliding O.O. prem’s [Lichte
                                                                                                                                       Dep. Ex. 6]
                                                                                  Improper compilation exhibit
      PX            281            2009       NMPF0026060        NMPF0026069        (authenticity); hearsay;   2009 CWT Committee List and meeting minutes
                                                                                      relevance; prejudice
                                                                                                                      CWT Strategic Planning Task Force Meeting
      PX            282           2/9/09      NMPF0001991        NMPF0002011                    *
                                                                                                                                  February 6, 2009
                                                                                                                    Stammer Ex. 07 – Agri-Mark letter from Paul P.
      PX            283          2/10/09      AMFL0012726        AMFL0012727        * (if no depo ex sticker;
                                                                                                                               Johnston re rBST issue
                                                                                  Parties to coordinate logistics
                                                                                    regarding potential joint
                                                                                             exhibits)




                                                                           20
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 53 of 128 PageID 28338
Plaintiffs’ Trial Exhibit List                                                                                                                     Dated: 12/9/2019

                                 Document                                              Objections/Stipulated
      PX         P Init Ref                       Beg Bates          End Bates                                                 Description of Exhibit
                                   Date                                                     Admissions
                                                                                    Improper compilation exhibit
                                                                                                                     Southeast Milk Board of Directors Meeting
      PX            284           2/10/09        SMI-008445         SMI-00880         (authenticity); hearsay;
                                                                                                                                     minutes
                                                                                        relevance; prejudice
                                                                                                                       Kozak NMPF 30(b)(6) Ex. 10 – CWT News
                                                                                        * (if metadata page
      PX            285           2/11/09       NMPF0014301        NMPF0014303                                      Release titled, “CWT Members Support Two-
                                                                                              removed)
                                                                                                                      Year Commitment to Reduce Milk Surplus”
                                                                                                                       Wilson DFA 30(b)(6) Ex. 6 – Email string
      PX            286           2/18/09     DFA2013-00013005   DFA2013-00013007            Relevance             between Dennis Rodenbaugh, Greg Wickham re
                                                                                                                                    rBST Free Milk
                                                                                      Authenticity; relevance;      Kozak NMPF 30(b)(6) Ex. 15 – 2/19/2009 CWT
      PX            287           2/19/09       NMPF0014264        NMPF0014297
                                                                                        hearsay; prejudice                Update Western United Dairymen
                                                                                                                   Leary Exhibit 19 – Email string between Graham
                                                                                                                     Leary and Bennett Nussbaum re: FW: March
      PX            288           2/20/09      WD1143_000609      WD1143_000610                                                2009 Milk Pricing Letter
                                                                                     * (if no depo ex sticker; use
                                                                                                                   Wilson DFA 30(b)(6) Ex. 22 – CWT letter to Dairy
      PX            289           2/23/09     DFA2013-00033659   DFA2013-00033659     better version (one from
                                                                                                                                       Producers
                                                                                                NMPF?))
                                                                                                                    Leary Exhibit 20 – Email from Graham Leary to
      PX            290           2/23/09        SMI-005560         SMI-005573         * (if no depo ex sticker)   Calvin Covington et al. attaching 2/23/09 Supply
                                                                                                                                 Summary Agreement
                                                                                        Authenticity; hearsay;
      PX            291          2009-03-00     NMPF0013488        NMPF0013489                                                 CWT News, March 2009
                                                                                         relevance; prejudice
                                                                                                                   Mar 2009 Herd Retirement spreadsheet – “Herd
      PX            292            3/1/09       NMPF0026141        NMPF0026141                     *
                                                                                                                            Retirement Program 2009-3”
                                                                                        Authenticity; hearsay;     Wegner LOL 30(b)(6) Ex. 09 – Talking Points for
      PX            293            3/9/09       LOL00007199        LOL00007202
                                                                                         relevance; prejudice                       Low Milk Prices
      PX            294            3/9/09        D00028848          D00028849               Authenticity           [DRAFT] CEO Column – March, by Greg Wickham

                                                                                    Improper compilation exhibit
                                                                                                                 Wright Deposition Exhibit 59 – Board packet for
      PX            296           3/10/09        SMI-011025         SMI-011108        (authenticity); hearsay;
                                                                                                                         the 3/10/2009 board meeting
                                                                                        relevance; prejudice
                                                                                                                    National Milk Producers Federation Board of
                                                                                       Authenticity; hearsay;
      PX            297           3/10/09       NMPF0026455        NMPF0026466                                      Directors Meeting minutes, March 10, 2009,
                                                                                        relevance; prejudice
                                                                                                                                   Pentagon City
                                                                                                                    Wegner LOL 30(b)(6) Ex. 05 – Press release
                                                                                                                       forwarded via email re CWT Achieves
      PX            298           3/11/09       LOL00003781        LOL00003783        * (if no depo ex sticker)
                                                                                                                    Membership Goal of Two-Thirds of U.S. Milk
                                                                                                                                      Supply

                                                                             21
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 54 of 128 PageID 28339
Plaintiffs’ Trial Exhibit List                                                                                                                   Dated: 12/9/2019

                                 Document                                            Objections/Stipulated
      PX         P Init Ref                     Beg Bates          End Bates                                                 Description of Exhibit
                                   Date                                                   Admissions
                                                                                                                   Wright Deposition Exhibit 61 – E-mail from
      PX            299          3/12/09       SMI-014014         SMI-014017        * (if no depo ex sticker)
                                                                                                                                Joseph Wright
                                                                                                                 Covington Deposition Exhibit 22 – E-mail from
      PX            300          3/13/09       SMI-014317         SMI-014317        * (if no depo ex sticker)
                                                                                                                        Joe Wright to Calvin Covington
                                                                                                                  Brown Dep Ex. 18 – “The Impact of the CWT
                                                                                     Authenticity; hearsay;
      PX            302           4/1/09    BROWN-MU_0000295   BROWN-MU_0000308                                   Program on the US Dairy Industry, April 2009
                                                                                      relevance; prejudice
                                                                                                                          Update,” by Dr. Scott Brown
                                                                                                                 CWT 2009 Dairy Herd Retirement Program Bid
      PX            303           5/1/09       LOL00001708        LOL00001709                  *
                                                                                                                                     Form
                                                                                                                 CWT 2009 Dairy Herd Retirement Program Bid
      PX            304           5/1/09      AMFL0000663        AMFL0000663            Dupe of PX 303
                                                                                                                                     Form
                                                                                  Improper compilation exhibit
                                                                                                               Covington Deposition Exhibit 17 – 5/12/2009,
      PX            305          5/12/09       SMI-011109         SMI-011179        (authenticity); hearsay;
                                                                                                                             board packet
                                                                                      relevance; prejudice

                                                                                  Improper compilation exhibit
                                                                                                               Brown Dep Ex. 08 – NMPF Dairy Industry News
      PX            307          5/26/09       D00021921          D00021934         (authenticity); hearsay;
                                                                                                                           Alert, May 26, 2009
                                                                                      relevance; prejudice
                                                                                                                CWT 2009-2 CWT Herd Retirement Program Bid
      PX            308          5/31/09       D00021495          D00021496                    *
                                                                                                                        Process and Administration
                                                                                     Authenticity; hearsay;
      PX            309           6/2/09       LOL00000336        LOL00000349                                         6/2-3/09 NE Dairy Leadership Team
                                                                                      relevance; prejudice
                                                                                                                Covington Deposition Exhibit 16 – SMI meeting
      PX            310           6/9/09       SMI-002102         SMI-002105        * (if no depo ex sticker)
                                                                                                                                minutes 6/9/2009
                                                                                                                   Brown Dep Ex. 01 – Presentation by Chuck
                                                                                                                Nicholson entitled, “CWT (and similar programs)
                                                                                     Authenticity; hearsay;
      PX            312           6/9/09    BROWN-MU_0002552   BROWN-MU_0002563                                   and Price Volatility” at National Invitational
                                                                                      relevance; prejudice
                                                                                                                 Workshop on Dairy Price Volatility, Chicago, IL,
                                                                                                                                  June 9, 2009
                                                                                                                 Email string between S. Bowman, J. Wilson and
      PX            313          6/15/09    DFA2013-00004312   DFA2013-00004314                *                      M. Massey re: “PSSC attaching Price
                                                                                                                    Stabilization Guidelines, June 11, 2009”
                                                                                                                   Wright Deposition Exhibit 63 – E-mail from
      PX            314          6/19/09       SMI-013963         SMI-013963        * (if no depo ex sticker)
                                                                                                                     Joseph Wright to Jim Tillison at NMPF
                                                                                                                Stammer Ex. 11 – Email string between Richard
      PX            315          6/20/09      AMFL0012878        AMFL0012879          Hearsay; relevance
                                                                                                                  Langworthy, Scott Werme and Bob Gilchrist
                                                                                  Wrong exhibit; Johns Ex. 2 is Frank Johns Dep Ex. 2 – Email from Ed Fontes to
      PX            316          6/26/09     DFA2013-0003028    DFA2013-0003028    an amended depotistion         E. Hollon re: can you send me a copy of your
                                                                                           notice                                current forecast
                                                                           22
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 55 of 128 PageID 28340
Plaintiffs’ Trial Exhibit List                                                                                                                Dated: 12/9/2019

                                 Document                                           Objections/Stipulated
      PX         P Init Ref                     Beg Bates          End Bates                                               Description of Exhibit
                                   Date                                                  Admissions
                                                                                                                 Brown Dep Ex. 19 – “The Monthly Impact of the
                                                                                    Authenticity; hearsay;
      PX            317           8/1/09    BROWN-MU_0000331   BROWN-MU_0000333                                   CWT Program on the US Dairy Industry, August
                                                                                     relevance; prejudice
                                                                                                                         2009 Update,” by Dr. Scott Brown
                                                                                  * (if no depo ex sticker); fix    Wegner LOL 30(b)(6) Ex. 04 – Press release
      PX            318           8/5/09       LOL0003364         LOL0003368        Beg Bates, has 4 leading     forwarded via email re *FLASH* CWT TO RETIRE
                                                                                              zeros                           ANOTHER 87,000 COWS
                                                                                                                    Covington Deposition Exhibit 18 – Board of
      PX            319          8/11/09       SMI-002106         SMI-002109                Relevance
                                                                                                                           directors meeting 8/11/2009
                                                                                                                        CWT Impacting Supply and Demand
                                                                                     Authenticity; hearsay;
      PX            322          8/26/09      NMPF0014090        NMPF0014107                                         International Association of Milk Control
                                                                                       relevance; prejudice
                                                                                                                                Agencies 8/26/2009
                                                                                                                Kozak NMPF 30(b)(6) Ex. 03 –- 9/22/2009
                                                                                   Authenticity; relevance;
      PX            323          9/22/09      NMPF0014198        NMPF0014200                                    Presentation by Scott Brown titled, “The
                                                                                     hearsay; prejudice
                                                                                                              Monthly Economic Effects of the CWT Program”
                                                                                   Authenticity; relevance;    Kozak NMPF 30(b)(6) Ex. 12 – 3 open minutes
      PX            324          9/22/09      NMPF0014339        NMPF0014340
                                                                                     hearsay; prejudice                    with Jim Tillison, CWT COO
                                                                                                                Brown Dep Ex. 20 – “The Monthly Economic
                                                                                    Authenticity; hearsay;
      PX            325          9/22/09    BROWN-MU_0000359   BROWN-MU_0000361                                Effects of the CWT Program,” by Scott Brown,
                                                                                     relevance; prejudice
                                                                                                                              September 22, 2009
                                                                                                                  Wilson DFA 30(b)(6) Ex. 11 – Email string
                                                                                                              between Rick Smith and Executive Committee,
      PX            326          10/26/09   DFA2013-00006702   DFA2013-00006708       Hearsay; relevance
                                                                                                                et al re: from a Northern Wisconsin member
                                                                                                                                 “Fw: My View”
                                                                                                                  Kozak NMPF 30(b)(6) Ex. 05 – CWT Press
                                                                                                              Release titled, “Fourth CWT Herd Retirement in
      PX            327          10/26/09     NMPF0014298        NMPF0014298                  *               a Year Brings Total Cows Removed to 252,000:
                                                                                                              Self-Help Efforts Reduce Milk Production by Five
                                                                                                                                 Billion Pounds”




                                                                           23
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 56 of 128 PageID 28341
Plaintiffs’ Trial Exhibit List                                                                                                                    Dated: 12/9/2019

                                 Document                                              Objections/Stipulated
      PX         P Init Ref                       Beg Bates          End Bates                                                 Description of Exhibit
                                    Date                                                    Admissions
      PX                         2009-10-26     NMPF0014298        NMPF0014298      Improper compilation exhibit          2009 CWT Presentations for Walt
                                                                                       (authenticity); hearsay;              (File: For Walt 111609.pdf)
                                                                                        relevance; prejudice                    [see also Kozak Ex. 06]
                                 2009-10-26                                                                         CWT Press Release titled, “Fourth CWT Herd
                                                                                                                   Retirement in a Year Brings Total Cows Removed
                    328                                                                                               to 252,000: Self-Help Efforts Reduce Milk
                                                                                                                          Production by Five Billion Pounds”
                                                                                                                                 [see also Kozak Ex. 05
                                 2009-11-01                                                                        Scott Brown “The Economic Effects of the CWT
                                                                                                                                       Program”


                                                                                    Duplicate; should become JX Ricchetti Ex. 4 – 10/27/09 NMPF Dairy Industry
      PX            329          10/27/09     DFA2013-0002903    DFA2013-0002920
                                                                                     but use DX version instead                     News Alert
                                                                                       Authenticity; hearsay;      Wright Deposition Exhibit 64 – Minutes from a
      PX            330           11/9/09       NMPF0026399        NMPF0026406
                                                                                        relevance; prejudice              NMPF CWT committee meeting
                                                                                       Authenticity; hearsay;
      PX            331          11/17/09       NMPF0004232        NMPF0004233                                              11/17/09 CWT News Release
                                                                                        relevance; prejudice
                                                                                                                      Kozak NMPF 30(b)(6) Ex. 14 – CWT News
                                                                                       Authenticity; hearsay;          Release titled, “New Study Finds That
      PX            332          11/17/09       NMPF0013958        NMPF0013959
                                                                                        relevance; prejudice        Cooperatives Working Together has Enhanced
                                                                                                                    Dairy Farmers’ Milk Checks by $1.54 in 2009”
                                                                                       Authenticity; hearsay;        Kozak Ex. 6 – CWT Presentation [File name:
      PX            333          11/17/09       NMPF0014010        NMPF0014030
                                                                                        relevance; prejudice                   For_Walt_ 111609.pdf]
                                                                                       Authenticity; hearsay;      Wilson Dep. Ex. 25 – Email string between John
      PX            334          11/18/09     DFA2013-00029978   DFA2013-00029978
                                                                                        relevance; prejudice           Wilson & Trevor Blackann re: MAC talk
                                                                                                                      Covington Deposition Exhibit 14 & Wright
                                                                                       Authenticity; hearsay;
      PX            335           12/1/09        SMI-008672         SMI-008696                                     Exhibit 58 – Monthly Comments from the CEO,
                                                                                        relevance; prejudice
                                                                                                                                   December 2009
                                                                                                                   Wegner LOL 30(b)(6) Ex. 08 – Land O’Lakes Fall
      PX            336           12/3/09           N/A                N/A              Relevance; prejudice
                                                                                                                                 Region 80 Orland, CA
                                                                                                                    Wilson DFA 30(b)(6) Ex. 10 – Dairy Marketing
      PX            338          12/18/09           N/A                N/A                       *                  Services Price Announcement to Kemps, Land
                                                                                                                                       O’Lakes
                                                                                                                   2009-12-23 Email string between Cindy Owen,
                                                                                       Authenticity; hearsay;
      PX            339          12/23/09     DFA2013-00003698   DFA2013-00003701                                   Anuja Miner et al. forwarding December CWT
                                                                                        relevance; prejudice
                                                                                                                                         News



                                                                             24
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 57 of 128 PageID 28342
Plaintiffs’ Trial Exhibit List                                                                                                                        Dated: 12/9/2019

                                 Document                                                   Objections/Stipulated
      PX         P Init Ref                        Beg Bates              End Bates                                                Description of Exhibit
                                   Date                                                          Admissions
                                                                                         Improper compilation exhibit
      PX            340              2009         SMI-007687             SMI-007727        (authenticity); hearsay;                   DCMA Minutes
                                                                                             relevance; prejudice
                                                                                            Authenticity; hearsay;       Kozak NMPF 30(b)(6) Ex. 07 –- NMPF 2009
      PX            341              2009          D00067455             D00067470
                                                                                             relevance; prejudice              Activities & Accomplishments
                                                                                         Improper compilation exhibit    Stammer Ex. 50 - Agri-Mark service charge
      PX            343              2009             N/A                   N/A
                                                                                           (authenticity); relevance                     manuals
      PX            344              2009      DFA2013-00006544       DFA2013-00006544                *                        Reasons to Join CWT in 2009
      PX            345              2009        NMPF0013775            NMPF0013775                   *                     2009 CWT Herd Retirement Results
      PX            346              2009        NMPF0013779            NMPF0013779                   *                     Herd Retirement totals by region (?)
                                                                                         Improper compilation exhibit    Stammer Ex. 51 – Agri-Mark service charge
      PX            347              2010        AMFL0003268            AMFL0003390
                                                                                           (authenticity); relevance                     manuals
      PX            348       2010            NMPF0018344          NMPF0018354
                                                                                                                         2010-00-00 CWT Presentation slides
                                                                                                                        summarizing 2003-2010 Herd Retirements
                                                                                                                        2010 Herd Retirement spreadsheet – “Herd
      PX            349              2010        NMPF0026143            NMPF0026143                   *
                                                                                                                               Retirement Program 2010”

                                                                                                                     CWT Presentation slide with highlights, entitled,
                                   2010?                                                                               “CWT Statement of Activities for the Period
                                                 NMPF0015663            NMPF0015663                                         1/01/10-12/31/10 – Audited—”
                                                                                                                     CWT Presentation slide with highlights, entitled,
                                   2009?                                                                              “CWT Statement of Activities for the Period
                                                 NMPF0015182            NMPF0015182                                         1/01/09-12/31/09 – Audited—”
                                                                                                                     CWT Presentation slide with highlights, entitled,
                                   2008?                                                 Improper compilation exhibit “CWT Statement of Activities for the Period
      PX            351                         DFA2013-00000832      DFA2013-00000832     (authenticity); hearsay;        1/01/08-08/31/08 – Unaudited –”
                                                                                             relevance; prejudice    CWT Presentation slide with highlights, entitled,
                                   2007?         NMPF0022779            NMPF0022779                                   “CWT Statement of Activities for the Period
                                                                                                                            1/01/07-12/31/07 – Audited—”
                                                                                                                        CWT Statement of Activites CWT (For the
                                   2006?          NMPF0006267           NMPF0006267                                  Twelve Months Ending 6/30/06) with highlights
                                                                                                                        National Milk Producers Federation CWT
                                 2005-06-13       NMPF0025997           NMPF0025997                                       Committee Meeting, Arlington, VA




                                                                                  25
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 58 of 128 PageID 28343
Plaintiffs’ Trial Exhibit List                                                                                                                      Dated: 12/9/2019

                                                                                        Authenticity; hearsay;          Southeast Milk Minutes of the Board of
      PX            352          1/12/10          SMI-008481           SMI-008523
                                                                                         relevance; prejudice        Directors Meeting, January 12, 2010, Ocala, FL
                                                                                                                      Southeast Milk Annual Meeting, January 12,
      PX            353          1/12/10          SMI-012243           SMI-012246                  *
                                                                                                                                2010, Ocala Holiday Inn
                                                                                                                    Southeast Milk Minutes of the Annual Members
      PX            354          1/12/10          SMI-012247           SMI-012271                  *                  Meeting of Membership, January 12, 2010,
                                                                                                                                        Ocala, FL
                                                                                                                     Email from Michael Lichte to Brad Keating re:
      PX            355          1/13/10      DFA2013-00076082      DFA2013-00076082         Authenticity            Milk marketing strategy – rough draft of ideas
                                                                                                                                  [Lichte Dep. Ex. 13]
                                                                                                                       Policy Options for Dairy Policy Committee
      PX            356          1/20/10          D00072053            D00072055                   *
                                                                                                                           Working Draft – January 20, 2010
                                                                                                                       Wilson DFA 30(b)(6) Ex. 9 – Email from Kim
                                                                                         Authenticity (missing
      PX            357          1/24/10      DFA2013-00008419      DFA2013-00008420                                 Parks to John McDaniel et al re: Key Indicator
                                                                                            attachments)
                                                                                                                                         Report
                                                                                        Authenticity; hearsay;
      PX            358           6/1/10      DFA2013-00025855      DFA2013-00025856                                   2010-06-00 CWT’s 2010 Herd Retirement
                                                                                         relevance; prejudice
                                                                                        Authenticity; hearsay;
      PX            359           6/8/10        NMPF0026070           NMPF0026076                                             2010 CWT Committee List
                                                                                         relevance; prejudice
                                                                                        Authenticity; hearsay;
      PX            361           6/8/10        NMPF0002599           NMPF0002648                                      CWT Committee Meeting, Alexandria, VA
                                                                                         relevance; prejudice
                                                                                                                      Brown Dep Ex. 21 – “The Economic Effects of
                                                                                        Authenticity; hearsay;
      PX            362           6/8/10     BROWN-MU_0000391      BROWN-MU_0000400                                    the CWT Program,” by Scott Brown, June 8,
                                                                                         relevance; prejudice
                                                                                                                                         2010
                                                                                                                     Email from Karry Schupp to Jim Hahn re: John's
      PX            366           8/7/09      DFA2013-00009272      DFA2013-00009339               *
                                                                                                                               Market Outlook for the SE
                                                                                                                      Brown Dep Ex. 22 – “The Economic Effects of
                                                                                        Authenticity; hearsay;
      PX            368          10/27/10    BROWN-MU_0000371      BROWN-MU_0000376                                 the CWT Program,” by Scott Brown, October 27,
                                                                                         relevance; prejudice
                                                                                                                                         2010
                                                                                                                      Brown Dep Ex. 23 – “The Economic Effects of
                                                                                        Authenticity; hearsay;
      PX            372          1/18/11     BROWN-MU_0000432      BROWN-MU_0000437                                  the CWT Program,” by Scott Brown, January 18,
                                                                                         relevance; prejudice
                                                                                                                                         2011
     PX             371          2010-2013   WD1143_000299       WD1143_000299                                        2010-2013 Purchase report


                                                                                                                      Wilson DFA 30(b)(6) Ex.20 – “The Economic
                                                                                        Authenticity; hearsay;
      PX            373          1/18/11     BROWN-MU_0000432      BROWN-MU_0000439                                  Effects of the CWT Program,” by Scott Brown,
                                                                                         relevance; prejudice
                                                                                                                                    January 18, 2011
                                                                                       Plaintiff needs to provide
      PX            374          3/15/11             N/A                  N/A                                                  DFA Website - Our Mark
                                                                                          copy to Defendants
                                                                                         Authenticity; hearsay;     Wright Deposition Exhibit 65 – E-mail from Jim
      PX            375          5/13/11          SMI-013659           SMI-013667
                                                                                          relevance; prejudice                         Tillison
                                                                                 26
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 59 of 128 PageID 28344
Plaintiffs’ Trial Exhibit List                                                                                                                         Dated: 12/9/2019

                                                                                                                        Brown Dep Ex. 24 – “The Economic Effects of
                                                                                           Authenticity; hearsay;
      PX            376             6/1/11        BROWN-MU_0000414   BROWN-MU_0000419                                    the CWT Program,” by Scott Brown, June 1,
                                                                                            relevance; prejudice
                                                                                                                                             2011
                                                                                                                           CWT Committee Meeting, June 7, 2011,
      PX            377             6/7/11          NMPF0015655        NMPF0015708                     *
                                                                                                                                        Alexandria, VA
                                                                                                                        Brown Dep Ex. 25 – “The Economic Effects of
                                                                                            Authenticity; hearsay;
      PX            378             9/1/11        BROWN-MU_0000420   BROWN-MU_0000425                                  the CWT Program,” by Scott Brown, September
                                                                                             relevance; prejudice
                                                                                                                                            1, 2011
                                                                                                                          Wright Deposition Exhibit 67 – Email from
                                                                                            Authenticity (depo ex
      PX            379             9/27/11          SMI-013593         SMI-013595                                      national milk Jerry Kozak, to CWT committee
                                                                                        sticker); relevance; prejudice
                                                                                                                                        and CWT gm's
                                                                                           Authenticity; hearsay;      10/18/2011 Email string between Scott Brown
      PX            380            10/18/11       BROWN-MU_0003687   BROWN-MU_0003688
                                                                                            relevance; prejudice         and Jim Tillison re: NMPF Annual Meeting

                                                                                                                         Lichte Dep Ex. 10 – Email from Rita Brock to
      PX            381             12/8/11       DFA2013-00215413   DFA2013-00215413     * (if no depo ex sticker)
                                                                                                                        Michael Lichte et al. re Fw: Mo Bd Health fees
                                                                                                                       Lichte Dep Ex. 11 – Spreadsheet titled, “Plants
      PX            382               N/A         DFA2013-00042269   DFA2013-00042269     * (if no depo ex sticker)
                                                                                                                                          to Map”
                                                                                        Improper compilation exhibit     Stammer Ex. 52 – Agri-Mark service charge
      PX            385          2011 (Various)     AMFL0003391        AMFL0003519
                                                                                          (authenticity); relevance                      manuals
                                                                                            Hearsay; relevance;            Cooperatives Working Together uses herd
      PX            386             2/1/12           LOL00058926        LOL00058934
                                                                                                prejudice                         retirement to fix milk prices
                                                                                                                         10/2012–12/2013 Class Premiums for Billing,
      PX            387           2012-10-00       DFAWD-00000030     DFAWD-00000030                                                 DFA Southeast Council
                                                                                                                          Class Premiums for Billing - DFA - Southeast
      PX            388             9/1/12        DFA2013-00037605   DFA2013-00037605
                                                                                                                                           Council
                                                                                           Authenticity; hearsay;      “The Economic Effects of the CWT Program,” by
      PX            389             10/8/12         NMPF0025083        NMPF0025088
                                                                                            relevance; prejudice                 Scott Brown, October 8, 2012
                                                                                                                         Brown Dep Ex. 26 – “The Economic Effects of
                                                                                           Authenticity; hearsay;
      PX            390             10/8/12       BROWN-MU_0000443   BROWN-MU_0000448                                   the CWT Program,” by Scott Brown, October 8,
                                                                                            relevance; prejudice
                                                                                                                                             2012
                                                                                                                        Gallagher Dep Ex. 9 – “The Economic Effects of
                                                                                           Authenticity; hearsay;
      PX            392             10/8/12       BROWN-MU_0000449   BROWN-MU_0000449                                   the CWT Program,” by Scott Brown, October 8,
                                                                                            relevance; prejudice
                                                                                                                                             2012
                                                                                                                              Order Regarding Motion to Dismiss
                                                                                            Hearsay; relevance;
      PX            393            10/30/12             N/A                 N/A                                         Consolidated Amended Complaint, Edwards v.
                                                                                                prejudice
                                                                                                                                   NMPF, Case No. 11-04766
                                                                                        Improper compilation exhibit     Stammer Ex. 53 - Agri-Mark service charge
      PX            396          2012 (Various)     AMFL0003520        AMFL0003638
                                                                                          (authenticity); relevance                      manuals


                                                                                  27
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 60 of 128 PageID 28345
Plaintiffs’ Trial Exhibit List                                                                                                                       Dated: 12/9/2019

                                                                                      Authenticity; hearsay;       Brown Dep Ex. 12 – Presentation slide entitled,
      PX            397          2012?     BROWN-MU_0003636     BROWN-MU_0003636
                                                                                       relevance; prejudice               “CWT Effect on the All Milk Price”
                                                                                      Authenticity; hearsay;         1/17/2013 DCMA Board Meeting minutes,
      PX            398          1/17/13       SMI-007465           SMI-007495
                                                                                       relevance; prejudice              Memphis, TN [FULL BATES RANGE]
                                                                                                                   Leary Dep Ex. 25 – 2/20/2013 First Amendment
      PX            399          2/20/13     WD1143_0000081      WD1143_0000082
                                                                                                                               to the Supply Contract
                                                                                                                    Brown Dep Ex. 06 – Script for Audio Track of
                                                                                      Authenticity; hearsay;
      PX            400          2/28/13   BROWN-MU_0000073     BROWN-MU_0000078                                    Scott Brown Presentation “The Impact of the
                                                                                       relevance; prejudice
                                                                                                                      CWT Program on the US Dairy Industry”
                                                                                    * (if no depo ex sticker and     Wright Deposition Exhibit 04 – [REDACTED]
      PX            401          3/13/13      NMPF0026313          NMPF0026321     remove blank pages); wrong        Minutes from the NMPF’s Board of Directors
                                                                                      date should be 3/13/03                    meeting 3/13/2013
                                                                                                                   Wright Deposition Exhibit 68 – E-mail from Jim
                                                                                      Authenticity; hearsay;
      PX            402          6/21/13       SMI-013906           SMI-013908                                      Mulhern at NMPF to Joseph Wright and Paul
                                                                                       relevance; prejudice
                                                                                                                                       Bikowitz
      PX            403          7/8/13    DFA2013-00037604   DFA2013-00037604                                     Lichte Dep Ex. 2 – Class I Prices.xls



                                                                                                                     Brown Dep Ex. 10 – 2013 Baseline Update for
                                                                                      Authenticity; hearsay;
      PX            404          8/27/13           N/A                 N/A                                         Livestock and Dairy Markets, by Scott Brown and
                                                                                       relevance; prejudice
                                                                                                                           Daniel Madison, August 27, 2013

                                                                                                                    Wilson DFA 30(b)(6) Ex. 17 – Dairy Farmers of
                                                                                                                   America, Inc.’s Answer and Affirmative Defenses
                                                                                       Hearsay; relevance;
      PX            405          9/23/13           N/A                 N/A                                         to Plaintiffs’ First Amended Class Action Petition
                                                                                           prejudice
                                                                                                                   for Damages, Tessandori et al. v. Dairy Farmers
                                                                                                                         of America, Case No. 1216-CV-13257
                                                                                                                   Spreadsheet titled, Winn-Dixie. Milk Purchases
                                                                                    Plaintiff needs to provide
      PX            406           2013             N/A                 N/A                                           from C and S after warehouse transfer 2013
                                                                                       copy to Defendants
                                                                                                                                             (003)
                                                                                                                     Ricchetti Dep Ex. 9 & Novakovic Dep Ex. 10 –
                                                                                       Hearsay; relevance;            Contemporary Issues in Economics of Dairy
      PX            407           2014             N/A                 N/A
                                                                                           prejudice               Markets and Policy, by Marin Bozic and Andrew
                                                                                                                                          Novakovic
                                                                                                                    Wilson DFA 30(b)(6) Ex. 14 – Dairy Farmers of
                                                                                                                     America, Inc.’s Objections and Responses to
                                                                                       Hearsay; relevance;
      PX            408          8/29/14           N/A                 N/A                                          plaintiffs’ First Set of Interrogatories Tessandori
                                                                                           prejudice
                                                                                                                   et al. v. Dairy Farmers of America, Case No. 1216-
                                                                                                                                          CV-13257


                                                                             28
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 61 of 128 PageID 28346
Plaintiffs’ Trial Exhibit List                                                                                                          Dated: 12/9/2019

                                                                                                     Wilson DFA 30(b)(6) Ex. 2 – Plaintiffs' Amended
                                                                         Authenticity; relevance;
      PX            409          12/19/14     N/A            N/A                                        30(b)(6) Notice of Deposition of DFA and
                                                                               prejudice
                                                                                                                           Dairylea
                                                                                                     Wilson DFA 30(b)(6) Ex. 19 – Dairy Farmers of
                                                                                                      America, Inc.’s Objections and Responses to
                                                                           Hearsay; relevance;
      PX            410          12/26/14     N/A            N/A                                         Plaintifs’ First Requests for Admission,
                                                                               prejudice
                                                                                                      Tessandori et al. v. Dairy Farmers of America,
                                                                                                                 Case No. 1216-CV-13257
      PX            411           2015                                    Relevance; prejudice                Land O’Lakes Annual Report
                                                                          Hearsay; relevance;
      PX            413          3/16/15      N/A            N/A                                            Expert Report of Edward Gallagher
                                                                               prejudice
                                                                                                           Brown Model Predicted Impact on Milk
                                                                                                           Production Associated with CWT Herd
                                                                          Authenticity; hearsay;
      PX            414          4/23/15      N/A            N/A                                        Retirement Program in the United States and
                                                                           relevance; prejudice
                                                                                                        the Relevant States As A Percentage of Total
                                                                                                                  Milk Production 2003-2012
                                                                                                          Gallagher Dep Ex. 6 – Letter from Edward
      PX            415           5/6/03    D00027114     D00027120           Dupe of PX 33                Gallagher to Stanley Bennent enclosing
                                                                                                               information about the program
                                                                                                         Opinion, In re Mushroom Direct Purchaser
                                                                           Hearsay; relevance;
      PX            416          5/26/15      N/A            N/A                                        Antitrust Litigation, Case No. 2:06-cv-00620-
                                                                               prejudice
                                                                                                                              BMS
                                                                                                      Amended complaint, Winn-Dixie Stores, Inc. Et
                                                                           Hearsay; relevance;
      PX            417          8/30/16      N/A            N/A                                      al. V. Southeast Milk, Inc., et al., Case No. 3:15-
                                                                               prejudice
                                                                                                                       cv-01143-BJD-PDB
                                                                                                       Ricchetti Dep Ex. 2 – Opinion, In re: Processed
                                                                           Duplicate; hearsay;
      PX            418          9/21/15      N/A            N/A                                      Egg Products Antitrust Litigation, Case No. 2:08-
                                                                          relevance; prejudice
                                                                                                                         md-02002-GP
                                                                                                       Defendants’ Joint Answer, Winn-Dixie Stores,
                                                                           Hearsay; relevance;
      PX            419          10/7/16      N/A            N/A                                     Inc. Et al. V. Southeast Milk, Inc., et al., Case No.
                                                                               prejudice
                                                                                                                    3:15-cv-01143-BJD-PDB
                                                                           Hearsay; relevance;        Covington Deposition Exhibit 19 – Defendants'
      PX            420          10/7/16      N/A            N/A
                                                                               prejudice              Joint Answer to Plaintiffs' Amended Complaint
                                                                           Open to considering
                                                                         stipulations or excerpts;      Covington Deposition Exhibit 20 – SMI’s
      PX            421          10/14/16     N/A            N/A
                                                                            otherwise hearsay;       Answers to Plaintiffs' First Set of Interrogatories
                                                                           relevance; prejudice
                                                                           Open to considering
                                                                         stipulations or excerpts;   Covington Deposition Exhibit 21 – SMI’s Answer
      PX            422          11/17/16     N/A            N/A            otherwise hearsay;         to Plaintiffs' Second Set of Interrogatories
                                                                           relevance; prejudice

                                                                   29
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 62 of 128 PageID 28347
Plaintiffs’ Trial Exhibit List                                                                                                                             Dated: 12/9/2019

                                                                                              Open to considering
                                                                                            stipulations or excerpts;         Leary Dep Ex. 27 – Plaintiffs’ Response to
      PX            423          1/19/17              N/A                    N/A               otherwise hearsay;            Defendant DFA’s First Set of Interrogatories
                                                                                              relevance; prejudice
                                                                                                                           Wooten Exhibit 4 – Letter from Christina Taylor,
                                                                                                                            counsel for SMI to Patrick Ahern Attachment:
      PX            424          7/11/17           SMI-016313             SMI-016314         Relevance; prejudice
                                                                                                                            Supplemental production, and SMI summary
                                                                                                                             spreadsheet of raw milk sold to Winn-Dixie
      PX            425          12/18/17   N/A                  N/A                                                           Expert Report of John M. Connor, PhD

      PX            426          2/20/18    N/A                  N/A                                                            Declaration of Andrew M. Novakovic

      PX            427          2/20/18    N/A                  N/A                                                          Expert Report of Bryan M. Ricchetti, PhD

      PX            428           43181     N/A                  N/A                                                       Expert Rebuttal Report of John M. Connor, PhD
                                                                                                                             Brown Dep Ex. 03 – “Effects of Cooperatives
                                                                                             Authenticity; hearsay;
      PX            429            N/A      BROWN-MU_0000843       BROWN-MU_0000845                                          Working Together (CWT) Program on the US
                                                                                              relevance; prejudice
                                                                                                                                   Dairy Industry” by Scott Brown
                                                                                                                            Brown Dep Ex. 05 – The Impact of the CWT on
                                                                                             Authenticity; hearsay;
      PX            430            N/A      BROWN-MU_0000031       BROWN-MU_0000039                                        the US Dairy Industry, by Dr. Scott Brown at the
                                                                                              relevance; prejudice
                                                                                                                                      NMPF Town Hall Meeting
                                                                                                                           Brown Dep Ex. 07 – In CWT’s Fourth Year, Dairy
                                                                                             Authenticity; hearsay;
      PX            431            N/A      BROWN-MU_0000129       BROWN-MU_0000131                                          Farmers’ Benefits Continue to Mount, by Dr.
                                                                                              relevance; prejudice
                                                                                                                                            Scott Brown
                                                                                                                             Brown Dep Ex. 15 – “The Impact of the CWT
                                                                                             Authenticity; hearsay;
      PX            432            N/A      BROWN-MU_0000226       BROWN-MU_0000239                                        Program on the US Dairy Industry,” August 2008
                                                                                              relevance; prejudice
                                                                                                                                       – Task Force Meetings
                                                                                             Authenticity; hearsay;
      PX            433            N/A                                                    relevance; prejudice; partial
                                             DFA2013-00000827,                                                              CWT Committee Meeting, October 27, 2008,
                                                                       DFA2013-00000861       duplicate of PX 241
                                                  832, 861                                                                                 Nashville, TN
                                                                                                                           Kozak Dep Ex. 2— Letter from Jerry Kozak to All
      PX            434            N/A            NMPF0000035            NMPF0000048                    *
                                                                                                                                   CWT Membership Applicants
                                                                                            Authenticity (no Bates
      PX            435            N/A                N/A                    N/A                                            Wegner LOL 30(b)(6) Ex. 16 – Listing of Terms
                                                                                             number); relevance
                                                                                            Authenticity (no Bates
      PX            436            N/A                N/A                    N/A                                            Wegner LOL 30(b)(6) Ex. 17 – Listing of Terms
                                                                                             number); relevance
                                                                                            * (should likely change
      PX            437            N/A            AMFL0000218            AMFL0000219      description to say that it's a          Brochure titled, “What is CWT?”
                                                                                            brochure from NMPF)

                                                                                   30
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 63 of 128 PageID 28348
Plaintiffs’ Trial Exhibit List                                                                                                                 Dated: 12/9/2019

                                                                                 * (if no depo ex sticker and      Stammer Ex. 5 – Pamphlet titled, “What is
      PX            438                     AMFL0000262        AMFL0000263
                                                                                   remove metadata page)                            CWT?”
                                                                                                                   Land O’Lakes Advocacy Efforts on Behalf of
      PX            440           N/A        LOL00007177        LOL00007179                   *
                                                                                                                   Dairy Members, from Alan Pierson, LOL EVP
                                                                                                                  A Dime’s Worth Makes a Difference Through
      PX            441           N/A       NMPF0000171        NMPF0000171         Partial dupe of PX 137
                                                                                                                                         CWT
      PX            442           N/A       NMPF0000201        NMPF0000201                    *                               CWT Estimated Timeline
                                                                                                                CWT Herd Retirement Program Cows Retired by
      PX            443           N/A       NMPF0005170        NMPF0005170                    *
                                                                                                                                         State
                                                                                                                  Number of Cows Retired by State, CWT Dairy
      PX            444           N/A       NMPF0005177        NMPF0005177                    *
                                                                                                                             Herd Retirement Program
      PX            448           N/A       NMPF0008702        NMPF0008702                    *                     Lists of Dairy Producer Bids and Payments
      PX            449           N/A       NMPF0008703        NMPF0008703                    *                     Lists of Dairy Producer Bids and Payments
      PX            454           N/A       NMPF0013716        NMPF0013716                    *                        Herd Retirement totals by region (?)
                                                                                   Authenticity; hearsay;        Spreadsheet titled, “DYMKSFCO” with Sheet 1
                    460
      PX                         1/4/12   BROWN-MU_0003745   BROWN-MU_0003745       relevance; prejudice                          titled, “SASData”
                                                                                Improper compilation exhibit
      PX            461           N/A     DFA2013-00027624   DFA2013-00037605     (authenticity); relevance                     Spreadsheets
                                                                                        (1000 pages)
                                                                                                                                Web – Agweb
                                                                                  Plaintiff needs to provide    Webiste–http://www.agweb.com/assets/import
      PX            462           N/A           N/A                 N/A
                                                                                     copy to Defendants             /files/Herd-retirement-bids-accepted-
                                                                                                                                070710(1).pdf
      PX            463           N/A           N/A                 N/A            Authenticity; hearsay;         Web - BLS – CPI Detailed Reports database
                                                                                        relevance
                                                                                   Authenticity; hearsay;
      PX            464           N/A           N/A                 N/A                 relevance                 Web – BLS – Ground Beef US City Average
                                                                                                                    Web – CWT Website – About – What is
                                                                                  Plaintiff needs to provide
      PX            465           N/A           N/A                 N/A                                          <http://www.cwt.coop/about/about_whatis.ht
                                                                                     copy to Defendants
                                                                                                                                    ml>
                                                                                 Plaintiff needs to provide                 Web – CWT Website
      PX            466           N/A           N/A                 N/A
                                                                                    copy to Defendants           http://www.cwt.coop/calculator/index.html
                                                                                    Hearsay; relevance;
      PX            467           N/A           N/A                 N/A                   prejudice             Web - CNN Article - Mad Cow Disease Fast Facts
                                                                                                                  Dean Foods - Suiza Foods and Dean Foods
                                                                                  Hearsay; relevance;
      PX            468           N/A           N/A                 N/A                                         Announce Merger, Creating $10 Billion National
                                                                                    prejudice
                                                                                                                                Food Company
                                                                                                                Web - Definition of Marketing Ex. 28 to Resp to
      PX            469                                                            Authenticity; hearsay;
                                                                                                                                    Defs’ SJ
                                                                                        relevance
                                                                                    Hearsay; relevance;          Web - DMS - Dairy Marketing Services About
      PX            470           N/A           N/A                 N/A                 prejudice                                  DMS

                                                                          31
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 64 of 128 PageID 28349
Plaintiffs’ Trial Exhibit List                                                                                                    Dated: 12/9/2019

                                                                          Hearsay; relevance;
      PX            471          N/A        N/A              N/A              prejudice              Web - Nationalmonthlymilkcop2010base
                                                                         Authenticity; hearsay;
      PX            472          N/A        N/A              N/A              relevance               Web - NMPF.org Member Cooperatives
                                                                         Authenticity; hearsay;    Web - OFX - Historical Exchange Rates Tool &
      PX            473          N/A        N/A              N/A              relevance                         Forex History Data
                                                                         Authenticity; hearsay;    Web - Quandl - CURRFX - Currency Exchange
      PX            474          N/A        N/A              N/A              relevance                        Rates - USD vs VND
                                                                          Hearsay; relevance;       Web- University of Missouri - Contact Us -
      PX            475          N/A        N/A              N/A              prejudice                               AMAP
                                                                         Authenticity; hearsay;
      PX            476          N/A        N/A              N/A              relevance             Web - US BEA - Disposable Personal Income
                                                                         Authenticity; hearsay;
      PX            477          N/A        N/A              N/A              relevance               Web - US EIA - Electricity Data Browser
                                                                         Authenticity; hearsay;
      PX            478          N/A        N/A              N/A              relevance           Web - US EIA - Gasoline and Diesel Fuel Update
                                                                         Authenticity; hearsay;   Web - US EIA - Gulf Coast (PADD 3) Gasoline and
      PX            479          N/A        N/A              N/A              relevance                    Diesel Retail Prices (Annual)
                                                                         Authenticity; hearsay;   Web - US EIA - Gulf Coast (PADD 3) Gasoline and
      PX            480          N/A        N/A              N/A              relevance                    Diesel Retail Prices (Monthly)
                                                                         Authenticity; hearsay;   Web - US EIA - Gulf Coast (PADD 3) Gasoline and
      PX            481          N/A        N/A              N/A              relevance                    Diesel Retail Prices (Weekly)
                                                                         Authenticity; hearsay;      Web - US EIA - Lower Atlantic (PADD 1C)
      PX            482          N/A        N/A              N/A              relevance             Gasoline and Diesel Retail Prices (Annual)
                                                                         Authenticity; hearsay;      Web - US EIA - Lower Atlantic (PADD 1C)
      PX            483          N/A        N/A              N/A              relevance             Gasoline and Diesel Retail Prices (Monthly)
                                                                         Authenticity; hearsay;      Web - US EIA - Lower Atlantic (PADD 1C)
      PX            484          N/A        N/A              N/A              relevance             Gasoline and Diesel Retail Prices (Weekly)
                                                                         Authenticity; hearsay;   Web - US EIA - Midwest (PADD 2) Gasoline and
      PX            485          N/A        N/A              N/A              relevance                    Diesel Retail Prices (Annual)
                                                                         Authenticity; hearsay;   Web - US EIA - Midwest (PADD 2) Gasoline and
      PX            486          N/A        N/A              N/A              relevance                   Diesel Retail Prices (Monthly)
                                                                         Authenticity; hearsay;   Web - US EIA - Midwest (PADD 2) Gasoline and
      PX            487          N/A        N/A              N/A              relevance                    Diesel Retail Prices (Weekly)
                                                                         Authenticity; hearsay;      Web - US EPA - Ag 101, Dairy Production
      PX            488          N/A        N/A              N/A              relevance                               Systems
                                                                         Authenticity; hearsay;    Web - US EPA - Ag 101, Lifecycle Production
      PX            489          N/A        N/A              N/A              relevance                                Phases
                                                                         Authenticity; hearsay;   Web - USDA - Agricultural Marking Service - Milk
      PX            490          N/A        N/A              N/A              relevance                     Marketing Order Statistics
                                                                                                   Web - USDA - AMS - Federal Milk Marketing
                                                                        Authenticity; hearsay;
      PX            491          N/A        N/A              N/A                                   Order Program (Brochure) Ex. 37 to Resp to
                                                                          relevance

                                                                   32
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 65 of 128 PageID 28350
Plaintiffs’ Trial Exhibit List                                                                                                        Dated: 12/9/2019

                                                                                                                         Defs’ SJ


                                                                         Authenticity; hearsay;        Web - USDA - AMS - Federal Milk Marketing
      PX            492           N/A       N/A              N/A
                                                                              relevance                                Orders
                                                                         Authenticity; hearsay;
      PX            493           N/A       N/A              N/A              relevance                    Web - USDA - ERS - Documentation
                                                                         Authenticity; hearsay;      Web - USDA - ERS - Feed Grains Database - Feed
      PX            494           N/A       N/A              N/A              relevance                           Grains Custom Query
                                                                                                      Ricchetti Dep Ex. 11 – Web - USDA - ERS - The
                                                                        Authenticity; hearsay;        Demand for Disaggregated Food-Away-From-
      PX            495           N/A       N/A              N/A
                                                                          relevance                  Home and Food-at-Home Products in the United
                                                                                                                           States
                                                                                                     Web - USDA - ERS - The Transformation of U.S.
                                                                        Hearsay; relevance;
      PX            496           N/A       N/A              N/A                                       Livestock Agriculture_ Scale, Efficiency, and
                                                                          prejudice
                                                                                                                            Risks
                                                                        Plaintiff needs to provide     Web - USDA - FAS Global Agricultural Trade
      PX            497           N/A       N/A              N/A
                                                                           copy to Defendants                         System (GATS)
                                                                          Authenticity; hearsay;      Web - USDA - NASS QuickStats - Ad-hoc Query
      PX            498           N/A       N/A              N/A                 relevance                                  Tool
                                                                          Authenticity; hearsay;     Web - USDA - Natl Ag Stats Service - QuickStats -
      PX            499           N/A       N/A              N/A                 relevance                          Ad-hoc Query Tool
                                                                          Authenticity; hearsay;     Web - USDA - Online Table - Dairy products - Per
      PX            500           N/A       N/A              N/A                 relevance                         capita consumption
                                                                          Authenticity; hearsay;     Web - USDA - Online Table - Fluid Milk Sales By
      PX            501           N/A       N/A              N/A                 relevance                                Product
                                                                           Hearsay; relevance;          Web - USDA - Sebastian et al. - Fluid Milk
      PX            502           N/A       N/A              N/A                 prejudice                  Consumption in the United States
                                                                           Hearsay; relevance;       Web - USDA - website excerpt - Dairy products -
      PX            503           N/A       N/A              N/A                 prejudice                       Per capita consumption
                                                                        Plaintiff needs to provide   Web - USDA - National Milk Cost of Production -
      PX            504          2/8/18     N/A              N/A
                                                                           copy to Defendants                       Monthly 2-8-2018
                                                                                                     Web - USDA - Economic Research Service, Feed
                                                                        Plaintiff needs to provide
      PX            505                     N/A              N/A                                      Grains Database [form], accessed October 1,
                                                                           copy to Defendants
                                                                                                                            2018
                                                                          Hearsay; relevance;          Web - Food and Agricultural Policy Research
      PX            506           N/A       N/A              N/A
                                                                              prejudice                              Institute (FAPRI)
                                                                          Hearsay; relevance;         Web - Documentation of the FAPRI Modeling
      PX            507                     N/A              N/A              prejudice                     System - FAPRI-MU-Report-12-04
                                                                          Hearsay; relevance;
      PX            508           N/A       N/A              N/A              prejudice                             Dybvig- Arbitrage
                                                                          Hearsay; relevance;           Ellerby - Challenges and Opportunities for
      PX            509           N/A       N/A              N/A              prejudice                          Californias Dairy Economy
                                                                   33
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 66 of 128 PageID 28351
Plaintiffs’ Trial Exhibit List                                                                                                         Dated: 12/9/2019

                                                                              Hearsay; relevance;
      PX            510            N/A           N/A           N/A                prejudice              Hendry - Econometrics - Alchemy or Science
                                                                                                        Novakovic Ex. 7 – Nicholson, Stephenson - An
                                                                             Authenticity; hearsay;        Analytical Review of a Voluntary Herd
      PX            511            N/A        D00018304     D00018305
                                                                              relevance; prejudice      Retirement and Export Subsidy Plan for Dairy
                                                                                                                          Producers
                                                                              Hearsay; relevance;        Okrent and Alston - Demand for food in the
      PX            512             n/a          n/a           n/a
                                                                                  prejudice                             United States
                                                                              Hearsay; relevance;      O’Sullivan and Sheffrin. Economics Principles in
      PX            513             n/a          n/a           n/a                prejudice                                 Action
      PX            514             n/a          n/a           n/a                Authenticity         Novakovic Dep Ex. 2 – CV of Andrew Novakovic

      PX            515            N/A       NMPF0001625   NMPF0001633                                    Wright Deposition Exhibit 07 – Multipage
                                                                                                              document produced by national milk
                                                                             Authenticity; hearsay;      Wegner LOL 30(b)(6) Ex. 06 – LOL Fall Region
      PX            516            N/A           N/A           N/A
                                                                              relevance; prejudice          Meeting, Industry Update, Tom Wegner
                                                                                                             Stammer Ex. 57 – CWT A Dairy Farmer
                                                                           * (if no depo ex sticker and
      PX            517            N/A       AMFL0002278   AMFL0002333                                  Controlled and Funded Program to Increase Milk
                                                                             use AMFL Bates prefix)
                                                                                                                            Prices
                                                                           * (if no depo ex sticker and Stammer Ex. 58 – CWT Presentation that begins,
      PX            518            N/A       AMFL0002363   AMFL0002365
                                                                             use AMFL Bates prefix)                     “The Concept”
                                                                                                        Minutes from various Joint Board Meetings of
                                                                                                          the Dairylea Board and Northeast Council,
                                                                                                                           dated:
                                                                                                        10/10/2005, 9/13-14/2005, 8/29/2005, 7/13-
                                                                                                       14/2005, 6/27/2005, 6/22-23/2005, 6/14/2005,
                                                                          Improper compilation exhibit      6/10/2005, 4/18-19/2005, 3/22/2005,
      PX            519           Various     D0000681      D00006766       (authenticity); hearsay;   3/12/2005, 2/8-9/2005, 1/7/2005, 1/8-9/2004,
                                                                              relevance; prejudice       12/3/2004, 12/1-2/2004, 10/11/2004, 9/20-
                                                                                                        21/2004, 9/3/2004, 7/15-16/2004, 6/28/2004,
                                                                                                         6/10-11/2004, 5/12-13/2004, 4/12-13/2004,
                                                                                                       4/7/2004, 3/23/2004, 3/5/2004, 1/29-30/2004,
                                                                                                                     1/23/2004, 1/2/2004

                                                                              Hearsay; relevance;
      PX            520            N/A           N/A           N/A                prejudice                       Arnott- Spatial Economics
                                                                              Hearsay; relevance;
      PX            521                          N/A           N/A                prejudice                     Fisher 1896 - What is Capital
                                                                              Hearsay; relevance;        Web - US BEA - Disposable Personal Income
      PX            522          1959-2017       N/A           N/A                prejudice                     (Historical Anal 1959-2017)
                                                                     34
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 67 of 128 PageID 28352
Plaintiffs’ Trial Exhibit List                                                                                                   Dated: 12/9/2019

                                                                          Hearsay; relevance;     Leontief 1971 - Theoretical Assumptions and
      PX            523                       N/A            N/A              prejudice                        Nonobserved Facts
                                                                          Hearsay; relevance;     Hay and Kelly 1974 - Empirical Survey of Price
      PX            524                       N/A            N/A              prejudice                               Fixing
                                                                          Hearsay; relevance;
      PX            525                       N/A            N/A              prejudice                  Street (1974) - Demand for Milk
                                                                                                 Masson and Eisenstat 1980 - Welfare Impacts of
                                                                        Hearsay; relevance;
      PX            526                       N/A            N/A                                  Milk Orders and the Antitrust Immunities for
                                                                          prejudice
                                                                                                                   Cooperatives
                                                                                                 Huang and Raunikar 1983 - Household Fluid Milk
                                                                        Hearsay; relevance;
      PX            527                       N/A            N/A                                  Expenditure Patterns in the South and United
                                                                          prejudice
                                                                                                                      States
                                                                          Hearsay; relevance;      Berry and Feldman - Multiple Regression in
      PX            528                       N/A            N/A
                                                                              prejudice                              Practice
                                                                          Hearsay; relevance;    Ricchetti Dep Ex. 10 – Chavas & Klemme 1986 -
      PX            529                       N/A            N/A              prejudice                  Aggregate milk supply response
                                                                        Hearsay; relevance;           Ussif & Lambert (1988) - Testing for
      PX            530                       N/A            N/A
                                                                          prejudice              Noncompetitive Behvior in the US Food Industry
                                                                          Hearsay; relevance;
      PX            531                       N/A            N/A              prejudice               Varian 1992 - Microeconomic Analyis
                                                                          Hearsay; relevance;         Madhavan et al (1994) Cooperation for
      PX            532                       N/A            N/A              prejudice                           monopolization
                                                                                                    Love & Shumway - Nonparametric Tests for
                                                                                                 Monopsonistic Market Power Exertion, H. Alan
                                                                        Hearsay; relevance;
      PX            533          1994-12-00   N/A            N/A                                 Love and C. Richard Shumway, American Journal
                                                                          prejudice
                                                                                                 of Agricultural Economics, 76:5 (Dec. 1994) 1156-
                                                                                                                      1162
                                                                          Hearsay; relevance;
      PX            534                       N/A            N/A              prejudice           Mas-Colell et al 1995 - Microeconomic Theory
                                                                                                  Web - EWG - Environmental Working Group -
                                                                        Authenticity; hearsay;
      PX            535          1995-2017    N/A            N/A                                     Farm Subsidy Database - Dairy Program
                                                                          relevance; prejudice
                                                                                                              Subsidies (1995-2017)
                                                                          Hearsay; relevance;     Gould (1996) - Factors Affecting U.S. Demand
      PX            536                       N/A            N/A
                                                                              prejudice                     for Reduced-Fat Fluid Milk
                                                                                                 Park et al 1996 - A Demand Systems Analysis of
                                                                        Hearsay; relevance;
      PX            537                       N/A            N/A                                      Food Commodities by US Households
                                                                          prejudice
                                                                                                              Segmented by Income
      PX            538                       N/A            N/A          Hearsay; relevance;               Connor and Schiek 1997
                                                                              prejudice
                                                                          Hearsay; relevance;     Hertel 1997 - Global Trade Analysis Modeling
      PX            539                       N/A            N/A              prejudice                         and Applications

                                                                   35
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 68 of 128 PageID 28353
Plaintiffs’ Trial Exhibit List                                                                                                      Dated: 12/9/2019

                                                                          Hearsay; relevance;
      PX            540                      N/A             N/A              prejudice               Kennedy 1998 - A Guide to Econometrics
                                                                          Hearsay; relevance;         1999 Baker and Rubinfeld 1999 - Empirical
      PX            541                      N/A             N/A              prejudice                    Methods in Antitrust Litigation
                                                                          Hearsay; relevance;            Sexton 2000 - Industrialization and
      PX            542                      N/A             N/A              prejudice                            consolidation
                                                                        Authenticity; hearsay;     Web - USDA - Milk production costs and returns
      PX            543          2000-2018   N/A             N/A
                                                                          relevance; prejudice      per hundredweight (cwt) sold - 2000-2018
                                                                          Hearsay; relevance;         Fackler and Goodwin 2001 - Spatial Price
      PX            544                      N/A             N/A              prejudice                                 Analysis
                                                                                                    Sexton and Lavoie 2001 - Food Processing and
                                                                        Hearsay; relevance;
      PX            545                      N/A             N/A                                       Distribution - An Industrial Organization
                                                                          prejudice
                                                                                                                       Approach
                                                                          Hearsay; relevance;          2002 Black, John - Oxford Dictionary of
      PX            546                      N/A             N/A
                                                                              prejudice                                Economics

                                                                          Hearsay; relevance;        Lach 2002 - Existence and Persistence of Price
      PX            547                      N/A             N/A              prejudice                                 Dispersion
                                                                                                      Wooldridge (2002) - Econometric Analysis of
                                                                        Hearsay; relevance;
      PX            548                      N/A             N/A                                   Cross Section and Panel Data See also Novakovic
                                                                          prejudice
                                                                                                                          Ex. 13
                                                                          Hearsay; relevance;      Barron et al - Number of Sellers, Average Prices,
      PX            549                      N/A             N/A
                                                                              prejudice                        and Price Dispersion (2004)
                                                                                                   Gallagher Dep Ex. 04 - Milk production costs and
      PX            550            2005      N/A             N/A         Authenticity; relevance    returns per hundredweight (cwt) sold, by State,
                                                                                                                         2005 1/
                                                                          Hearsay; relevance;        Reed et al 2005 - The Generalized Composite
      PX            551                      N/A             N/A
                                                                              prejudice                                Commodity
                                                                          Hearsay; relevance;       2007 Balagtas and Kim - Measuring the Effects
      PX            552                      N/A             N/A              prejudice                        of Generic Dairy Advertising
                                                                          Hearsay; relevance;           Di Giacomo 2008 - GMM Estimation of a
      PX            553                      N/A             N/A              prejudice                         Structural Demand Model
                                                                          Hearsay; relevance;           Jesse and Cropp 2008 - Basic Milk Pricing
      PX            554                      N/A             N/A              prejudice                        Concepts for Dairy Farmers
                                                                          Hearsay; relevance;         Johnson & Leonard (2008) - In the Eye of the
      PX            555                      N/A             N/A              prejudice                         Beholder, Price Structure
                                                                          Hearsay; relevance;       Marion and MacDonald 2008 - The Agriculture
      PX            556                      N/A             N/A              prejudice                                  Industry
                                                                          Hearsay; relevance;          Prasertsri and Kilmer 2008 - The Bargaining
      PX            557                      N/A             N/A              prejudice                 Strength of a Milk Marketing Cooperative



                                                                   36
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 69 of 128 PageID 28354
Plaintiffs’ Trial Exhibit List                                                                                                         Dated: 12/9/2019

                                                                         * (if no depo ex sticker, if
                                                                        blank pages interspersed in
                                                                                                           Novakovic Dep. .Ex. 6 – Rubinfeld 2008 -
      PX            558                      N/A             N/A        doc are removed, and if add
                                                                                                             Quantitative Methods in Antitrust
                                                                         cover to journal or other
                                                                         identifying editorial info)
                                                                            Hearsay; relevance;         Shepherd (2008) - Do Shifting Milk-Production
      PX            559                      N/A             N/A                prejudice                                  Patterns
                                                                            Hearsay; relevance;          De Vries – The Economics of Sexed Semen in
      PX            560           3/1/09     N/A             N/A                prejudice                           Dairy Heifers and Cows
                                                                                                           Web - US DOJ - Six International Freight
                                                                         Hearsay; relevance;
      PX            561           9/30/10    N/A             N/A                                        Forwarding Companies Agree to Plead Guilty to
                                                                           prejudice
                                                                                                             Criminal Price-fixing Charges (2010)
                                                                        Hearsay; relevance; prejudice Gould 2010 - Consolidation and Concentration
      PX            562                      N/A             N/A
                                                                                                                  in the US Dairy Industry
                                                                        Hearsay; relevance; prejudice Meyers et al 2010 - The FAPRI Global Modelling
      PX            563                      N/A             N/A
                                                                                                                           System
                                                                        Hearsay; relevance; prejudice Shields (2010) - Consolidation and concentration
      PX            564                      N/A             N/A
                                                                                                                  in the US dairy industry
                                                                        Hearsay; relevance; prejudice Web - US Census Bureau - Annual Estimates by
      PX            565          2010-2017   N/A             N/A
                                                                                                                  Sex and Age, 2010-2017
                                                                        Hearsay; relevance; prejudice     Web - US Census Bureau - Populations of
      PX            566          2010-2017   N/A             N/A
                                                                                                               Metropolitan Areas, 2010-2017
                                                                        Hearsay; relevance; prejudice
      PX            567                      N/A             N/A                                            Greene 2011 - Econometric Analysis
                                                                        Hearsay; relevance; prejudice   Rubinfeld 2011 - Reference Guide on Multiple
      PX            568                      N/A             N/A
                                                                                                                          Regression
                                                                        Hearsay; relevance; prejudice    2012 Cakir and Balagtas - Estimating Market
      PX            569                      N/A             N/A
                                                                                                               Power of US Dairy Cooperatives
                                                                        Hearsay; relevance; prejudice      Montgomery et al 2012 - Intro to Linear
      PX            570                      N/A             N/A
                                                                                                                     Regression Analysis
                                                                        Hearsay; relevance; prejudice   Novakovic 2012 - Comparing the Prices of Milk
      PX            571                      N/A             N/A
                                                                                                                Across the Dairy Value Chain
                                                                           Authenticity; hearsay;       Novakovic Dep Ex. 4 –Novakoc – US Dairy Price
      PX            572            N/A       N/A             N/A
                                                                            relevance; prejudice              Policy Options and Consequences
                                                                        Hearsay; relevance; prejudice       Saitone 2012 - Market Structure and
      PX            573                      N/A             N/A
                                                                                                                         Competition
                                                                        Hearsay; relevance; prejudice      Schlenker 2012 - Consumer and Market
      PX            574                      N/A             N/A
                                                                                                                          Responses
                                                                        Hearsay; relevance; prejudice     McAfee and Lewis 2013 - Introduction to
      PX            575                      N/A             N/A
                                                                                                                      Economic Analysis

                                                                   37
                         Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 70 of 128 PageID 28355
Plaintiffs’ Trial Exhibit List                                                                                                        Dated: 12/9/2019

                                                                                                      "A Dime's Worth Makes a Difference Through
               11/29 email                                                                                  CWT" CWT Program Membership
      PX                         4/28/06   NMPF0003507     NMPF0003507                *                Application/Extension and Assignment Form
                                                                                                     Email from Calvin Covington to Graham Leary, e
               11/29 email                                                 Should become JX (but end tal. Re: Milk, Costs, attaching price projections
      PX                         10/4/08   WD1143_000578   WD1143_000581     Bates should be -578)                  Centeral Florida.xls

                                                                                                        Email from Calvin Covington to Graham Leary
               11/29 email                                                                             attaching a Summary of the Supply Agreement
      PX                         2/11/09   WD1143_000973   WD1143_000986               *               between Winn-Dixie and Sunshine Dairy Farms




                                                                    38
                         Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 71 of 128 PageID 28356
Plaintiffs’ Trial Exhibit List                                                                                                       Dated: 12/9/2019


                                 Document                                  Objections/Stipulated
    PX/JX        P Init Ref                    Beg Bates     End Bates                                           Description of Exhibit
                                   Date                                         Admissions
                                                                                                         LaFrance v. National Milk Producers
               11/29 email                                                  Hearsay; relevance;      Federation, et al. ,Case No. 12-cv-00070, E.D.
      PX                          01/06/12        N/A           N/A             prejudice                       Pa., Class Action Complaint
                                                                                                    Blakeman v. National Milk Producers Federation,
               11/29 email                                                  Hearsay; relevance;        et al., Case No. 12-cv-01246, S.D. Ill., Class
      PX                          12/7/12         N/A           N/A             prejudice                              Action Complaint
                                                                                                      First Impressions Salon, Inc. v. National Milk
               11/29 email                                                  Hearsay; relevance;      Prod. Federation, et al., Case No. 13-cv-00454,
      PX                          5/10/13         N/A           N/A              prejudice                    S.D. Ill., Class Action Complaint
                                                                           Authenticity; hearsay;
               11/29 email
      PX                          11/22/13        N/A           N/A         relevance; prejudice            Declaration of Dr. Scott Brown
                                                                            Hearsay; relevance;
               11/29 email       12/5/2013
      PX                                          N/A           N/A              prejudice                 Declaration of Thomas A. Wegner
                                                                            Hearsay; relevance;
               11/29 email       12/20/2013                                                                     Affidavit of John Wilson
      PX                                         N/A           N/A               prejudice
      PX       11/29 email       2004-2006    NMPF0009302   NMPF0009302              *                     Cooperatives Participating in CWT

               11/29 email                                                                          CWT - Sign Ups ($0.10/cwt) 2006-2007
      PX                         2004-2007    NMPF0009303   NMPF0009303              *              Cooperatives Participating in CWT (2006-07)
               11/29 email
      PX                         2004-2007    NMPF0009780   NMPF0009780              *              Cooperatives Participating in CWT (2006-2007)
                                                                                                    CWT-Sign Ups ($0.10/cwt) 2006-07 2004-2008
               11/29 email
      PX                         2004-2008    NMPF0024853   NMPF0024853              *                   Copperatives Participating in CWT

               11/29 email                                                                          CWT - Sign Ups ($0.10/cwt) 2006-2009
      PX                         2005-2007    NMPF0020112   NMPF0020112              *              Cooperatives Participating in CWT (2006-07)
                                                                                                    "Why You Should Invest in CWT" CWT Program
               11/29 email                                                                              Membership Application/Extension and
      PX                         2006-07-00   NMPF0003477   NMPF0003477              *                              Assignment Form
                                                                                                      Year-to-date Total: Coops in red at 5¢ in 2006
               11/29 email                                                                           only - Cooperatives Participating in CWT (2006-
      PX                         2006-2007    NMPF0006962   NMPF0006962              *                                     07)




                                                                      39
                         Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 72 of 128 PageID 28357
Plaintiffs’ Trial Exhibit List                                                                                                                   Dated: 12/9/2019


                                 Document                                        Objections/Stipulated
    PX/JX        P Init Ref                     Beg Bates        End Bates                                                  Description of Exhibit
                                   Date                                               Admissions

               11/29 email                                                                                      Coops not at 10¢ at 5¢ in 2007 Base at 172.1 -
      PX                         2006-2007    NMPF0006963      NMPF0006963                  *                    Cooperatives Participating in CWT (2006-07)
                                                                                   Hearsay; relevance;
               11/29 email                                                                                             Declaration of Edward Gallagher
      PX                                          N/A              N/A                 prejudice

                                                                               Confirm it's for this lawsuit;
                                                                                   open to considering             Agri-Mark’s Responses and Objections to
               11/29 email                        N/A              N/A          stipulations or excerpts;           Plaintiffs’ Second Set of Interrogatories
                                                                                   otherwise hearsay;
      PX                                                                          relevance; prejudice
      PX       11/29 email                   DFAWD-00000118   DFAWD-00000119                 *                                   None given
                                                                                                                Edwards v. National Milk Producers Federation,
                                                                                                                                    et al.,
                                                                                                                 Case No. 11-cv-04766, N.D. Cal., Class Action
                                                                                   Hearsay; relevance;                           Complaint
      PX                          9/26/11         N/A              N/A                 prejudice

                                                                                                                 Email from Jim Tillison to CWT GMs cc NMPF
      PX                         1/26/2012    LOL00019059      LOL00019060              Relevance                Assistants re: Contributions Set to Take Effect
                                                                                  Authenticity; hearsay;
                                 9/16/2016                                                                              Declaration of Dr. Scott Brown
      PX                                          N/A              N/A             relevance; prejudice
                                                                                   Hearsay; relevance;
                                 9/22/2016                                                                            Declaration of Richard W. Stammer
      PX                                          N/A              N/A                  prejudice

                                                                               Confirm it's for this lawsuit;
                                                                                   open to considering          NMPFs’ Responses and Objections to Plaintiffs’
                                 3/3/2018         N/A              N/A          stipulations or excerpts;              Second Set of Interrogatories
                                                                                   otherwise hearsay;
      PX                                                                          relevance; prejudice
                                                                                   Hearsay; relevance;
                                 3/6/2018                                                                              Declaration of Evan L. Rainwater
      PX                                          N/A              N/A                  prejudice
                                                                                   Hearsay; relevance;
                                 3/25/2018                                                                             Declaration of Donald Breen, Jr.
      PX                                          N/A              N/A                  prejudice
                                                                                   Hearsay; relevance;
                                 3/25/2018                                                                             Declaration of Joseph A. Ragase
      PX                                          N/A              N/A                  prejudice
                                                                                   Hearsay; relevance;
                                 3/26/2018                                                                               Declaration of Dwight Moore
      PX                                          N/A              N/A                  prejudice



                                                                         40
                         Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 73 of 128 PageID 28358
Plaintiffs’ Trial Exhibit List                                                                                                         Dated: 12/9/2019


                                 Document                                Objections/Stipulated
    PX/JX        P Init Ref                  Beg Bates    End Bates                                                 Description of Exhibit
                                   Date                                       Admissions
                                                                          Hearsay; relevance;
                                 3/28/2018                                                                      Declaration of Donald Bernos
      PX                                       N/A          N/A                prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering           Agri-Mark’s Second Amended Supplemental
                                 3/30/2018     N/A          N/A         stipulations or excerpts;           Responses to Plaintiffs’ Second Set of
                                                                           otherwise hearsay;                          Interrogatories
      PX                                                                  relevance; prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering          DFA’s Amended Responses and Objections to
                                 3/30/2018     N/A          N/A         stipulations or excerpts;           Plaintiffs’ First Set of Interrogatories
                                                                           otherwise hearsay;
      PX                                                                  relevance; prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering          DFA’s Amended Responses and Objections to
                                 3/30/2018     N/A          N/A         stipulations or excerpts;         Plaintiffs’ Second Set of Interrogatories
                                                                           otherwise hearsay;
      PX                                                                  relevance; prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering           LOL’s Amended Responses and Objections to
                                 3/30/2018     N/A          N/A         stipulations or excerpts;          Plaintiffs’ Second Set of Interrogatories
                                                                           otherwise hearsay;
      PX                                                                  relevance; prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering          NMPFs’ Amended Responses and Objections to
                                 3/30/2018     N/A          N/A         stipulations or excerpts;           Plaintiffs’ First Set of Interrogatories
                                                                           otherwise hearsay;
      PX                                                                  relevance; prejudice

                                                                       Confirm it's for this lawsuit;
                                                                           open to considering           LOL’s Responses and Objections to Plaintiffs’
                                    --         N/A          N/A         stipulations or excerpts;                 First Set of Interrogatories
                                                                           otherwise hearsay;
      PX                                                                  relevance; prejudice




                                                                  41
                          Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 74 of 128 PageID 28359
Plaintiffs’ Trial Exhibit List                                                                                                                 Dated: 12/9/2019


                                 Document                                            Objections/Stipulated
    PX/JX        P Init Ref                         Beg Bates           End Bates                                         Description of Exhibit
                                   Date                                                   Admissions
                                                                                                             Help yourself by joining the CWT team Annual
                                                                                      Hearsay; relevance;        Membership Application/Renewal and
      PX                         2005-06-00       NMPF0000172         NMPF0000173         prejudice                           Assigment Form
                                                                                                              Expert Report of John M. Connor, Ph.D. In the
                                                                                                               matter of Winn-Dixie Stores, Inc. and Bi-Lo
                                                                                                             Holdings LLC v. Southeast Milk, Inc., et al., dated
      PX                         12/18/17                                                                                         12/18/17
                                                                                                              Declaration of Andrew M. Novakovic, PhD on
                                                                                                             behalf of defendants in Winn-Dixie Stores, Inc.
      PX                           43151
                                                                                                             and Bi-Lo Holdings, LLC v. Southeast Milk, Inc.,
                                                                                                                           et al. dated 2/20/18

      PX            576            2008       AMFL0000121        AMFL0000123                  *                   CWT Committee approves bred heifer
                                                                                                                         retirement option



      PX            577           7/16/04     AMFL0005027        AMFL0005027                  *                Letter from Robert Wellington to Members




      PX            578           12/08/03    D00046959          D00046959                    *                     “The Tough Questions, Answered”




      PX            579           11/12/09    DFA2013-00245266   DFA2013-00245269             *                Dairy Farmers of America, Member Update,
                                                                                                                   Markets Continue to Move Upward



      PX            580           9/28/05     NMPF0016620        NMPF0016621                  *               CWT News Release entitled, “Cooperatives
                                                                                                             Working Together Accepts 448 Herd Retirement
                                                                                                                Bids Totaling 1.2 Billion Pounds of Milk”


      PX            581                       NMPF0019277        NMPF0019278                  *               CWT News Release entitled, “Cooperatives
                                                                                                             Working Together Accepts 378 Herd Retirement
                                                                                                               Bids Totaling 931 Million Pounds of Milk”




                                                                                42
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 75 of 128 PageID 28360


                                            EXHIBIT LIST
                    ___ PLAINTIFF     X DEFENDANT               JOINT

                                 ___ GOVERNMENT___ COURT

           CASE NO.     3:15-CV-01143-BJD-JBT
           STYLE:       WINN-DIXIE STORES, INC. ET AL V. SOUTHEAST MILK, INC. ET AL

                                            Objections /
Ex.    Date           Date          Spon.
                                            Stipulated               Description of Exhibit
No.    Identified     Admitted      Wit.
                                            Admissions (*)
                                                                (AMFL0000001-AMFL0000008)
                                            MIL (Voluntary)       Agri-Mark Viewpoint newsletter
                                                                            dated May 2003
                                                                            AMFL0000045
                                                   *               Agri-Mark member letter dated
                                                                                 2/17/04
                                                                            AMFL0000089
                                              402, 602, 802
                                                               Agri-Mark member letter dated 8/1/08
                                                                            AMFL0000093
                                              402, 602, 802        Agri-Mark member letter dated
                                                                                11/17/08
                                                                (AMFL0000097-AMFL0000099)
                                              402, 602, 802
                                                               Agri-Mark member letter dated 2/2/09
                                                                (AMFL0000107-AMFL0000108)
                                                                  Letter from N. Rea to Member re
                                              402, 602, 802
                                                               NMPF to find a way to increase farm
                                                                     milk prices dated 6/17/09
                                                                            AMFL0000162
                                              402, 602, 802    Agri-Mark Stop Notice - H. Congdon,
                                                                       Jr. (CT) dated 11/28/05
                                                                            AMFL0000163
                                              402, 602, 802     Agri-Mark Stop Notice - D. Marsh
                                                                        (NY) dated 10/17/05
                                                                            AMFL0000164
                                                                Agri-Mark Stop Notice - River Rise
                                              402, 602, 802
                                                                Farms (A. Wadsworth) (ME) dated
                                                                                10/24/05
                                                                            AMFL0000165
                                              402, 602, 802          Agri-Mark Stop Notice - R.
                                                                 Stellingwerf (NY) dated 10/11/05
                                                                            AMFL0000166
                                              402, 602, 802    Agri-Mark Stop Notice - J. C. Carlotto
                                                                         (VT) dated 4/18/07



                                              1
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 76 of 128 PageID 28361

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated              Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                     AMFL0000167
                                                               Agri-Mark Stop Notice - K.
                                          402, 602, 802
                                                           Chittenden Fairweather Farm (NY)
                                                                      dated 4/9/07
                                                                     AMFL0000168
                                          402, 602, 802     Agri-Mark Stop Notice - E. or S.
                                                               Hansen (VT) dated 4/2/07
                                                                     AMFL0000169
                                          402, 602, 802   Agri-Mark Stop Notice - R. Jones, Jr.
                                                                    (NY) dated 4/2/07
                                                                     AMFL0000170
                                          402, 602, 802   Agri-Mark Stop Notice - B. C. Knight
                                                                    (NY) dated 4/3/07
                                                                     AMFL0000171
                                                           Agri-Mark Stop Notice - H. McCoy
                                          402, 602, 802
                                                            &/or A. Brightenback (VT) dated
                                                                         4/16/07
                                                                     AMFL0000172
                                          402, 602, 802   Agri-Mark Stop Notice - J. W. Norris
                                                                   (VT) dated 4/18/07
                                                                     AMFL0000173
                                          402, 602, 802     Agri-Mark Stop Notice - D. or M.
                                                                Patten (NH) dated 4/9/07
                                                                     AMFL0000174
                                          402, 602, 802   Agri-Mark Stop Notice - River Maple
                                                             Farm, Inc. (MA) dated 3/24/07
                                                                     AMFL0000175
                                          402, 602, 802    Agri-Mark Stop Notice - D. &/or C.
                                                              Stevens (NY) dated 3/27/07
                                                                     AMFL0000176
                                          402, 602, 802     Agri-Mark Stop Notice - Rosco or
                                                           Ruth Manning (VT) dated 2/25/09
                                                                     AMFL0000177
                                          402, 602, 802      Agri-Mark Stop Notice - Frank
                                                              Panciera (RI) dated 8/12/08
                                                                     AMFL0000178
                                          402, 602, 802    Agri-Mark Stop Notice - D. Basford
                                                                  (NY) dated 8/26/09
                                                                     AMFL0000179
                                          402, 602, 802      Agri-Mark Stop Notice - P or B
                                                              Bertrand (NY) dated 6/24/09
                                                                     AMFL0000180
                                          402, 602, 802    Agri-Mark Stop Notice - T. R. or R.
                                                             Burghdurf (NY) dated 8/24/09



                                          2
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 77 of 128 PageID 28362

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated              Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                     AMFL0000181
                                          402, 602, 802   Agri-Mark Stop Notice - J. L. Childs
                                                                    (NY) dated 6/5/09
                                                                     AMFL0000182
                                                          Agri-Mark Stop Notice - C. Sr. & Jr.
                                          402, 602, 802
                                                           Cressy (DeCliff Farm) (VT) dated
                                                                         11/23/09
                                                                     AMFL0000183
                                          402, 602, 802   Agri-Mark Stop Notice - F. J. or S. M.
                                                                Crosy (NY) dated 8/26/09
                                                                     AMFL0000184
                                          402, 602, 802      Agri-Mark Stop Notice - F. or R.
                                                                Ferris (VT) dated 8/31/09
                                                                     AMFL0000185
                                          402, 602, 802   Agri-Mark Stop Notice - M. Fontaine
                                                                    (VT) dated 6/8/09
                                                                     AMFL0000186
                                          402, 602, 802   Agri-Mark Stop Notice - Gailee Farm
                                                                LLC (NY) dated 8/26/09
                                                                     AMFL0000187
                                          402, 602, 802     Agri-Mark Stop Notice - W. or R.
                                                               Gunya (NY) dated 8/24/09
                                                                     AMFL0000188
                                          402, 602, 802       Agri-Mark Stop Notice - D. P.
                                                               Hartnett (NY) dated 8/31/09
                                                                     AMFL0000189
                                          402, 602, 802     Agri-Mark Stop Notice - Hillyland
                                                           Farm Dairy LLC (CT) dated 9/8/09
                                                                     AMFL0000190
                                          402, 602, 802   Agri-Mark Stop Notice - Allen Ilsley
                                                                   (NH) dated 6/15/09
                                                                     AMFL0000191
                                          402, 602, 802      Agri-Mark Stop Notice - R. or S.
                                                              Lawrence (NY) dated 8/28/09
                                                                     AMFL0000192
                                          402, 602, 802   Agri-Mark Stop Notice - B. R. &/or J.
                                                             R. Leavitt (ME) dated 6/17/09
                                                                     AMFL0000193
                                          402, 602, 802     Agri-Mark Stop Notice - R. Parent
                                                                    (VT) dated 9/1/09
                                                                     AMFL0000194
                                          402, 602, 802   Agri-Mark Stop Notice - R. C. Powell
                                                                  (VT) dated 11/23/09
                                                                     AMFL0000195
                                          402, 602, 802      Agri-Mark Stop Notice - Jeffrey
                                                             Richards (NY) dated 12/31/08
                                          3
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 78 of 128 PageID 28363

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                 Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                         AMFL0000196
                                                               Agri-Mark Stop Notice - Saywards
                                          402, 602, 802
                                                              Ridge View Farm LLC (NY) dated
                                                                            11/20/09
                                                                         AMFL0000197
                                          402, 602, 802         Agri-Mark Stop Notice - K. or N.
                                                                  Spaulding (VT) dated 9/1/09
                                                                         AMFL0000198
                                          402, 602, 802      Agri-Mark Stop Notice - Szerlag Farm
                                                                       (MA) dated 6/17/09
                                                                         AMFL0000199
                                          402, 602, 802       Agri-Mark Stop Notice - N. W. or C.
                                                                 P. Thomas (NY) dated 8/21/09
                                                                         AMFL0000200
                                          402, 602, 802        Agri-Mark Stop Notice - Townsley
                                                                   Farm (MA) dated 11/30/09
                                                                         AMFL0000201
                                          402, 602, 802       Agri-Mark Stop Notice - R. Jr. or D.
                                                                   Tulley (NY) dated 11/13/09
                                                                         AMFL0000202
                                          402, 602, 802         Agri-Mark Stop Notice - M. or D.
                                                                  Whalen (VT) dated 11/23/09
                                                                         AMFL0000203
                                          402, 602, 802      Agri-Mark Stop Notice - David A. or
                                                              Marlene P. Hart (NY) dated 7/20/10
                                                               (AMFL0000251-AMFL0000252)
                                                                   CWT Pamphlet: 2008 Herd
                                                *
                                                              Retirement Program - How you can
                                                                           participate
                                                                         AMFL0000334
                                                             Email chain between R. Stammer and
                                        402, 602, 802, 805      P. Johnston et al. re:: CWT Herd
                                                                Retirement Update, Hood dated
                                                                             4/16/09
                                                               (AMFL0000361-AMFL0000368)
                                                             Email chain between P. Gutierrez and
                                         AMFL0000361 -
                                                             R. Langworthy, et al. re: CWT Herd
                                        402, 602, 802, 805
                                                             Retirement Participation dated 8/7/09
                                                             with attachments (Article: Vermont's
                                         AMFL0000364 -
                                                              dairy farmers 'numbed' by dire milk
                                          402, 602, 802
                                                             price decline - Vermont Press Bureau
                                                               dated 7/24/09; Article: A soured
                                         AMFL0000367 -
                                                               outlook for Arizona dairy industry
                                          402, 602, 802
                                                                          dated 8/3/09)



                                          4
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 79 of 128 PageID 28364

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)

                                         AMFL0000413 -       (AMFL0000413-AMFL0000565)
                                          402, 602, 802     Email from D. Erb to N. Rea et al re:
                                                          DIAC reports with attachments (Report
                                         AMFL0000414 -     of the Volatility Subcommittee to the
                                          402, 602, 802    Dairy Industry Advisory Committee
                                                            dated 12/9/10; Report to the Dairy
                                         AMFL0000478 -    Industry Advisory Committee from the
                                          402, 602, 802        Dairy Farm Profitability Sub-
                                                            Committee; Report of the Volatility
                                         AMFL0000530 -      Subcommittee to the Dairy Industry
                                          402, 602, 802     Advisory Committee dated 12/9/10)

                                                             (AMFL0000643-AMFL0000648)
                                                            Email from B. Wellington to B. Gray
                                                          cc: R. Allbee, et al. re: Dairy testimony
                                                              for Saturday dated 9/17/09 with
                                         AMFL0000643 -             attachments (Agri-Mark
                                          402, 602, 802    Congressional Testimony - Crisis On
                                                            The Farm: The State of Competition
                                         AMFL0000644 -    and Prospects For Sustainability In The
                                          402, 602, 802    Northeast Dairy Industry; U.S. Senate
                                                                Judiciary Committee Hearing;
                                                             Testimony by R. Wellington dated
                                                                           9/19/09)
                                                             (AMFL0000702-AMFL0000709)
                                                             Email chain between B. Wellington
                                                          and A. Wojciechowski, cc: P. Johnston,
                                                            et al. re: Wellington dairy statement
                                         AMFL0000702 -     dated 9/17/09 with attachments (Agri-
                                          402, 602, 802   Mark Congressional Testimony - Crisis
                                                                  On The Farm: The State of
                                         AMFL0000705 -         Competition and Prospects For
                                          402, 602, 802    Sustainability In The Northeast Dairy
                                                               Industry; U.S. Senate Judiciary
                                                           Committee Hearing; Testimony by R.
                                                                  Wellington dated 9/19/09)
                                                             (AMFL0000845-AMFL0000846)
                                                            Email chain between P. Johnston and
                                          402, 602, 802
                                                            A. Desomeaux, et al. re: CWT sub-
                                                               committee report dated 9/24/10




                                          5
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 80 of 128 PageID 28365

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                   Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                (AMFL0001029-AMFL0001032)
                                                                   Email from B. Wellington to
                                         AMFL0001029 -         dsmith@dairycompact.org, et al. re:
                                          402, 602, 802      Additional comments for the Vermont
                                                              Milk Commission dated 9/24/08 with
                                         AMFL0001030 -        attachments with attachments (Letter
                                          402, 602, 802       from R. Wellington to Vermont Milk
                                                                   Commission dated 9/24/08)
                                                                (AMFL0001110-AMFL0001116)
                                                              Email chain between P. Gutierrez and
                                         AMFL0001110 -
                                                               P. Johnston, et al. re: New Zealand
                                        402, 602, 802, 805
                                                             dated 4/15/10 with attachments ( Agri-
                                                              Mark letter/announcement re: World
                                         AMFL0001113 -
                                                             Dairy Market Price Trends: Neutral to
                                        402, 602, 802, 805
                                                                       Up dated 4/14/10)

                                         AMFL0001126 -         (AMFL0001126-AMFL0001133)
                                          402, 602, 802
                                                               Email from N. Rea to P. Johnston, et
                                                                al. re: Fw: Approved production
                                         AMFL0001128 -
                                                              management programs dated 4/13/10
                                          402, 602, 802
                                                             with attachments (Paper: Dairy Market
                                                             Stabilization Program; Voluntary CWT
                                         AMFL0001132 -
                                                                    Sales Assistance Program)
                                          402, 602, 802

                                                                 (AMFL0001438-AMFL0001439)
                                                               Email chain between R. Stoddart and
                                          402, 602, 802        P. Johnston, et al. re: CWT Finishes
                                                                   Latest Herd Retirement Round,
                                                              Removes 51,000 Cows dated 2/17/09
                                                                           AMFL0001719
                                          402, 602, 802         Email from R. Stammer to M. Davis
                                                                   re: CWT exports dated 11/8/10
                                                                 (AMFL0001722-AMFL0001724)
                                                              Email from B. Wellington to J. Kozak
                                         AMFL0001722 -          cc: P. Johnston, et al. re: Farm Bill
                                          402, 602, 802      Options dated 6/21/07 with attachments
                                                                  (Email from B. Wellington to B.
                                         AMFL0001723 -          Baenig (Senator Leahy's office) cc:
                                          402, 602, 802       lilblazr@twcny,it.com, et al. re: Farm
                                                                     Bill Options dated 6/19/07)
                                                                 (AMFL0001779-AMFL0001781)
                                                                   Email from B. Wellington to M.
                                          402, 602, 802
                                                             Bertolino, et al. re: AgDairy Newsletter
                                                                            dated 5/19/09


                                          6
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 81 of 128 PageID 28366

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                              (AMFL0001897-AMFL0001900)
                                                                 Email from B. Wellington to D.
                                                              DiMento re: ct dated 2/17/09 with
                                                            attachments (Draft Testimony Before
                                         AMFL0001897 -
                                                                  the Connecticut Legislature
                                          402, 602, 802
                                                             Agricultural Committee Concerning
                                                               the Economic Crisis in the Dairy
                                         AMFL0001898 -
                                                             Industry dated 2/18/09; Email chain
                                          402, 602, 802
                                                                   between B. Wellington and
                                                           phelan@sentate.state.ny.us cc: N. Rea,
                                         AMFL0001983 -
                                                                 et al. re: Dairy Forum - list of
                                          402, 602, 802
                                                              presenters in order dated 10/18/09;
                                                              Testimony of Neal Rea, Chairman,
                                         AMFL0001986 -
                                                              Agri-Mark Board of Directors And
                                          402, 602, 802
                                                            Robert Wellington, Economist, Agri-
                                                            Mark Dairy Cooperative at the NYS
                                                            Senate Dairy Forum dated 10/19/09)
                                                                          AMFL0001927
                                                                 Email from B. Wellington to P.
                                          402, 602, 802
                                                                Johnston re: cwt summary dated
                                                                             2/21/08
                                                              (AMFL0002334-AMFL0002335)
                                                                  Memo from B. Wellington to
                                          402, 602, 802   Interested Persons in the Dairy Industry
                                                               re: Status of CWT Program dated
                                                                              7/1/03
                                                                          AMFL0003716
                                          402, 602, 802       Agri-Mark - Class II Pricing Cabot
                                                                        Plants 2000 - 2013
                                                              (AMFL0003778-AMFL0003797)
                                              402, 602
                                                             Agri-Mark By-Laws dated 10/24/00
                                                              (AMFL0003798-AMFL0003817)
                                              402, 602
                                                                Agri-Mark By-Laws dated 4/7/04
                                                              (AMFL0003818-AMFL0003847)
                                              402, 602
                                                                Agri-Mark By-Laws dated 4/7/06
                                                              (AMFL0003848-AMFL0003873)
                                              402, 602
                                                            Agri-Mark By-Laws dated April 2007
                                                              (AMFL0003874-AMFL0003908)
                                              402, 602
                                                              Agri-Mark By-Laws dated 4/11/08
                                                              (AMFL0003909-AMFL0003955)
                                              402, 602
                                                                Agri-Mark By-Laws dated 4/9/10
                                                              (AMFL0003956-AMFL0003976)
                                              402, 602               Agri-Mark Certificate of
                                                                  Incorporation dated 4/21/80



                                          7
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 82 of 128 PageID 28367

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                      AMFL0003977
                                          402, 602, 802        Agri-Mark Member Marketing
                                                                         Agreement
                                                             (AMFL0004000-AMFL0004007)
                                          402, 602, 802    Agri-Mark Member Equity Plan dated
                                                                            7/8/98
                                                             (AMFL0004057-AMFL0004060)
                                              805            Minutes of the Agri-Mark Board of
                                                                   Directors dated 5/7/13
                                                             (AMFL0004073-AMFL0004075)
                                               *             Minutes of the Agri-Mark Board of
                                                          Directors Meeting dated 3/9/05-3/10/05
                                                             (AMFL0004080-AMFL0004083)
                                                             Minutes of the Agri-Mark Board of
                                              805
                                                             Directors Meeting dated 1/13/10-
                                                                           1/14/10
                                                             (AMFL0004084-AMFL0004086)
                                                             Minutes of the Agri-Mark Board of
                                               *
                                                            Directors Meeting dated 10/14/10-
                                                                          10/15/10
                                                             (AMFL0004349-AMFL0004352)
                                                            Email chain with lead email from P.
                                         AMFL0004349 -     Johnston to W. Banker et al. re: CWT
                                          402, 602, 802       10 cent Assessment, 2011-2012
                                                              Participation dated 1/31/11 with
                                         AMFL0004351 -         attachment (CWT 2011-2012
                                          402, 602, 802       Cooperative Membership Form
                                                                          (blank))
                                                           (AMFL0004429-AMFL0004433)
                                         AMFL0004429 -
                                                                Email from K. Moreau to
                                          402, 602, 802
                                                            aghalomafarms@uninets.net re:
                                                           Meeting - Friday, October 8, 2010
                                         AMFL0004430 -
                                                             dated 10/6/10 with attachments
                                          402, 602, 802
                                                           (Minutes of the ALEC Committee
                                                          Meeting dated 9/13/10; Minutes of the
                                         AMFL0004432 -
                                                            ALEC Committee Meeting dated
                                          402, 602, 802
                                                                        9/27/10)




                                          8
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 83 of 128 PageID 28368

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                            (AMFL0004644-AMFL0004657)

                                         AMFL0004644 -     Email chain between P. Johnston and
                                              *            A. Di Benedetto re: CWT Announces
                                         AMFL0004646 -      Third Herd Retirement Program for
                                              *            2009 dated 10/1/09 with attachments
                                         AMFL0004648 -        (CWT 2009-3 Herd Retirement
                                              *            pamphlet; CWT 2009-3 Dairy Herd
                                         AMFL0004652 -    Retirement Program Bid Form; 2009-3
                                              *           CWT Bred Heifer Option Form; 2009-
                                         AMFL0004654 -    3 CWT Herd Retirement Program Bid
                                              *            Process and Administration; NMPF
                                         AMFL0004656 -    News Release - CWT Announces Third
                                              *                  Herd Retirement of 2009)

                                                             (AMFL0004689-AMFL0004694)
                                         AMFL0004689 -
                                                                  Email from K. Moreua to
                                          402, 602, 802
                                                            aghalomafarms@uninets.net, et al.
                                                           regarding next Alec Conference call
                                         AMFL0004690 -
                                                              will be 9/8/09 dated 9/3/09 with
                                          402, 602, 802
                                                            attachments (Minutes of the ALEC
                                                            Committee Meeting dated 7/23/09;
                                         AMFL0004693 -
                                                             Minutes of the ALEC Committee
                                          402, 602, 802
                                                                   Meeting dated 8/10/09)

                                                            (AMFL0004701-AMFL0004703)
                                         AMFL0004701 -
                                                             Email from P. Johnston to A. Di
                                              *
                                                             Benedetto, et al. re: CWT dated
                                                          8/24/09 with attachment (CWT News
                                         AMFL0004702 -
                                                              Release dated August 2009)
                                              *
                                                            (AMFL0004748-AMFL0004750)
                                          402, 602, 802      Minutes of the ALEC Committee
                                                                 Meeting dated 6/22/09
                                                            (AMFL0005039-AMFL0005040)
                                               *             Agri-Mark member letter dated
                                                                         11/1/07
                                                            (AMFL0005055-AMFL0005056)
                                          402, 602, 802      Agri-Mark member letter dated
                                                                         7/16/09
                                                            (AMFL0005551-AMFL0005561)
                                          402, 602, 802    Agenda of NMPF CWT Committee
                                                          Meeting with attachments dated 3/6/06
                                                            (AMFL0005574-AMFL0005587)
                                               *           CWT Program Information for Agri-
                                                          Mark Members (packet) dated 7/25/03

                                          9
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 84 of 128 PageID 28369

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                            (AMFL0006219-AMFL0006232)
                                         AMFL0006219 -
                                                           Email chain between R. Langworthy
                                              *
                                                          and D. Hill, et al. re: CWT Announces
                                         AMFL0006221 -
                                                            Herd Retirement dated 4/1/09 with
                                              *
                                                           attachments (CWT 2009 Dairy Herd
                                         AMFL0006223 -
                                                           Retirement Program Bid Form; 2009
                                              *
                                                           CWT Herd Retirement Program Bid
                                         AMFL0006225 -
                                                            Process and Administration; 2009
                                              *
                                                          CWT Bred Heifer Option Form; Bred
                                         AMFL0006227 -
                                                           Heifer Option with Herd Retirement
                                              *
                                                            Process and Administration; CWT
                                         AMFL0006229 -
                                                             2009 Herd Retirement pamphlet;
                                              *
                                                                NMPF New Release - CWT
                                         AMFL0006231 -
                                                               Announces Herd Retirement)
                                             MIL
                                                            (AMFL0006868-AMFL0006870)
                                                           Minutes of the Agri-Mark. Board of
                                               *
                                                            Directors Meeting dated 9/10/08-
                                                                         9/11/08
                                                                     AMFL0011053
                                          402, 602, 802      Agri-Mark member letter dated
                                                                        10/31/08
                                                            (AMFL0011639-AMFL0011645)
                                                          Draft Minutes of the Agri-Mark Board
                                          402, 602, 802
                                                           of Directors Meeting dated 2/8/06-
                                                                          2/9/06
                                                                     AMFL0012726
                                               *           Agri-Mark letter from Paul Johnston
                                                              re: rBST issue dated 2/10/09
                                                                     AMFL0013328
                                          402, 602, 802   Agri-Mark analysis of impact of HRP
                                                             on milk production 2001-2014
                                                                     AMFL0013329
                                                          Agri-Mark Analysis of Member Raw
                                          402, 602, 802
                                                          Milk Production Volume from 2000 -
                                                                   2013 dated 1/20/15
                                                                     AMFL0013491
                                                           Agri-Mark/Cabot - West Springfield
                                          402, 602, 802
                                                          Balancing Plant Profit & Loss (2000-
                                                                          2013)
                                                            (AMFL0013635-AMFL0013654)
                                                             Agri-Mark Actions Taken on the
                                          402, 602, 802
                                                           2011-2012 Resolutions Adopted by
                                                                        Members



                                          10
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 85 of 128 PageID 28370

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated              Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                     AMFL0014463
                                                          Agri-Mark Stop Notice / Notice about
                                          402, 602, 802
                                                           HRP Participant re: G. & S. Lussier
                                                            (handwritten note) dated 10/2005
                                                                     AMFL0014464
                                          402, 602, 802     Agri-Mark Stop Notice - G. &/or S.
                                                               Lussier (VT) dated 1/29/08
                                                                     AMFL0014465
                                                            Agri-Mark Stop Notice - Wayne or
                                          402, 602, 802
                                                            Barbara Cunningham (ME) dated
                                                                         9/19/09
                                                                     AMFL0014466
                                                               Agri-Mark Member Activity
                                          402, 602, 802    Information - Resumption - Wayne
                                                          &/or Barbara Cunningham (ME) dated
                                                                         9/26/10
                                                                     AMFL0014468
                                          402, 602, 802    Agri-Mark Stop Notice - C. Bortugno
                                                               and Son (NY) dated 6/4/09
                                                                     AMFL0014471
                                          402, 602, 802       Agri-Mark Stop Notice - R. or
                                                              A.Couture (VT) dated 10/2/03
                                                                     AMFL0014472
                                          402, 602, 802      Agri-Mark Stop Notice - R. or E.
                                                            Laframboisie (VT) dated 10/14/03
                                                                     AMFL0014473
                                          402, 602, 802     Agri-Mark Stop Notice - Big Green
                                                             Farms Inc. (NY) dated 10/20/03
                                                                     AMFL0014474
                                          402, 602, 802       Agri-Mark Stop Notice - Burke
                                                              Brothers (NY) dated 10/14/03
                                                                     AMFL0014477
                                          402, 602, 802    Agri-Mark Stop Notice - W. C. Rietz
                                                                   (NY) dated 12/6/04
                                                                     AMFL0014483
                                          402, 602, 802   Agri-Mark USDA Qualification Letter
                                                                  FY 2008 dated 3/1/10
                                                                     AMFL0014484
                                          402, 602, 802   Agri-Mark USDA Qualification Letter
                                                                 FY 2009 dated 5/21/10
                                                                     AMFL0014485
                                          402, 602, 802   Agri-Mark USDA Qualification Letter
                                                                 FY 2010 dated 7/20/11
                                                                     AMFL0014486
                                          402, 602, 802   Agri-Mark USDA Qualification Letter
                                                                 FY 2011 dated 7/19/13
                                          11
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 86 of 128 PageID 28371

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                  Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                      AMFL0014487
                                          402, 602, 802      Agri-Mark USDA Qualification Letter
                                                                   FY 2012 dated 7/19/13
                                                                      AMFL0014488
                                          402, 602, 802      Agri-Mark USDA Qualification Letter
                                                                   FY 2013 dated 11/12/14
                                                                      AMFL0014489
                                          402, 602, 802      Agri-Mark USDA Qualification Letter
                                                                   FY 2014 dated 6/30/15
                                                                      AMFL0014495
                                          402, 602, 802       Agri-Mark profitability analysis for
                                                              Winn-Dixie dated September 2010
                                                                        D00000443
                                        402, 602, 802, 805     CWT Farm Audit - R. E. Doll, Sr.
                                                                       dated 8/25/09
                                                                        D00000465
                                        402, 602, 802, 805    CWT Farm Audit - K. and J. Ryman
                                                                       dated 8/21/09
                                                                        D00000467
                                        402, 602, 802, 805     CWT Farm Audit - S. Baker dated
                                                                          8/22/09
                                                                        D00000504
                                        402, 602, 802, 805    CWT Farm Audit - Wheel Farms II
                                                                       dated 8/15/09
                                                                        D00000903
                                        402, 602, 802, 805        CWT Farm Audit - Richard
                                                                  Quennerville dated 6/1/09
                                                                        D00001449
                                        402, 602, 802, 805      CWT Farm Audit - W. L. Baker
                                                                   000438 dated 11/22/04
                                                                  (D00018010-D00018021)
                                                                DFA Presentation Cooperatives
                                               MIL
                                                             Working Together (PowerPoint) dated
                                                                          4/24/03




                                          12
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 87 of 128 PageID 28372

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                 Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                   (D00022071-D00022086)
                                                              Email from mjb28@cornell.edu to
                                                            A.J. Wormuth re:White Cow Market
                                        D00022071 - 402,       dated 5/6/09 with attachments (
                                           602, 802             Feeding Cull Dairy Cows - An
                                                            Expanding Opportunity for the Dairy
                                        D00022073 - 402,   Industry; Paper: Holstein Market Cow
                                           602, 802            Feeding Project by M. Baker, B.
                                                              Henning, C. Meyers, D. Wilkins,
                                        D00022082 - 402,    Cornell Department of Science, Penn
                                           602, 802         State University Department of Dairy
                                                             and Animal Science, Taylor/Excel,
                                                              NCBA, NY and PA Beef Industry
                                                                           Councils)
                                                                   (D00022463-D00022490)
                                        D00022463 - 402,
                                                                 Email from G. Wickham to A.
                                         602, 802, 805
                                                            Harpster, et al. re: FW: NMPF Dairy
                                                             Industry News Alert, 3/23/09 dated
                                        D00022465 - 402,
                                                           3/23/09 with attachment ( NMPF Dairy
                                         602, 802, 805
                                                             Industry News Alert dated 3/23/09)
                                                                   (D00023526-D00023540)
                                                             Testimony prepared by E. Gallagher
                                          402, 602, 802         for the Milk Regulation Board,
                                                           Connecticut Department of Agriculture
                                                                        dated 10/20/05
                                                                   (D00025946-D00025970)
                                                             CWT presentation re: It's time for....
                                               MIL
                                                               Cooperatives Working Together
                                                                         (PowerPoint)
                                                                   (D00027105-D00027111)
                                                             Letter from C. Rutherford, Dairylea,
                                               MIL
                                                           and L. Gardner, DFA, to Agribusiness
                                                                 Friend re: CWT dated 5/7/03
                                                                   (D00027592-D00027613)
                                                                 Email from E. Gallagher to T.
                                        D00027592 - 402,      Shephard, et al. re: NY Assembly
                                           602, 802         Repub Task Force dated 4/14/03 with
                                                                 attachments (Testimony of E.
                                        D00027593 - 402,       Gallagher before the Assembly
                                           602, 802        Republican Task Force On the State of
                                                             New York Agriculture dated 4/7/03;
                                        D00027610 - 402,    Paper: Rendell Agriculture Transition
                                           602, 802            Team Policy Recommendations
                                                              submitted by C. Rutherford dated
                                                                            1/8/03)


                                          13
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 88 of 128 PageID 28373

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                  Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                    (D00028924-D00028927)
                                          402, 602, 802          Dairylea Check letter (December
                                                                              2008)
                                                                           D00033189
                                                                NMPF Top 10 Considerations for
                                          402, 602, 802          Culling and Transporting Dairy
                                                               Animals to a Packing or Processing
                                                                             Facility
                                                                    (D00046169-D00046171)
                                                                 News Release - NMPF and Dairy
                                          402, 602, 802
                                                             Management Inc. Announce National
                                                              Dairy FARM Program dated 1/21/09
                                        D00046757 - 402,            (D00046757-D00046759)
                                           602, 902               Email from J. Tillison to CWT
                                                             Committee re: CWT News July 2009
                                        D00046758 - 402,     dated 7/15/09 with attachments (CWT
                                           602, 802                Newsletter dated July 2009)
                                                                    (D00057553-D00057555)
                                                                           Email from
                                                                MMcCully@KRAFT.COM to J.
                                        D00057553 - 402,
                                                                Wilson and E. Gallagher re: CWT
                                           602, 802
                                                                   Release dated 12/11/08 with
                                                              attachments ( NMPF News Release -
                                        D00057554 - 402,
                                                             CWT Accepts 184 Bids Representing
                                           602, 802
                                                               61,000 Cows, 1.2 Billion Pounds of
                                                               Milk in Second Herd Retirement of
                                                                      2008 dated 12/10/08)
                                                                    (D00060640-D00060641)
                                                             Email from edairy@fcstone.com to G.
                                        402, 602, 802, 805        Wickham re: eDairy Morning
                                                                 Executive Edition 5/14/09 dated
                                                                             5/14/09
                                                                    (D00061868-D00061902)
                                        D00061868 - 402,       Email from G.Wickham to R.Smith
                                           602, 802           cc: J.Wilson re: Supply Management
                                                                 dated 4/21/09 with attachments
                                        D00061869 - 402,     (Presentation on Milk Price Stabilizer
                                           602, 802             Program Options by E.Gallagher
                                                                   (PowerPoint) dated 4/15/09)




                                          14
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 89 of 128 PageID 28374

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                  Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                    (D00080308-D00080315)
                                                                  Email from G. Wickham to E.
                                        D00080308 - 402,
                                                           Gallagher et al.re: CAC Weekly Report
                                             602, 802
                                                                 dated 8/20/09 with attachments
                                                            (Central Area Council Weekly Update
                                        D00080309 - 402,
                                                                to R.Smith Central Area Council
                                          602, 802, 805
                                                            Directors Region Managers for Week
                                                            Ending 8/14/09; Central Area Council
                                        D00080313 - 402,
                                                              Weekly Update to R.Smith Central
                                             602, 802
                                                                 Area Council Directors Region
                                                             Managers for Week Ending 8/14/09)
                                        D00085525 - 402,            (D00085525-D00085537)
                                             602, 802         Email from rsmith@dfamilk.com to
                                                             drodenbaugh@dfamilk.com, et al. re:
                                          D00085527 -         Fw: May Idaho Dairy Focus dated
                                              [blank]           5/21/09 with attachments (Blank
                                                           letterhead re: Rick Smith, President and
                                        D00085528 - 402,     Chief Executive Officer, DFA; Idaho
                                             602, 802                Dairy focus (May 2009))
                                                                    (D00086070-D00086075)
                                          402, 602, 802
                                                               DFA and Dairylea newsletter 2009
                                                                    (D00086538-D00086541)
                                        D00086538 - 402,
                                                             Email chain between C. Rutherford to
                                             602, 802
                                                            G. Wickham et al. re: George Mueller
                                                            Letter dated 6/4/08 with attachments (
                                        D00086539 - 402,
                                                           Don't Kill Our Future By Killing Cows
                                             602, 802
                                                               by George Mueller dated 6/01/08)
                                                                    (D00096267-D00096326)
                                                              National Dairy Farm Program - Milk
                                          402, 602, 802           and Dairy Beef Drug Residue
                                                            Prevention - Producer Manual of Best
                                                                   Management Practices 2011
                                                                    (D00097109-D00097110)
                                                                  NMPF CWT Pamphlet: Dairy
                                        402, 602, 802, 805
                                                                 Producers Working Together to
                                                             Strengthen and Stabilize Milk Prices
                                                                    (D00120430-D00120442)
                                                                  Dean Foods-Dairy Farmers of
                                          402, 602, 802
                                                             America Operational Meeting Packet
                                                                          dated 12/6/02




                                          15
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 90 of 128 PageID 28375

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                 Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                  (D00135723-D00135725)
                                        D00135723 - 402,       Email communications from G.
                                           602, 802         Wickham to D. Ellinwood, et al. re:
                                                           FW: Member Letter dated 3/8/06 with
                                        D00135724 - 402,     attachment (Letter from J. Hahn to
                                           602, 802          Southeast Council Members dated
                                                                          3/6/06)
                                                                  (D00142872-D00142874)
                                          402, 602, 802       Balancing and transportation issue
                                                                          options
                                                                  (D00143265-D00143330)
                                                             DFA 2010 Leadership Conference -
                                          402, 602, 802
                                                              Focused on Today Committed to
                                                           Tomorrow (PowerPoint) dated 3/22/10
                                                                  (D00146115-D00146117)
                                                             DFA Fax from G. Hanman re: Dairy
                                          402, 602, 802
                                                           Industry News & Commodity Markets
                                                                       dated 8/22/03
                                                                  (D00146157-D00146172)
                                        D00146157 - 402,
                                           602, 802          Email from D. Parrish to D. Albers et
                                                             al. re: Parrish weekly report June 21,
                                        D00146158 - 402,     2003 dated 6/21/03 with attachments
                                           602, 802        (Weekly Report from D. Parrish dated
                                                               6/21/03; Fax from G. Hanman re:
                                        D00146159 - 402,     Dairy Industry News & Commodity
                                           602, 802         Markets dated 6/20/03; Fax from R.
                                                               Grusenmeyer to Corporate Board
                                        D00146165 - 402,    re:CWT Information with FAQ: Most
                                           602, 802           Frequently Asked Questions dated
                                                               6/20/03; Paper - Why May's milk
                                        D00146172 - 402,   production numbers shouldn't sidetrack
                                           602, 802                           CWT)

                                                                  (D00178484-D00178485)
                                          402, 602, 802     Empire Livestock Marketing Monthly
                                                           Business Unit Report - September 2009
                                                                  (D00178511-D00178512)
                                          402, 602, 802     Empire Livestock Marketing Monthly
                                                            Business Unit Report - August 2009
                                                                  (D00187637-D00187641)
                                        D00187637 - 402,
                                                            Email from J. Huson, Dairy Marketing
                                           602, 802
                                                                 Service re: Dairylea January
                                                                Checkletter dated 1/15/10 with
                                        D00187638 - 402,
                                                             attachments (Dairylea Check Letter
                                           602, 802
                                                              (Newsletter) dated January 2010)

                                          16
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 91 of 128 PageID 28376

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated                Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                  (D00216918-D00216966)
                                                *                  CWT Committee Meeting
                                                           presentation (PowerPoint) dated 6/5/07
                                                                  (D00217914-D00217915)
                                                               NMPF News Release - Historic
                                                            Milestone in Dairy Sector Reached as
                                               MIL
                                                               CWT Program Launches with
                                                             Necessary Participation Level dated
                                                                            7/2/03
                                                                  (D00220338-D00220355)
                                                               Dividing the Retail Dollar by A.
                                          402, 602, 802
                                                             Thomas & K. Rossini presentation
                                                                         (PowerPoint)
                                                                  (D00220371-D00220375)
                                                            Email from J. Kozak to NMPF Board
                                        D00220371 - 402,
                                                           & GM's re: NMPF Requests USDA for
                                           602, 802
                                                             Additional Assistance dated 6/25/09
                                                           with attachments (Letter from J. Kozak
                                        D00220372 - 402,
                                                                to Secretary T. Vilsack, U.S.
                                           602, 802
                                                              Department of Agriculture, dated
                                                           6/25/09; NMPF News Release - NMPF
                                        D00220374 - 402,
                                                              Calls for Temporary Expansion of
                                           602, 802
                                                            Dairy Price Support Program to Help
                                                                    Farmers dated 6/26/09)
                                                                (DEF000001-0DEF000011)
                                                               Article: Impacts of the Northeast
                                          402, 602, 802    Dairy Compact on New England Retail
                                                           Prices by D. Lass, M. Adanu and P. G.
                                                                      Allen (April 2001)
                                                                 (DEF000011-DEF000027)
                                                               USDA: Cost of Balancing Milk
                                          402, 602, 802     Supplies: Northeast Regional Market;
                                                             RBS Research Report 188 (October
                                                                            2001)
                                                                 (DEF000028-DEF000035)
                                                               Stephen A. Ross, Randolph W.
                                          402, 602, 802        Westerfield, and Jeffery Jaffe,
                                                            Corporate Finance, (New York, NY:
                                                                     McGraw-Hill, 2002)
                                                                 (DEF000036-DEF000044)
                                                              Christopher A. Wolf and Duane A.
                                                             Banderbob, “Voluntary Over-Order
                                          402, 602, 802
                                                               Milk Premium Agreements and
                                                              Implications for Policy Choices,”
                                                               Journal of Cooperatives, 2002


                                          17
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 92 of 128 PageID 28377

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                 (DEF000045-DEF000048)
                                                            Jeffery M. Wooldridge, Introductory
                                          402, 602, 802
                                                            Econometrics: A Modern Approach,
                                                           (Madison, OH: South-Western, 2003)
                                                                 (DEF000049-DEF000068)
                                                              Modern Industrial Organization -
                                          402, 602, 802
                                                             fourth edition by D. Carlton and J.
                                                               Perloff Chapter 5 & 6: Cartels
                                                                 (DEF000069-DEF000097)
                                                            Food Marketing Policy Center, Retail
                                                          Oligopoly Power, Dairy Compact, and
                                          402, 602, 802     Boston Milk Prices by B. Chidmi, R.
                                                          Lopez and R. Cotterill, Food Marketing
                                                          Policy Center, Research Report No. 83
                                                                       (October 2004)
                                                                 (DEF000098-DEF000207)
                                                              USDA: Economic Effects of U.S.
                                                                Dairy Policy and Alternative
                                          402, 602, 802
                                                          Approaches to Milk Pricing; Report to
                                                           Congress; Administrative Publication
                                                                    No. 076 (July 2004)
                                                                 (DEF000208-DEF000212)
                                                               USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                            Federal Milk Order Marketing Area,
                                                                  Annual Summary, 2004
                                                                 (DEF000213-DEF000228)
                                          402, 602, 802
                                                                Dairy Foods 100 2002-2003
                                                                 (DEF000229-DEF000239)
                                          402, 602, 802
                                                                Dairy Foods 100 2003-2004
                                                                 (DEF000240-DEF000244)
                                                               USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                            Federal Milk Order Marketing Area,
                                                                  Annual Summary, 2005
                                                                 (DEF000245-DEF000254)
                                          402, 602, 802
                                                                 Dairy Foods 100 2004-2005
                                                                 (DEF000255-DEF000259)
                                                               USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                            Federal Milk Order Marketing Area,
                                                                  Annual Summary, 2006
                                                                 (DEF000260-DEF000268)
                                          402, 602, 802
                                                                Dairy Foods 100 2005-2006



                                          18
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 93 of 128 PageID 28378

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                  (DEF000269-DEF000271)
                                                              EnsembleIQ, “Publix Switches to
                                                            Hormone-free Private Label Milk,”,
                                          402, 602, 802                  available at
                                                           https://progressivegrocer.com/publix-
                                                           switches-hormone-free-private-label-
                                                                      milk dated 5/1/07
                                                                  (DEF000272-DEF000273)
                                                               The Kroger, Col., Press Release,
                                                             “Kroger to Complete Transition to
                                                             Certified rBST-free Milk by Early
                                          402, 602, 802
                                                                     2008,”, available at
                                                          https://www.thekrogerco.com/corpnew
                                                          s/corpnewsinfo_pressreleases_0801200
                                                                     7.html dated 8/1/07
                                                                  (DEF000274-DEF000314)
                                                                USDA - Profits, Costs, and the
                                                           Changing Structure of Dairy Farming
                                          402, 602, 802
                                                          Economic Research Report Number 47
                                                             by J. MacDonald, et al. (September
                                                                            2007)
                                                                  (DEF000315-DEF000319)
                                                                USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                            Federal Milk Order Marketing Area,
                                                                   Annual Summary, 2007
                                                                  (DEF000320-DEF000356)
                                                            Federal Register, Part II, Department
                                                          of Agriculture, Agricultural Marketing
                                                          Service, 7 CFR Parts 1000, 1005, 1006,
                                                            et al. Vol 73, No. 41, 2000 Proposed
                                                            Rules; Milk in Appalachian, Florida
                                          402, 602, 802
                                                               and Southeast Marketing Areas;
                                                           Tentative Decision and Opportunity to
                                                            File Written Exceptions on Proposed
                                                            Amendments to Tentative Marketing
                                                            Agreements and to Orders, Proposed
                                                                     Rule dated 2/29/08
                                                                  (DEF000357-DEF000364)
                                                              John Connor, Global Price Fixing,
                                                               (Berlin: Springer-Verlag, 2008)
                                                                  (DEF000365-DEF000384)
                                                              Daniel L. Rubinfeld, “Quantitative
                                                               Methods in Antitrust,” Issues in
                                                                Competition Law and Policy,
                                                             (American Bar Association, 2008)

                                          19
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 94 of 128 PageID 28379

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                 (DEF000385-DEF000386)
                                                             Walmart, “Wal-Mart Offers Private
                                                          Label Milk Produced without Artificial
                                                              Growth Hormone,” available at
                                          402, 602, 802   https://corporate.walmart.com/_news_/
                                                            news-archive/2008/03/24/wal-mart-
                                                            offers-private-label-milk-produced-
                                                             without-artificial-growth-hormone
                                                                       dated 3/21/08
                                                                 (DEF000387-DEF000391)
                                                              USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                           Federal Milk Order Marketing Area,
                                                                   Annual Summary, 2008
                                                                 (DEF000392-DEF000400)
                                          402, 602, 802
                                                                 Dairy Foods 100 2006-2007
                                                                 (DEF000401-DEF000408)
                                          402, 602, 802
                                                                 Dairy Foods 100 2007-2008
                                                                 (DEF000409-DEF000413)
                                                              USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                           Federal Milk Order Marketing Area,
                                                                   Annual Summary, 2009
                                                                 (DEF000414-DEF000432)
                                                               ABA Section of Antitrust Law,
                                          402, 602, 802   Proving Antitrust Damages: Legal and
                                                             Economic Issues, (American Bar
                                                                     Association, 2010)
                                                                 (DEF000433-DEF000440)
                                          402, 602, 802
                                                                 Dairy Foods 100 2008-2009
                                                                 (DEF000441-DEF000445)
                                                              USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                           Federal Milk Order Marketing Area,
                                                                   Annual Summary, 2010
                                                                 (DEF000446-DEF000526)
                                                           Allen, M. et al., “Reference Guide on
                                                            Estimation of Economic Damages,”
                                          402, 602, 802
                                                              Reference Manual on Scientific
                                                             Evidence, (Washington DC: The
                                                             National Academies Press, 2011)
                                                                 (DEF000527-DEF000535)
                                          402, 602, 802
                                                                 Dairy Foods 100 2009-2010




                                          20
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 95 of 128 PageID 28380

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                (DEF000536-DEF000540)
                                                               USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                           Federal Milk Order Marketing Area,
                                                                  Annual Summary, 2011
                                                                (DEF000541-DEF000563)
                                                           Byeong-Il Ahn and Daniel A. Sumner,
                                                            “Estimation of Relative Bargaining
                                          402, 602, 802   Power in Markers for Raw Milk in the
                                                            United States,” Journal of Applied
                                                          Economics 15(1), 2012, pp. 1–23 (May
                                                                            2012)
                                                                (DEF000564-DEF000572)
                                          402, 602, 802
                                                                Dairy Foods 100 2010-2011
                                                                (DEF000573-DEF000577)
                                                               USDA, Over-Order Charges on
                                          402, 602, 802    Producer Milk Used in Class I-IV, by
                                                           Federal Milk Order Marketing Area,
                                                                  Annual Summary, 2012
                                                                (DEF000578-DEF000586)
                                          402, 602, 802
                                                                Dairy Foods 100 2011-2012
                                                                (DEF000587-DEF000592)
                                                               ABA Section of Antitrust Law,
                                          402, 602, 802     Econometrics: Legal, Practical, and
                                                             Technical Issues, (American Bar
                                                                     Association, 2014)
                                                                (DEF000593-DEF000610)
                                                              Agricultural Marketing Service,
                                                             USDA, “Milk in the Appalachian,
                                                             Florida and Southeast Marketing
                                          402, 602, 802       Areas; Final Partial Decision on
                                                           Proposed Amendments to Marketing
                                                           Agreements and to Orders,” Federal
                                                            Register 79(45), 2014, pp. 12985–
                                                                     13002 dated 3/7/14
                                                                (DEF000611-DEF000622)
                                                           Christine Siegwarth Meyer, Lauren J.
                                                          Stiroh, and Claire Xie, “Demonstrating
                                          402, 602, 802
                                                                Faulty Predictions in Class
                                                             Certification Analysis,” Antitrust
                                                                     30(2), dated 4/7/16
                                                                         DEF000623
                                                               Errata to Expert Report of John
                                                          Connor, Ph.D., Winn-Dixie Stores, Inc.
                                                          and Bi-Lo Holdings, LLC v. Southeast
                                                               Milk, Inc., et al. dated 2/9/18
                                          21
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 96 of 128 PageID 28381

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                 (DEF000624-DEF000767)
                                                             Expert Report of John M. Connor,
                                                             Ph.D. In the matter of Winn-Dixie
                                                          Stores, Inc. and Bi-Lo Holdings LLC v.
                                                             Southeast Milk, Inc., et al., dated
                                                                            12/18/17
                                                                 (DEF000768-DEF000770)
                                                              USDA, “Federal Milk Marketing
                                          402, 602, 802              Orders,” available at
                                                              https://www.ams.usda.gov/rules-
                                                                    regulations/moa/dairy
                                                                          DEF000771
                                                              USDA, “Milk Cost of Production
                                                                   Estimates,” available at
                                          402, 602, 802        https://www.ers.usda.gov/data-
                                                             products/milk-cost-of-production-
                                                            estimates/milk-cost-of-production-
                                                                     estimates/#Monthly
                                                                 (DEF000772-DEF000874)
                                                            Expert Report of Bryan M. Ricchetti,
                                                          Ph.D., Winn-Dixie Stores, Inc. and Bi-
                                                           Lo Holdings, LLC v. Southeast Milk,
                                                                   Inc., et al. dated 2/20/18
                                                                 (DEF000875-DEF001055)
                                                             Expert Rebuttal Report of John M.
                                                           Connor, Ph.D., In the matter of Winn-
                                          402, 602, 802
                                                          Dixie Stores, Inc. and Bi-Lo Holdings,
                                                             LLC v. Southeast Milk, Inc., et al.
                                                                             3/22/18
                                                                 (DEF001056-DEF001067)
                                                             USDA, Annual Milk Production by
                                          402, 602, 802
                                                                       State, available at
                                                              https://quickstats.nass.usda.gov,
                                                                          DEF001068
                                                                USDA, Annual National Cow
                                          402, 602, 802
                                                                    Inventory, available at
                                                               https://quickstats.nass.usda.gov
                                                                 (DEF001069-DEF001070)
                                                                USDA, Annual National Cows
                                          402, 602, 802
                                                                     Retired, available at
                                                               https://quickstats.nass.usda.gov
                                                                          DEF001071
                                                                 USDA, Annual National Milk
                                          402, 602, 802
                                                                   Production, available at
                                                               https://quickstats.nass.usda.gov


                                          22
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 97 of 128 PageID 28382

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated               Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                           DEF001072
                                                                USDA, Cow Inventory by State,
                                          402, 602, 802
                                                                           available at
                                                                https://quickstats.nass.usda.gov
                                                                  (DEF001089-DEF001194)
                                                            Declaration of Andrew M. Novakovic,
                                                           PhD on behalf of defendants in Winn-
                                                           Dixie Stores, Inc. and Bi-Lo Holdings,
                                                              LLC v. Southeast Milk, Inc., et al.
                                                                          dated 2/20/18
                                                                  (DEF001195-DEF001197)
                                          402, 602, 802     Article - Beef - "Dairy Herd Launches
                                                                  Next Buyout" dated 7/13/09
                                                                  (DEF001198-DEF001212)
                                          402, 602, 802       Article: Western Livestock Journal
                                                             titled Vol. 82, No. 31 dated 5/19/03
                                                                  (DEF001213-DEF001223)
                                                                  United States Department of
                                                            Agriculture; Agricultural Marketing
                                                            Service Dairy Programs, Washington
                                                                 DC - List of Cooperative Milk
                                          402, 602, 802
                                                               Marketing Associations Holding
                                                          Determinations of Qualification Under
                                                           the Agricultural Marketing Agreement
                                                            Act of 1937, as amended as of April
                                                                            13, 2015
                                                                           DEF001224
                                          402, 602, 802      Southeast Milk, Inc., Determination
                                                            No. 1000.043-C Letter dated 2/22/99
                                                                  (DEF001225-DEF001229)
                                                             Email from W. Pollock of USDA to
                                          402, 602, 802        B. Waldin regarding Over Order
                                                               Premiums (w/attachments) dated
                                                                              4/8/15
                                                                           DEF001230
                                                               USDA, “Federal Milk Marketing
                                                                   Order Areas,” available at
                                          402, 602, 802
                                                          https://www.ams.usda.gov/sites/default
                                                          /files/media/Federal%20Milk%20Mark
                                                                 eting%20Orders%20Map.pdf
                                                                  (DEF001231-DEF001258)
                                                              Article by Bob Cropp and Ed Jesse,
                                                          “Basic Milk Pricing Concepts for Daily
                                          402, 602, 802
                                                            Farmers,” University of Wisconsin –
                                                              Extension, Cooperative Extension,
                                                                               2008
                                          23
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 98 of 128 PageID 28383

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated              Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                               (DEF001259-DEF001264)
                                                             Opinion - United States v. Mid-
                                          402, 602, 802   America Dairymen, Inc., Civil Action
                                                          No. 73 CV 681-W-1 (1977 U.D. Dist.
                                                              LEXIS 15857) dated 5/17/77
                                                               (DEF001265-DEF001339)
                                                              USDA - Changing Structure,
                                          402, 602, 802     Financial Risks, and Government
                                                           Policy for the U.S. Dairy Industry
                                                                       March 2016
                                                                       DEF001340
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2000
                                                                       DEF001341
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2001
                                                                       DEF001342
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2002
                                                                       DEF001343
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2003
                                                                       DEF001344
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2004
                                                                       DEF001345
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2005
                                                                       DEF001346
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2006
                                                                       DEF001347
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2007
                                                                       DEF001348
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class I Products, by Federal Milk
                                                              Order Marketing Area, 2008
                                          24
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 99 of 128 PageID 28384

                                        Objections /
Ex.    Date         Date        Spon.
                                        Stipulated              Description of Exhibit
No.    Identified   Admitted    Wit.
                                        Admissions (*)
                                                                        DEF001349
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class I Products, by Federal Milk
                                                               Order Marketing Area, 2009
                                                                        DEF001350
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class I Products, by Federal Milk
                                                               Order Marketing Area, 2010
                                                                        DEF001351
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class I Products, by Federal Milk
                                                               Order Marketing Area, 2011
                                                                        DEF001352
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class I Products, by Federal Milk
                                                               Order Marketing Area, 2012
                                                                        DEF001353
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class I Products, by Federal Milk
                                                               Order Marketing Area, 2013
                                                                        DEF001354
                                                            USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2000
                                                                        DEF001355
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2001
                                                                        DEF001356
                                                            USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products , by Federal Milk
                                                               Order Marketing Area, 2002
                                                                        DEF001357
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2003
                                                                        DEF001358
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products , by Federal Milk
                                                               Order Marketing Area, 2004
                                                                        DEF001359
                                                           USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                          in Class II Products , by Federal Milk
                                                               Order Marketing Area, 2005



                                          25
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 100 of 128 PageID 28385

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated               Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                         DEF001360
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products , by Federal Milk
                                                               Order Marketing Area, 2006
                                                                         DEF001361
                                                             USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2007
                                                                         DEF001362
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2008
                                                                         DEF001363
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2009
                                                                         DEF001364
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products , by Federal Milk
                                                               Order Marketing Area, 2010
                                                                         DEF001365
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2011
                                                                         DEF001366
                                                             USDA, Utilization of Producer Milk
                                          402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2012
                                                                         DEF001367
                                                            USDA, Utilization of Producer Milk
                                           402, 602, 802
                                                           in Class II Products, by Federal Milk
                                                               Order Marketing Area, 2013




                                          26
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 101 of 128 PageID 28386

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                            DFA2013-
                                         00001089 - 402,
                                          403, 602, 802,      (DFA2013-00001089-DFA2013-
                                            MIL, INC                   00001093)

                                                            Email from S. Shipman bcc: J. Wilson
                                           DFA2013-
                                                            re: Janice Grimes letter dated 8/27/09
                                         00001090 - 402,
                                                               with attachments (Letter from J.
                                          403, 602, 802,
                                                             Grimes of Windmill Farm Dairy to
                                               MIL
                                                           R.Smith dated 5/27/09; Letter from R.
                                                             Smith, President and CEO, DFA to
                                           DFA2013-
                                                            Windmill Farm Dairy, Todd & Janice
                                         00001092 - 402,
                                                              Grimes re: response to their letter)
                                          403, 602, 802,
                                               MIL

                                           DFA2013-
                                         00002901 - 402,
                                          403, 602, 802,      (DFA2013-00002901-DFA2013-
                                               MIL                      00002920)
                                                            Email from S. Olson re: NMPF Dairy
                                           DFA2013-        Industry News Alert, 10/27/2009 dated
                                         00002903 - 402,     10/27/09 with attachment (NMPF
                                          403, 602, 802,       Dairy Industry dated 10/27/09)
                                               MIL

                                                              (DFA2013-00004605-DFA2013-
                                          402, 403, 602,                00004618)
                                            802, MIL          NMPF Dairy Industry News Alert
                                                                       dated 1/21/09
                                                              (DFA2013-00005795-DFA2013-
                                                                        00005796)
                                          402, 403, 602,        NMPF News Release - NMPF
                                            802, MIL        Chairman, President Discuss Actions
                                                              Taken to Combat Dairy Crisis at
                                                               Annual Meeting dated 11/11/09
                                                              (DFA2013-00006236-DFA2013-
                                          402, 602, 802                 00006238)
                                                             DRMS Monthly Recap dated 4/1/10
                                                              (DFA2013-00006748-DFA2013-
                                                                        00006750)
                                          402, 602, 802     Email chain between P. Bourbeau and
                                                             J. Wilson et al re: Revised supply
                                                               management plan dated 5/19/09




                                          27
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 102 of 128 PageID 28387

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                (DFA2013-00006790-DFA2013-
                                          402, 403, 602,                    00006797)
                                            802, MIL           Handwritten letter from R. Smith to
                                                                  Members dated January 2009
                                                                (DFA2013-00006956-DFA2013-
                                                                            00006958)
                                          402, 602, 802          Milk Producers Council Market
                                                             Update from J. Kaczor to Directors &
                                                                     Members dated 3/13/09
                                                                (DFA2013-00007032-DFA2013-
                                                                            00007036)
                                          402, 602, 802
                                                                  Milk Producers Council Friday
                                                                  Market Update dated 7/10/09
                                                                (DFA2013-00007782-DFA2013-
                                                                            00007785)
                                                                 DFA Member Update - DFA and
                                          402, 602, 802
                                                             Industry News from the Desk of Rick
                                                               Smith - Members Need Immediate
                                                             Action, Long-Term Plan dated 9/30/09
                                                                (DFA2013-00008052-DFA2013-
                                                                            00008054)
                                        402, 602, 802, 805      Cattle Network news article: Five
                                                               Minutes with Jim Tillison, CWT's
                                                                        COO dated 7/17/09
                                                                (DFA2013-00008068-DFA2013-
                                                                            00008069)
                                          402, 602, 802,
                                                              Email from K. Bell bcc J. Wilson re:
                                            805, MIL
                                                               News Clips for July 28, 2009 dated
                                                                              7/28/09
                                                                (DFA2013-00008079-DFA2013-
                                                                            00008081)
                                                              Watertown Daily Times news article:
                                          402, 602, 802
                                                             No cure in sight for milk crisis - Dairy
                                                                Hearing: Group pitches system to
                                                                  manage supply dated 7/29/09
                                                                (DFA2013-00008231-DFA2013-
                                                                            00008233)
                                          402, 602, 802       New York Times news article: From
                                                               Science, Plenty of Cows but Little
                                                                       Profit dated 9/29/09
                                                                       DFA2013-00008836
                                                              Capital Press Agricultural News news
                                          402, 602, 802
                                                              article: Herd retirement aims to slow
                                                                     milk flow dated 1/29/09



                                          28
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 103 of 128 PageID 28388

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                      DFA2013-00008978
                                             402, 602
                                                               Australian Food News news article:
                                         (Speculation and
                                                              Milk price drop sees American dairy
                                         Foundation), 802,
                                                                farmers turn to beef market dated
                                            805, MIL
                                                                              2/18/09
                                                                (DFA2013-00010465-DFA2013-
                                                                             00010468)
                                        402, 602, 802, 805
                                                                   Memo from D. Darr to DFA
                                                                  Corporate Board dated 8/5/09
                                                                (DFA2013-00010551-DFA2013-
                                                                             00010552)
                                        402, 602, 802, 805    Email chain between J. Wilson and J.
                                                              Wilson re: CWT Program Critique &
                                                                   GMP question dated 6/10/09
                                                                (DFA2013-00010694-DFA2013-
                                                                             00010695)
                                          402, 602, 802       Email chain between J. Tillison and F.
                                                             Pacheco re: Western Area questions on
                                                                       CWT dated 11/4/08
                                                                (DFA2013-00010724-DFA2013-
                                                                             00010727)
                                                                Email chain between J. Tillson and
                                                             ehollon@dfamilk.com, et al. re: FYI -
                                          402, 602, 802
                                                              For what it is worth we should try to
                                                                talk with these guys - Fw: A Beef
                                                              Perspective on the CWT Dairy Cattle
                                                                    Liquidation dated 3/18/09
                                                                (DFA2013-00011193-DFA2013-
                                                                             00011194)
                                                *
                                                               CWT 2009-2 Dairy Herd Retirement
                                                                        Program Bid Form
                                                                (DFA2013-00011763-DFA2013-
                                                                             00011766)
                                        402, 602, 802, 805    Email from J. Brock to R. Smith, et al.
                                                               re: Weekly report (SEAC -Fabian)
                                                                           dated 7/27/09
                                                                (DFA2013-00011776-DFA2013-
                                                                             00011779)
                                          402, 602, 802,
                                                              Email from J. Brock to R. Smith, et al.
                                            805, MIL
                                                               re: Weekly Report (SEAC -Fabian)
                                                                            dated 9/1/09
                                                                (DFA2013-00011799-DFA2013-
                                                                             00011804)
                                        402, 602, 802, 805    Email from J. Brock to R. Smith, et al.
                                                               re: Weekly Report (SEAC -Fabian)
                                                                           dated 10/5/09
                                          29
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 104 of 128 PageID 28389

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                               (DFA2013-00012157-DFA2013-
                                                                           00012160)
                                        402, 602, 802, 805       Milk Producers Council Friday
                                                               Market Update from J. Kaczor to
                                                              Directors & Members dated 1/2/09
                                                               (DFA2013-00014715-DFA2013-
                                                                           00014718)
                                          402, 403, 602,
                                                              Email from C. Owen to J. Wilson re
                                          802, 805, MIL
                                                              Farmers try to weather drop in milk
                                                                      prices dated 1/20/09
                                                               (DFA2013-00016629-DFA2013-
                                          402, 602, 802                    00016632)
                                                                    CWT: A New Beginning
                                                               (DFA2013-00016806-DFA2013-
                                                                           00016807)
                                          402, 602, 802       Email from M. McCully (Kraft) to J.
                                                               Wilson re: CWT Herd Retirement
                                                                         dated 6/11/08
                                                               (DFA2013-00017247-DFA2013-
                                                                           00017252)
                                               402, 802
                                                               CWT Herd Retirement Frequently
                                                                       Asked Questions
                                                               (DFA2013-00020427-DFA2013-
                                                                           00020430)
                                          402, 602, 802         DFA Member Update - DFA and
                                                             Industry News from the Desk of Rick
                                                                      Smith dated 9/12/09
                                                               (DFA2013-00020570-DFA2013-
                                                                           00020571)
                                          402, 602, 802        The Prairie Star news article: Dairy
                                                             Herd Retirements Raise Concern Over
                                                                Cull Cow Prices dated 11/6/09
                                                               (DFA2013-00022447-DFA2013-
                                          402, 602, 802                    00022448)
                                                              CWT Newsletter dated October 2009
                                                               (DFA2013-00024685-DFA2013-
                                                                           00024707)
                                          402, 602, 802
                                                               NMPF Dairy Industry News Alert
                                                                         dated 3/30/09
                                                               (DFA2013-00024892-DFA2013-
                                                                           00024905)
                                          402, 602, 802
                                                               NMPF Dairy Industry News Alert
                                                                         dated 7/13/09




                                          30
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 105 of 128 PageID 28390

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                               (DFA2013-00025738-DFA2013-
                                                                             00025747)
                                          402, 602, 802
                                                               NMPF Dairy Industry News Alert
                                                                           dated 9/22/09
                                                               (DFA2013-00027866-DFA2013-
                                                                             00027870)
                                          402, 602, 802           Milk Producers Council Friday
                                                               Market Update from J. Kaczor to
                                                             Directors & Members dated 10/30/09
                                                                       DFA2013-00029975
                                                             Email from J. Wilson to G. Wickham
                                          402, 602, 802
                                                                 re Institutionalizing CWT dated
                                                                              8/25/09
                                                               (DFA2013-00029976-DFA2013-
                                                                             00029977)
                                          402, 602, 802
                                                                  Institutionalizing CWT - Draft
                                                                     Discussion dated 8/25/09
                                                               (DFA2013-00032530-DFA2013-
                                                                             00032531)
                                          402, 602, 802       Email from T. Blackann to R. Smith,
                                                               et al. re: AgWeb blog about CWT
                                                                            dated 2/5/09
                                                                       DFA2013-00037604
                                                *
                                                                    DFA City-Level OOP Data
                                                                       DFA2013-00037605
                                                *              DFA Southeast Council OOP Data
                                                                          (1/2000-9/2012)
                                                               (DFA2013-00037729-DFA2013-
                                                                             00037731)
                                                              Email chain with lead email from R.
                                        402, 602, 802, 805
                                                              Smith to T. Blackann et al. re: Fw:
                                                              CWT Committee Votes to Focus on
                                                               Exports after 2010 dated 10/28/10
                                                               (DFA2013-00037778-DFA2013-
                                                                             00037780)
                                          402, 602, 802
                                                             Email from J. Brock to R. Smith, et al.
                                                                re: Weekly Report dated 8/24/10
                                                               (DFA2013-00039033-DFA2013-
                                                                             00039035)
                                        402, 602, 802, 805
                                                                 Minutes of CWT Subcommittee
                                                                      Meeting dated 9/10/10




                                          31
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 106 of 128 PageID 28391

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                (DFA2013-00039128-DFA2013-
                                                                            00039130)
                                                                Memo from Central Area Council
                                          402, 602, 802       Weekly Update to R. Smith, Central
                                                                 Area Council Directors, Region
                                                                Managers dated the Week Ending
                                                                              5/11/07
                                                                (DFA2013-00039807-DFA2013-
                                                                            00039808)
                                                                First Amendment To Outsourcing
                                          402, 602, 802
                                                             Agreement between Dairy Marketing
                                                                 Services, LLC and Dean Foods
                                                               Company; March, 2007 (unsigned)
                                                                (DFA2013-00041368-DFA2013-
                                                                            00041381)
                                                                 Outsourcing Agreement by and
                                          402, 602, 802
                                                               between Dairy Marketing Services,
                                                             LLC and Dean Foods Company dated
                                                                               1/1/03
                                                                (DFA2013-00041907-DFA2013-
                                                                            00041910)
                                          402, 602, 802
                                                             Dairy Profit Weekly Newsletter dated
                                                                               2/2/09
                                                                       DFA2013-00049554
                                                                 Email from K. Bohlander to R.
                                        402, 602, 802, 805
                                                             McGinnis re: CWT herds to be audited
                                                                          dated 7/21/08
                                                                       DFA2013-00052013
                                                              Email from R. McGinnis to J. Wilson
                                        402, 602, 802, 805
                                                              and R. Mooney re: CWT input dated
                                                                              1/26/09
                                                                (DFA2013-00054583-DFA2013-
                                                                            00054584)
                                          402, 602, 802       Email chain between G. Wallace to J.
                                                               Turcinov re: Goshen Milk numbers
                                                                           dated 6/9/08
                                                                (DFA2013-00056127-DFA2013-
                                          402, 403, 602,                    00056130)
                                            802, MIL           Letter from R. Smith to D. Smith re:
                                                               low milk price cycle dated 8/17/09
                                                                (DFA2013-00069922-DFA2013-
                                                                            00069923)
                                          402, 602, 802
                                                               DCMA Raw Milk Sales and Pricing
                                                                        Policy dated 1/1/00



                                          32
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 107 of 128 PageID 28392

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated               Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                             (DFA2013-00075827-DFA2013-
                                                                         00075829)
                                          402, 602, 802
                                                               DFA Mideast Area News by D.
                                                          Rodenbaugh COO dated January 2011
                                                             (DFA2013-00076430-DFA2013-
                                                                         00076436)
                                          402, 602, 802
                                                            DCMA Raw Milk Sales and Pricing
                                                                     Policy dated 1/1/12
                                                                   (DFA2013-00135777)
                                               *            Email from F. Johns to D. Breen re:
                                                               rbST-free milk dated 6/26/07
                                                             (DFA2013-00140043-DFA2013-
                                                                         00140058)
                                                               GAO Report to Congressional
                                          402, 602, 802       Requestors: Dairy Termination
                                                               Program: A Perspective on Its
                                                          Participants and Milk Production - May
                                                                            1988
                                                             (DFA2013-00140658-DFA2013-
                                                                         00140685)
                                          402, 602, 802
                                                                 Price Matters To Who????
                                                                 presentation (PowerPoint)
                                                             (DFA2013-00181031-DFA2013-
                                                                         00181040)
                                          402, 602, 802    Minutes of the Annual Meeting Dairy
                                                           Cooperative Marketing Association,
                                                                     Inc. dated 4/20/11
                                                             (DFA2013-00181592-DFA2013-
                                                                         00181596)
                                          402, 602, 802        Minutes of Board of Directors
                                                          Meeting Dairy Cooperative Marketing
                                                              Association, Inc. dated 3/23/12
                                                             (DFA2013-00193064-DFA2013-
                                                                         00193067)
                                          402, 602, 802      Southern Marketing Agency, Inc.
                                                          Revenue and Cost Pool - Principles and
                                                                       Practice paper
                                                             (DFA2013-00193068-DFA2013-
                                                                         00193088)
                                          402, 602, 802      Southern Marketing Agency, Inc.
                                                           Revenue and Cost Pool Policies and
                                                                  Procedures dated 6/21/02




                                          33
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 108 of 128 PageID 28393

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                      DFA2013-00234780
                                                                  NMPF News Release - CWT
                                        402, 602, 802, 805    Achieves Membership Goal of Two-
                                                               Thirds of U.S. Milk Supply dated
                                                                             3/11/09
                                                               (DFA2013-00234864-DFA2013-
                                                                           00234865)
                                          402, 602, 802            NMPF Press Release - CWT
                                                               Announces Herd Retirement dated
                                                                              4/1/09
                                                               (DFA2013-00235446-DFA2013-
                                                                           00235459)
                                                                 Comments of the National Milk
                                                               Producers Federation - Before US
                                          402, 602, 802
                                                             Departments of Justice and Agriculture
                                                                - In the matter of Workshops to
                                                              Explore Competition and Regulatory
                                                               Issues in the Agricultural Industry
                                                               (DFA2013-00241080-DFA2013-
                                                                           00241087)
                                        402, 403, 602, 802
                                                                  USDA Determination Letters
                                                                            (various)
                                                               (DFA2013-00242699-DFA2013-
                                                                           00242704)
                                          402, 403, 602,
                                                                  Minutes of Board of Directors
                                            802, 805
                                                             Meeting Dairy Cooperative Marketing
                                                                 Association, Inc. dated 8/17/11
                                                               (DFA2013-00244332-DFA2013-
                                                                           00244344)
                                                                Memo from G. Wickham and B.
                                          402, 403, 602,
                                                             Keating to Dairylea Board of Directors
                                            802, 805
                                                             and DFA Northeast Council Board of
                                                               Directors re: CWT - 2009-2 Herd
                                                                    Retirement dated 7/9/09
                                                               (DFA2013-00252907-DFA2013-
                                                                         00252907_010)
                                        402, 602, 802, 805
                                                              Minutes of the Board of Directors of
                                                                    DFA dated 1/6/10-1/7/10
                                                               (DFA2013-00253917-DFA2013-
                                                                           00253927)
                                          402, 602, 802
                                                             Blimling Associates - Forecast Update
                                                                          dated 3/31/09
                                                               (DFA2013-00258172-DFA2013-
                                                                           00258180)
                                        402, 602, 802, 805
                                                              Minutes of the Board of Directors of
                                                                  DFA dated 10/4/05-10/5/05
                                          34
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 109 of 128 PageID 28394

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                 (DFA2013-00259325-DFA2013-
                                                                          00259325_011)
                                        402, 602, 802, 805       Minutes of Annual Meeting Dairy
                                                               Cooperative Marketing Association,
                                                                         Inc. dated 4/18/12
                                                                 (DFA2013-00274584-DFA2013-
                                                                             00274594)
                                                                   Testimony for Dairy Marketing
                                          402, 602, 802       Services, LLC to State of New Jersey,
                                                             Department of Agriculture, Division of
                                                                Marketing and Development dated
                                                                               8/29/06
                                                                        DFAWD-00000030
                                                *
                                                                DFA Southeast Council OOP Data
                                                                        (DFAWD-0000030)
                                                *               Class Premiums for Billing - DFA -
                                                                Southeast Council November 2012
                                                                  (LOL00001672-LOL00001680)
                                                                    Email from J. Tillson to CWT
                                         LOL00001672 - *
                                                             Committee, et al. re: CWT Announces
                                                               2010 Herd Retirement dated 5/27/10
                                         LOL00001673 - *
                                                               with attachments (CWT 2010 CWT
                                                             Herd Retirement Program Bid Process
                                         LOL00001675 - *
                                                                and Administration; NMPF News
                                                                 Release - CWT Announces Herd
                                         LOL00001677 - *
                                                              Retirement dated 5/27/10; Pamphlet:
                                                               CWT 2010 Herd Retirement; CWT
                                         LOL00001679 - *
                                                              2010 Dairy Herd Retirement Program
                                                                             Bid Form)
                                                                  (LOL00002496-LOL00002506)
                                                              Memo from J. Kozak to NMPF Board
                                          402, 602, 802       of Directors & General Managers re:
                                                                CWT Program - Updated Version
                                                                           dated 4/24/03
                                                                  (LOL00003318-LOL00003327)
                                         LOL00003318 -
                                                               Email from D. Berg to A. Pierson, et
                                          402, 602, 802
                                                             al. re: FW: (NMPF develop a self-help
                                                                program using voluntary producer
                                         LOL00003319 -
                                                             dollars) dated 3/27/03 with attachments
                                          402, 602, 802
                                                                   (Paper: Program Option CWT
                                                              Voluntary Herd Retirement Program;
                                         LOL00003324 -
                                                              Program Option - Buying Individual,
                                          402, 602, 802
                                                                            Bred Cows)




                                          35
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 110 of 128 PageID 28395

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                 (LOL00005813-LOL00005895)
                                                                  Informa Economics Report: An
                                          402, 602, 802         International Comparison of Milk
                                                               Supply Control Programs and Their
                                                                  Impacts dated September 2010
                                                                 (LOL00006788-LOL00006793)
                                                                   Email from M. Schneider to T.
                                                              Wegner, et al. re: Survey of Farmers
                                                                Who Retired Herds Through CWT
                                         LOL00006788 -
                                                                Finds Many Concerned with High
                                          402, 602, 802
                                                               Production Costs, Succession Issues
                                                             dated 8/8/07 with attachments (NMPF
                                         LOL00006792 -
                                                                News Release - Survey of Farmers
                                          402, 602, 802
                                                                Who Retired Herds Through CWT
                                                                Finds Many Concerned With High
                                                               Production Costs, Succession Issues
                                                                             dated 8/8/07)
                                                                 (LOL00006814-LOL00006819)
                                                               Email chain with lead email from W.
                                        402, 602, 802, 805    Schreiber to J. Schmitz et al. re: Fwd:
                                                               CWT Committee votes to focus on
                                                                 exports after 2010 dated 11/2/10
                                                                 (LOL00007315-LOL00007320)
                                         LOL00007315 -
                                                               Email from ddar@dfamilk.com to C.
                                          402, 602, 802
                                                                Policinski re: materials from Rick
                                                             Smith dated 6/22/09 with attachments (
                                         LOL00007316 -
                                                                 DFA Action on the Dairy Crisis
                                          402, 602, 802
                                                              (working draft) dated 6/11/09; DFA
                                                              & Industry Initiatives to Address the
                                         LOL00007318 -
                                                             Economic Crisis (working draft) dated
                                          402, 602, 802
                                                                               6/12/09)
                                                                 (LOL00008483-LOL00008484)
                                          402, 602, 802       Email from J. Hahn to J. Sleper dated
                                                                                3/28/03
                                                                 (LOL00008551-LOL00008552)
                                          402, 602, 802        Email from D. Schad to J. Sleper re:
                                                                  CWT Questions dated 3/31/05
                                                                 (LOL00010980-LOL00010981)
                                          402, 602, 802       Email chain between C. Policinski and
                                                                 M. Clark re: CWT dated 2/10/10
                                                                            LOL00014465
                                          402, 602, 802        Email from M. Clark to C. Policinski
                                                                    et al. re CWT dated 2/10/10
                                                                 (LOL00015075-LOL00015076)
                                          402, 602, 802
                                                              Dairy Market Overview dated 5/21/10


                                          36
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 111 of 128 PageID 28396

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                               (LOL00017170-LOL00017173)
                                         LOL00017170 -      Email from T. Wegner to S. Krikava,
                                          402, 602, 802      et al. re: NMPF strategic task force
                                                                document dated 10/14/09 with
                                         LOL00017171 -    attachments (Foundation for the Future:
                                          402, 602, 802    A New and Comprehensive Policy for
                                                                     U.S. Dairy Producers)
                                                               (LOL00017461-LOL00017462)
                                                             Email from T. Wegner to R. Cherry
                                         LOL00017461 -
                                                            and J. Sleper re: slides for field staff
                                          402, 602, 802
                                                            conf dated 9/21/10 with attachments
                                                           (Milk Markets Update by T. Wegner,
                                         LOL00017462 -
                                                           Director, Dairy Policy and Economics
                                          402, 602, 802
                                                                  Land O'Lakes presentation
                                                                         (PowerPoint))
                                                               (LOL00017741-LOL00017748)
                                         LOL00017741 -        Email chain between T.Wegner, J.
                                          402, 602, 802       Sleper and R. Cherry re: growing
                                                            together article due this Friday dated
                                         LOL00017747 -        8/26/09 with attachments (Paper:
                                          402, 602, 802       Current Dairy Market Imbalance
                                                                      Continues - Draft 3)
                                                                         LOL00021097
                                               MIL            Land O'Lakes Position on Supply
                                                           Management Programs dated 10/7/09
                                                               (LOL00021231-LOL00021234)
                                                                    Strategic Planning CWT
                                          402, 602, 802
                                                                Subcommittee Meeting Notes
                                                                   (minutes) dated 10/28/09
                                                               (LOL00069611-LOL00069617)
                                         LOL00069611 -       Email chain with lead email from P.
                                          402, 602, 802    Garabani to L. Serpa re: CWT 10 cent
                                                             Assessment, 2011-12 Participation
                                         LOL00069616 -     dated 2/2/11 with attachments (CWT -
                                          402, 602, 802     2011-2012 Cooperative Membership
                                                                         Form (blank))
                                                                         LOL00069969
                                                              rBST Market Update by J. Sleper,
                                                          Director of Milk Supply, Land O'Lakes
                                                                  presentation (PowerPoint)
                                                               (LOL00104019-LOL00104022)
                                          402, 602, 802       Land O'Lakes Milk Marketing and
                                                           Membership Agreement (blank form)




                                          37
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 112 of 128 PageID 28397

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated               Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                             (LOL00104023-LOL00104026)
                                                            Land O'Lakes Milk Marketing and
                                          402, 602, 802
                                                          Membership Agreement - PSC Carlisle
                                                                 (remainder blank form)
                                                             (LOL00105649-LOL00105666)
                                                            Land O'Lakes Restated Articles of
                                          402, 602, 802
                                                             Incorporation and By-Laws, As
                                                             Amended, dated December 2000
                                                             (LOL00105709-LOL00105728)
                                                            Land O'Lakes Restated Articles of
                                          402, 602, 802
                                                             Incorporation and By-Laws, As
                                                             Amended, dated February 2012
                                                             (LOL00105824-LOL00105841)
                                                            Land O’Lakes Restated Articles of
                                          402, 602, 802
                                                             Incorporation and By-Laws, As
                                                             Amended, dated February 2009
                                                            (NMPF0000004-NMPF0000005)
                                                            NMPF Pamphlet: It's time for dairy
                                                *
                                                              producers to work together to
                                                                 strengthen milk prices...
                                                            (NMPF0000006-NMPF0000009)
                                                *          CWT General Information Newsletter
                                                                       dated 6/10/03
                                                            (NMPF0000143-NMPF0000146)
                                                *               CWT Pamphlet: 2007 Herd
                                                          Retirement - How you can participate
                                                            (NMPF0000217-NMPF0000218)
                                                *          CWT 2005 Herd Retirement Program
                                                                         Bid Form
                                                                      NMPF0000375
                                          402, 602, 802    3 open minutes with Jim Tillison and
                                                                 Chris Galen dated 1/4/11
                                                            (NMPF0000829-NMPF0000830)
                                                               NMPF News Release -CWT
                                                *
                                                            Announces Herd Retirement dated
                                                                           2/6/07
                                                            (NMPF0000831-NMPF0000834)
                                                             CWT Pamphlet: Herd Retirement
                                                          2005 - How You Can Participate with
                                               805
                                                          NMPF Newsletter - CWT Announces
                                                          Third Herd Retirement Round Starting
                                                                  Aug.15 dated 8/10/105
                                                            (NMPF0000903-NMPF0000906)
                                          402, 602, 802      Transcript of testimony given by
                                                                Congressman R. Goodlatte

                                          38
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 113 of 128 PageID 28398

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                             (NMPF0001161-NMPF0001178)
                                          402, 602, 802       Cooperatives Working Together
                                                                 presentation dated 6/13/05
                                                             (NMPF0001267-NMPF0001268)
                                               *            CWT 2007 Herd Retirement Program
                                                                         Bid Form
                                                             (NMPF0001625-NMPF0001633)
                                                           Chart of Coop or Milk Company, total
                                                          cows, total milk, and number of dairies;
                                                            NMPF News Release: NMPF Board
                                                          Adopts Comprehensive Framework for
                                                          Farm Bill; Chart with CWT Results by
                                               *          State; Comparison 2006 Production Per
                                                            Cow - USDA v. CWT; CWT Dairy
                                                             Herd Retirement Program Bid for
                                                           Commitment to Sell Dairy Herd; 2007
                                                            CWT Herd Retirement Program Bid
                                                             Process and Administration; CWT
                                                              Herd Retirement Bid Calculator
                                                             (NMPF0001635-NMPF0001636)
                                               *               Herd Retirement Program 2005
                                                              Selected Bids by Milk Company
                                                             (NMPF0001934-NMPF0001935)
                                                            NMPF News Release - CWT Accepts
                                               *
                                                          154 Bids, 26,000 Cows in Third Round
                                                                  of 2009 dated 10/27/09
                                                             (NMPF0002590-NMPF0002591)
                                                                NMPF News Release - CWT
                                               *
                                                             Announces Herd Retirement dated
                                                                           5/27/10
                                                             (NMPF0002824-NMPF0002825)
                                                            NMPF News Release- CWT Accepts
                                               *           194 Bids Representing 34,000 Cows,
                                                           654 Million Pounds of Milk in Tenth
                                                               Herd Retirement dated 7/7/10
                                                             (NMPF0003200-NMPF0003202)
                                                            NMPF News Release - NMPF Board
                                          402, 602, 802
                                                           Decides to Establish Self-Help Dairy
                                                                   Program dated 5/12/03
                                                             (NMPF0003301-NMPF0003302)
                                               *
                                                           CWT 2003 Herd Retirement Bid Form
                                                             (NMPF0003470-NMPF0003476)
                                          402, 602, 802    CWT Herd Retirement Information &
                                                              Results Survey Round 3 - 2005



                                          39
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 114 of 128 PageID 28399

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                 (NMPF0003928-NMPF0003929)
                                                                     NMPF New Release - CWT
                                        402, 602, 802, 805
                                                              Announces Herd Retirement Program
                                                                           dated 10/24/08
                                                                 (NMPF0004092-NMPF0004093)
                                                               NMPF News Release - CWT Accepts
                                        402, 602, 802, 805     Herd Retirement Bids Representing
                                                              Nearly Half a Billion Pounds of Milk
                                                                            dated 7/17/08
                                                                 (NMPF0004269-NMPF0004270)
                                                               NMPF News Release - Interest High
                                        402, 602, 802, 805
                                                             in CWT Herd Retirement Program; Bid
                                                              Deadline in Two Weeks dated 4/16/09
                                                                 (NMPF0004465-NMPF0004467)
                                                                    NMPF News Release - CWT
                                        402, 602, 802, 805
                                                              Committee Votes to Focus on Exports
                                                                     After 2010 dated 10/28/10
                                                                 (NMPF0004715-NMPF0004716)
                                                                       NMPF News Release -
                                               MIL           Implementation Underway For Historic
                                                             Dairy Farmer Self-Help Program dated
                                                                               7/11/03
                                                                 (NMPF0005044-NMPF0005045)
                                                                   NMPF News Release - CWT -
                                                               Cooperatives Working Together To
                                               MIL
                                                                Initiate A Second Herd Retirement
                                                               Program Starting October 1st dated
                                                                               9/13/04
                                                                 (NMPF0005075-NMPF0005076)
                                                                  NMPF News Release - Nearly 1
                                          402, 602, 802          Billion Pounds of Milk Removed
                                                                  Through Second C.W.T. Herd
                                                                Retirement Initiative dated 1/24/05
                                                                 (NMPF0005092-NMPF0005093)
                                                               NMPF News Release - CWT Finishes
                                                *
                                                               Farm Audits of 442 Herds as Part of
                                                              Third Retirement Round dated 12/5/05
                                                                 (NMPF0005125-NMPF0005126)
                                                                   NMPF News Release - CWT -
                                                *            Cooperatives Working Together Opens
                                                              Bidding Period for Second Dairy Herd
                                                                Retirement Program dated 10/6/04
                                                                 (NMPF0005259-NMPF0005260)
                                                *               CWT Gears Up For New Round of
                                                                               Activity


                                          40
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 115 of 128 PageID 28400

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                              (NMPF0005274-NMPF0005275)
                                                *
                                                            CWT 2004 Herd Retirement Bid Form
                                                              (NMPF0005407-NMPF0005408)
                                          402, 602, 802        NMPF Dairy Pricing Messages -
                                                                         August 2004
                                                              (NMPF0005622-NMPF0005623)
                                                *               CWT 2008-2 Herd Retirement
                                                                      Program Bid Form
                                                              (NMPF0005735-NMPF0005736)
                                          402, 602, 802        CWT 2008 Talking Points dated
                                                                            6/5/08
                                                              (NMPF0005899-NMPF0005900)
                                                                 NMPF News Release - CWT
                                        402, 602, 802, 805
                                                             Announces Herd Retirement dated
                                                                            6/3/08
                                                              (NMPF0005901-NMPF0005902)
                                                                NMPF News Release - CWT to
                                        402, 602, 802, 805 Remove Over 100,000 Cows, 2 Billion
                                                            Pounds of Milk in Largest-Ever Herd
                                                                   Retirement dated 5/13/09
                                                              (NMPF0006154-NMPF0006155)
                                                              NMPF News Release - New Dairy
                                        402, 602, 802, 805
                                                             Farmer Self-Help Program to Begin
                                                                   August 1st dated 7/23/03
                                                              (NMPF0006238-NMPF0006239)
                                                              NMPF News Release - Nearly 400
                                                *
                                                               Bids Accepted by CWT in Two
                                                              Separate Programs dated 10/2/03
                                                              (NMPF0007053-NMPF0007061)
                                          402, 602, 802     CWT Herd Retirement Survey Round
                                                              2 - Winter 2004-05 dated 5/24/05
                                                              (NMPF0007136-NMPF0007141)
                                          402, 602, 802
                                                               CWT News Watch dated 7/28/08
                                                              (NMPF0008663-NMPF0008664)
                                                               2009 Herd Retirement Chart with
                                                *
                                                           Name of Coop or Milk Company, Total
                                                                Cows, Total Milk, and Farms
                                                                        NMPF0008695
                                          402, 602, 802      Data - results of first HRP round by
                                                                     region (spreadsheet)
                                                                        NMPF0008696
                                          402, 602, 802
                                                                   2009-2 Paid Spreadsheet
                                                                        NMPF0008697
                                          402, 602, 802
                                                                   2009-3 Paid Spreadsheet
                                                                        NMPF0008698
                                          402, 602, 802
                                                                  Zip & Pounds (spreadsheet)
                                          41
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 116 of 128 PageID 28401

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated              Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                     NMPF0008699
                                          402, 602, 802         2010 HRP Program results
                                                                       (spreadsheet)
                                                                     NMPF0008700
                                          402, 602, 802
                                                              2005 HRP results (spreadsheet)
                                                                     NMPF0008701
                                          402, 602, 802
                                                              2009 HRP results (spreadsheet)
                                                                     NMPF0008704
                                          402, 602, 802         2004 HRP program results
                                                                       (spreadsheet)
                                                                     NMPF0008705
                                          402, 602, 802        Results of HRP program 2007
                                                                       (spreadsheet)
                                                                     NMPF0008706
                                          402, 602, 802
                                                          Results of HRP 2008-2 (spreadsheet)
                                                                     NMPF0008707
                                          402, 602, 802
                                                           Results of 2004 HRP (spreadsheet)
                                                            (NMPF0010222-NMPF0010223)
                                                               NMPF News Release - CWT
                                          402, 602, 802
                                                          Expansion Set To Commence in July
                                                                       dated 6/21/06
                                                            (NMPF0010721-NMPF0010722)
                                                          NMPF News Release - CWT Finishes
                                               *
                                                             Fourth Herd Retirement Round,
                                                          Removes 53,000 Cows dated 6/6/07
                                                            (NMPF0010842-NMPF0010844)
                                          402, 602, 802
                                                                  Memo dated 11/25/07
                                                            (NMPF0011369-NMPF0011370)
                                               *
                                                          CWT Newsletter dated Summer 2008
                                                            (NMPF0011375-NMPF0011376)
                                               *
                                                           CWT Newsletter dated Winter 2008
                                                            (NMPF0011677-NMPF0011678)
                                          402, 602, 802   Herd Retirement Bidder Survey dated
                                                                         10/23/08
                                                            (NMPF0011681-NMPF0011682)
                                                             NMPF News Release - Survey of
                                                          Farmers Who Retired Herds Through
                                          402, 602, 802
                                                           CWT Finds Many Concerned With
                                                           High Production Costs, Succession
                                                                   Issues dated 8/8/07
                                                            (NMPF0011980-NMPF0011981)
                                               *          CWT 2008 Herd Retirement Program
                                                                         Bid Form
                                                            (NMPF0013474-NMPF0013475)
                                               *
                                                            CWT Newsletter dated April 2009

                                          42
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 117 of 128 PageID 28402

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated               Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                             (NMPF0013492-NMPF0013493)
                                          402, 602, 802
                                                             CWT Newsletter dated May 2009
                                                                       NMPF0013597
                                                             Chart with Name of Coop or Milk
                                               *
                                                          Company, Total Cows, Total Milk, and
                                                                            Farms
                                                             (NMPF0013750-NMPF0013751)
                                          402, 602, 802       Estimated Excess Estimated Cow
                                                          Slaughter Capacity in the U.S. in 2009
                                                             (NMPF0013768-NMPF0013769)
                                                           NMPF News Release - CWT Finishes
                                               *
                                                              Latest Herd Retirement Round,
                                                           Removes 101,000 Cows dated 7/2/09
                                                             (NMPF0013771-NMPF0013772)
                                                           NMPF News Release - NMPF Urges
                                          402, 602, 802    Congress, Obama Administration to
                                                            Focus Immediately on Dairy Crisis
                                                                        dated 1/26/09
                                                             (NMPF0014317-NMPF0014318)
                                                                NMPF News Release - CWT
                                               *
                                                           Announces Third Herd Retirement of
                                                                     2009 dated 10/1/09
                                                             (NMPF0016225-NMPF0016233)
                                          402, 602, 802       Cooperatives Working Together
                                                                Frequently Asked Questions
                                                             (NMPF0016886-NMPF0016895)
                                                                NMPF Answers To Question
                                                               Submitted By The Agriculture
                                          402, 602, 802
                                                               Subcommittee on Department
                                                           Operations, Oversight, Nutrition and
                                                          Forestry Following the Hearing 5/20/03
                                                             (NMPF0017402-NMPF0017403)
                                                           NMPF News Release - CWT Finishes
                                               *
                                                               Fifth Herd Retirement Round,
                                                           Removes 25,000 Cows dated 9/15/08
                                                             (NMPF0017606-NMPF0017609)
                                                            Why Continental Does Not Support
                                          402, 602, 802       the Continuation of CWT from
                                                          Continental Dairy Products, Inc. Board
                                                                of Directors dated 12/30/08
                                                             (NMPF0018344-NMPF0018354)
                                               *           CWT Summary of Herd Retirements
                                                                         2003-2010




                                          43
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 118 of 128 PageID 28403

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated               Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                             (NMPF0018364-NMPF0018365)
                                                           NMPF News Release - CWT Accepts
                                                           184 Bids Representing 61,000 Cows,
                                          402, 602, 802
                                                          1.2 Billion Pounds of Milk In Second
                                                              Herd Retirement of 2008 dated
                                                                         12/10/08
                                                             (NMPF0018557-NMPF0018558)
                                               *
                                                                NMPF CWT pamphlet 2003
                                                             (NMPF0021215-NMPF0021216)
                                                           NMPF News Release - CWT Finishes
                                               *
                                                              Latest Herd Retirement Round,
                                                           Removes 51,000 Cows dated 2/17/09
                                                             (NMPF0021217-NMPF0021218)
                                                                NMPF News Release - CWT
                                          402, 602, 802
                                                            Announces Herd Retirement dated
                                                                           4/1/09
                                                             (NMPF0021221-NMPF0021222)
                                                                NMPF News Release - CWT
                                          402, 602, 802
                                                          Announces Second Herd Retirement of
                                                                    2009 dated 7/10/09
                                                             (NMPF0021223-NMPF0021224)
                                                            NMPF News Release - Third CWT
                                                            Herd Retirement in Nine Months to
                                          402, 602, 802
                                                             Remove 87,000 Cows, 1.8 Billion
                                                          Pounds of Milk; Second-Largest Ever
                                                                       dated 8/5/09
                                                             (NMPF0021225-NMPF0021226)
                                                                NMPF News Release - CWT
                                          402, 602, 802
                                                            Completes Eighth Herd Retirement
                                                                   Round dated 9/24/09
                                                             (NMPF0022337-NMPF0022338)
                                                           NMPF News Release - CWT Accepts
                                               *            343 Herd Retirement Bids Totaling
                                                           Over 1 Billion Pounds of Milk dated
                                                                          3/15/07
                                                                      NMPF0023282
                                          402, 602, 802     Spreadsheet containing summary of
                                                              CWT participation as of 3/15/05
                                                             (NMPF0025568-NMPF0025571)
                                               *               Minutes of the NMPF Board of
                                                          Directors Conference Call dated 7/1/03
                                                             (NMPF0025820-NMPF0025884)
                                               *               NMPF Amended and Restated
                                                                ByLaws dated March 2008



                                          44
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 119 of 128 PageID 28404

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                               (NMPF0025885-NMPF0025948)
                                                *              NMPF Amended and Restated By-
                                                                 Laws dated November 2007
                                                                        NMPF0026128
                                          402, 602, 802          Herd Retirement by Bid Price
                                                                         (spreadsheet)
                                                                        NMPF0026129
                                          402, 602, 802
                                                              2004 HRP results data (spreadsheet)
                                                                        NMPF0026131
                                          402, 602, 802            2005 program results data
                                                                         (spreadsheet)
                                                                        NMPF0026132
                                          402, 602, 802            2007 program results data
                                                                         (spreadsheet)
                                                                        NMPF0026134
                                          402, 602, 802           2008-1 program results data
                                                                         (spreadsheet)
                                                                        NMPF0026136
                                          402, 602, 802           2008-2 program results data
                                                                         (spreadsheet)
                                                                        NMPF0026138
                                          402, 602, 802           Program results data 2009-1
                                                                         (spreadsheet)
                                                                        NMPF0026140
                                          402, 602, 802           Program results data 2009-2
                                                                         (spreadsheet)
                                                                        NMPF0026142
                                          402, 602, 802         Program results data 2009-3 Net
                                                                  Selected Bids (spreadsheet)
                                                                        NMPF0026144
                                          402, 602, 802            Program results data 2010
                                                                         (spreadsheet)
                                                                        NMPF0026981
                                                              Email from J. Kozak to NMPF Board
                                          402, 602, 802
                                                             & GMs re: Follow-up to NMPF Board
                                                                     meeting dated 3/15/03
                                                                        NMPF0027137
                                        402, 602, 802, 805
                                                                NMPF CWT Promotional Video
                                                               (NMPF0027144-NMPF0027152)
                                                             Transcript of Remarks by Agriculture
                                          402, 602, 802
                                                              Secretary Mike Johanns at NMPF's
                                                                    Meeting dated 11/2/06




                                          45
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 120 of 128 PageID 28405

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                               (NMPF0027153-NMPF0027159)
                                                              Transcript of News Tele-Conference
                                                                with Agricultural Secretary Tom
                                          402, 602, 802        Vilsack on His Announcement to
                                                                Benefit Both Dairy Farmers and
                                                              Domestic Nutrition Programs dated
                                                                            3/26/09
                                                                (SDCA-000545-SDCA-000569)
                                                                 Southeastern Dairy Cooperative
                                          402, 602, 802
                                                                 Association Board of Directors
                                                                    Meeting Minutes (2011)
                                                                  (SMI-000001-SMI-000004)
                                                                Milk Supply Agreement between
                                               402, 602
                                                              Sunshine State Dairy Farms LLC -
                                                                Plant City and SMI dated 8/1/08
                                                                  (SMI-000009-SMI-000012)
                                                             Supply Contract between Winn-Dixie
                                                  *
                                                                and Sunshine State Dairy Farms,
                                                                    LLC/SMI dated 4/30/08
                                                                  (SMI-000113-SMI000129)
                                                               Milk Purchase Agreement between
                                                  *
                                                             Dairy Marketing Association, Inc. and
                                                             Winn-Dixie Stores, Inc. dated 2/25/99
                                                                  (SMI-000130-SMI-000135)
                                                              Cover Letter dated 6/12/06 with SMI
                                                  *
                                                             Milk Supply Agreement for Plant City
                                                                         dated 4/27/06
                                                                  (SMI-001654-SMI-001674)
                                          402 (time),602,
                                                               SMI Pricing Letters dated January
                                                802
                                                                       2007 - March 2007
                                                                  (SMI-001675-SMI-001731)
                                               602, 802          SMI Pricing Letters May 2009 -
                                                                        November 2010
                                                                  (SMI-001732-SMI-001791)
                                         402 (time), 602,
                                                                SMI Pricing Letters April 2007 -
                                               802
                                                                        November 2007
                                                                  (SMI-001792-SMI-001874)
                                          402 (time), 602
                                                               SMI Pricing Letters January 2006 -
                                         (foundation), 802
                                                                        December 2006
                                                                  (SMI-001875-SMI-001925)
                                          402 (time), 602
                                                             SMI Pricing Letters December 2007 -
                                         (foundation), 802
                                                                           April 2009
                                                                  (SMI-001926-SMI-001927)
                                          402 (time),602,
                                                               SMI Monthly Comments From the
                                                802
                                                                        CEO May 2003

                                          46
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 121 of 128 PageID 28406

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                          402, 403 (WD           (SMI-001928-SMI-001929)
                                        Bankruptcy), 602,     SMI Monthly Comments From the
                                               802                      CEO June 2005
                                                                 (SMI-001930-SMI-001931)
                                          402, 602, 802       SMI Monthly Comments From the
                                                                       CEO August 2005
                                                                 (SMI-001932-SMI-001933)
                                          402, 602, 802       SMI Monthly Comments From the
                                                                       CEO March 2006
                                                                 (SMI-001940-SMI-001941)
                                          402, 602, 802       SMI Monthly Comments From the
                                                                     CEO November 2007
                                                                 (SMI–005098-SMI–005124)
                                        402, 403, 802, 901     USDA Report Cooperative in the
                                                            Dairy Industry dated September 2005
                                                                 (SMI-005125-SMI-005166)
                                                             Articles of Merger for Florida Dairy
                                                              Farmers' Association and Tampa
                                             402, 602             Independent Dairy Farmers'
                                                            Association, Inc. (name of surviving
                                                           entity to be Southeast Milk, Inc.) dated
                                                                            10/1/98
                                                                 (SMI-005167-SMI-005189)
                                             402, 602         Amended and Restated Bylaws of
                                                                     Southeast Milk, Inc.
                                                                         (SMI-005255)
                                            402, 802,
                                                            Email chain between D. Welch and C.
                                           incomplete
                                                             Covington re: prices dated 2/19/10
                                                                 (SMI-005402-SMI-005408)
                                                             Email chain with lead email from G.
                                                            Leary to C. Covington re: November
                                          402, 602, 802      2008 dated 10/17/08 with attached
                                                             Price Change Announcement, Price
                                                           Announcement, and pricing letter dated
                                                                           10/17/08
                                                                 (SMI-005453-SMI-005456)
                                                             Email chain between L. Edge and H.
                                          402, 602, 802
                                                            Ridgeway cc C. Covington et al. re:
                                                                      rBST dated 6/30/08
                                                                 (SMI-005574-SMI-005575)
                                                            Email chain between K. Bryce and D.
                                          402, 602, 802
                                                              Welch re: WD Value Time Milk
                                                                     Pricing dated 10/8/09




                                          47
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 122 of 128 PageID 28407

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                 (SMI-005702-SMI-005703)
                                                             Email chain between G. Leary and C.
                                          402, 602, 802
                                                           Covington re: August 21 meeting dated
                                                                             8/14/08
                                                                         (SMI-005814)
                                          402, 602, 802,    Email chain between D. Welch and C.
                                               INC          Covington re: Class I price projection
                                                              June 22 09 WE.xls dated 6/22/09
                                                                         (SMI-005861)
                                                            Email chain between D. Welch and C.
                                          402, 602, 802
                                                             Covington re: February prices dated
                                                                             1/20/09
                                                                 (SMI-005893-SMI-005894)
                                                            Email chain between D. Welch and C.
                                                *
                                                             Covington cc L. Biggerstaff re: Milk
                                                                     Costs dated 10/2/08
                                                                 (SMI-005908-SMI-005909)
                                                             Email chain between G. Leary and C.
                                          402, 602, 802
                                                             Covington re: November 2008 dated
                                                                            10/18/08
                                                                          SMI-005951
                                          402, 602, 802,    Email chain between D. Welch and C.
                                               INC           Covington re: price projection dated
                                                                             5/22/09
                                                                 (SMI-007361-SMI-007372)
                                          402, 602, 802,
                                                             SMI Pricing Letters dated December
                                               INC
                                                                    2010 - November 2011
                                                                          SMI-007373
                                                                Letter from P. Bikowitz, CEO,
                                                             Southeast Milk regarding Southeast
                                          402, 602, 802
                                                             Milk, Inc.'s pricing for Florida based
                                                               plants for 2012 dated 12/23/11-
                                                                            11/20/12
                                                                          SMI-007385
                                                              Correspondence (monthly) from P.
                                                               Bikowitz, CEO, Southeast Milk
                                          402, 602, 802
                                                           regarding Southeast Milk, Inc.'s pricing
                                                           for Florida based plants for 2013 dated
                                                                      12/19/12-11/20/13
                                                                 (SMI-007397-SMI-007404)
                                          402, 602, 802       SMI Pricing Letters for Hammond
                                                                April 2008 - November 2008




                                          48
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 123 of 128 PageID 28408

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                           SMI-007405
                                                               Correspondence (monthly) from P.
                                                               Bikowitz, CEO, Southeast Milk to
                                                                  Sunshine State Dairy Farms,
                                          402, 602, 802
                                                               Hammond, LA regarding Southeast
                                                              Milk, Inc.'s pricing for Florida based
                                                                 plants for 2009 dated 12/19/08-
                                                                             11/20/09
                                                                           SMI-007417
                                                               Correspondence (monthly) from P.
                                                               Bikowitz, CEO, Southeast Milk to
                                         602 (foundation),
                                                             Sunshine State Dairy Farms, Hammond
                                                802
                                                              LA regarding Southeast Milk, Inc.'s
                                                               pricing for Florida based plants for
                                                                 2010 dated 12/18/09-11/19/10
                                                                           SMI-007429
                                                               Correspondence (monthly) from P.
                                                               Bikowitz, CEO, Southeast Milk to
                                          402, 602, 802      Sunshine State Dairy Farms, Hammond
                                                              LA regarding Southeast Milk, Inc.'s
                                                               pricing for Florida based plants for
                                                                 2011 dated 13/23/10-11/19/11
                                                                           SMI-007441
                                                               Correspondence (monthly) from P.
                                                               Bikowitz, CEO, Southeast Milk to
                                          402 , 602, 802     Sunshine State Dairy Farms, Hammond
                                                              LA regarding Southeast Milk, Inc.'s
                                                               pricing for Florida based plants for
                                                                 2012 dated 12/23/11-11/20/12
                                                                           SMI-007453
                                                               Correspondence (monthly) from P.
                                         402 (Timeframe),      Bikowitz, CEO, Southeast Milk to
                                         602 (foundation),   Sunshine State Dairy Farms, Hammond
                                                802           LA regarding Southeast Milk, Inc.'s
                                                               pricing for Florida based plants for
                                                                 2013 dated 12/19/12-11/20/13
                                                                   (SMI-016139-SMI-016142)
                                                              Email chain between J. Kozak and E.
                                               402, 602
                                                               Henderson re: Comments on CWT
                                                                          dated 2/18/19
                                                                          (SMI-016674)
                                                              Letter from C. Covington to D. Breen
                                                  *
                                                                announcing rBST-free milk and
                                                                      premium dated 8/7/07
                                                                   (SMI-018665-SMI-018666)
                                          402, 602, 802
                                                                       OOPs (1/2003-6/2009)
                                          49
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 124 of 128 PageID 28409

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                 (SMI-018980-SMI-018981)
                                        402, 403, 602, 802     Responses from C. Covington to
                                                               USDA Questions dated 10/8/09
                                                                 (SMI-019085-SMI-019087)
                                          402, 602, 802
                                                                        OOPs (2003-2009)
                                                                 (SMI-019144-SMI-019145)
                                          402, 602, 802         Over Order Premium Rates for
                                                                 Central Florida (1995-2005)
                                                                          SMI-019146
                                          402, 602, 802      Announcement from C. Covington to
                                                            SMI Members re: rBST dated 5/10/07
                                                                 (SMI-019510-SMI-019512)
                                          402, 602, 802
                                                                         OOPs (7/09-6/12)
                                                                 (SMI–019748-SMI–020025)
                                                              Asset Purchase Agreement between
                                          402, 602, 802,
                                                            Winn-Dixie Stores, Inc. and Sunshine
                                               INC
                                                           State Dairy Farms, LLC dated February
                                                                              2008
                                                                   (SMI-05560-SMI-05573)
                                                             Email chain between G. Leary and C.
                                                            Covingtion re: supply summary dated
                                                *           2/23/09 with attached Summary of the
                                                              Supply Agreement between Winn-
                                                           Dixie and Sunshine State Diary Farm -
                                                                      Hammond (Supplier)
                                                                           SMI-13486
                                          402, 602, 802     Email from C. Covington to J. Tillison
                                                                    re: CWT dated 11/12/08
                                                                           SMI-13529
                                          402, 602, 802     Email chain between J. Tillison and C.
                                                             Covington re: CWT dated 11/12/08
                                                                   (SMI-13560-SMI-13561)
                                                                 Email from M. Murphy to C.
                                                            Covington, cindale@emeraldcst.com,
                                          402, 602, 802
                                                            and E. Henderson dated 3/16/09 with
                                                           attached 2009 CWT SMI Participating
                                                                            Producers
                                                                           SMI-13959
                                          402, 602, 802     Email from J. Wright to E. Henderson
                                                                     re: CWT dated 11/7/07
                                                                   (SMI-14346-SMI-14347)
                                                                Email from E. Henderson to M.
                                                             McCloskey, et al. re: Comments on
                                          402, 602, 802
                                                           CWT dated 2/13/09 with attached letter
                                                           from E. Henderson to Gentlemen dated
                                                                             2/12/09
                                          50
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 125 of 128 PageID 28410

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                           402, 602, 802          (SMI-16317-SMI-16377)
                                          (Marginalia at      SMI Pricing Letters dated December
                                            SMI-16319)                2002 - August 2004
                                                                  (SMI-16574-SMI-16577)
                                        402, 602, 802 (and
                                                              Email from J. Knigge re: Survey of
                                         hearsay withiin
                                                             Farmers Who Retired Herds Through
                                          hearsay), 701
                                                              CWT Finds Many Concerned with
                                            (unscientic
                                                              High Production Costs, Succession
                                           survey), 901
                                                                      Issues dated 8/8/07
                                                                  (SMI-16683-SMI-16688)
                                               802           Email from C. Covington to D. Breen
                                                                 re: agreement dated 4/19/06
                                                                  (SMI-16761-SMI-16763)
                                               802
                                                                Email string (Covington-Yates)
                                        402, 403, 602, 802
                                                                   (SMI-7465-SMI-7495)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2003
                                             report")
                                        402, 403, 602, 802
                                                                   (SMI-7496-SMI-7536)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2004
                                             report")
                                        402, 403, 602, 802
                                                                   (SMI-7537-SMI-7566)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2005
                                             report")
                                        402, 403, 602, 802
                                                                   (SMI-7567-SMI-7602)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2006
                                             report")
                                        402, 403, 602, 802
                                                                   (SMI-7603-SMI-7644)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2007
                                             report")
                                        402, 403, 602, 802
                                                                   (SMI-7645-SMI-7686)
                                           (and hearsay
                                                              Minutes of the Dairy Cooperative
                                         within hearsay -
                                                             Marketing Association, Inc. Board of
                                        "the board heard a
                                                               Directors Meetings dated 2008
                                             report")



                                          51
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 126 of 128 PageID 28411

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                  Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                        402, 403, 602, 802
                                                                    (SMI-7687-SMI-7727)
                                            (and hearsay
                                                               Minutes of the Dairy Cooperative
                                          within hearsay -
                                                              Marketing Association, Inc. Board of
                                        "the board heard a
                                                                Directors Meetings dated 2009
                                               report")
                                        402, 403, 602, 802
                                                                    (SMI-7728-SMI-7765)
                                            (and hearsay
                                                               Minutes of the Dairy Cooperative
                                          within hearsay -
                                                              Marketing Association, Inc. Board of
                                        "the board heard a
                                                                Directors Meetings dated 2010
                                               report")
                                        402, 403, 602, 802
                                            (and hearsay            (SMI-7766-SMI-7810)
                                          within hearsay -     Minutes of the Southeastern Dairy
                                           "presented the    Cooperative Association, Inc. Meetings
                                               attached                    dated 2003
                                             summary")
                                        402, 403, 602, 802
                                            (and hearsay
                                          within hearsay -
                                                                    (SMI-7811-SMI-7871)
                                        "Calvin Covington
                                                              Minutes of the SMI SDCA Committee
                                           reported…" or
                                                                     Meetings dated 2004
                                        "Calvin Covington
                                            presented the
                                         attached report...)
                                        402, 403, 602, 802
                                            (and hearsay
                                          within hearsay -          (SMI-7872-SMI-7916)
                                        references various Minutes of the SMI SDCA Committee
                                          information that           Meetings dated 2005
                                         was "reported" or
                                            "announced."
                                        402, 403, 602, 802
                                            (and hearsay            (SMI-7917-SMI-7964)
                                          within hearsay -    Minutes of the SMI SDCA Committee
                                        "Calvin Covington            Meetings dated 2006
                                             reported…"




                                          52
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 127 of 128 PageID 28412

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                    Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                        402, 403, 602, 802
                                            (and hearsay
                                          within hearsay -
                                           e.g. references
                                               various
                                          information that
                                                                     (SMI-7965-SMI-8018)
                                           was "reported"
                                                               Minutes of the SMI SDCA Committee
                                              and ""the
                                                                      Meetings dated 2007
                                           processors are
                                          claiming…" and
                                        "Calvin Covington
                                              presented
                                         [attached pricing
                                           information]")
                                        402, 403, 602, 802
                                            (and hearsay
                                          within hearsay -
                                            e.g. "Buckey             (SMI-8019-SMI-8074)
                                        Jones reported…"       Minutes of the SMI SDCA Committee
                                              or "Calvin              Meetings dated 2008
                                              Covington
                                            presented the
                                         attached report...)
                                        402, 403, 602, 802
                                            (and hearsay
                                          within hearsay -
                                                                     (SMI-8075-SMI-8128)
                                             e.g. "Calvin
                                                               Minutes of the SMI SDCA Committee
                                              Covington
                                                                      Meetings dated 2009
                                              presented
                                         [attached pricing
                                           information]")
                                        402, 403, 602, 802             (SMI-8129-SMI-8189)
                                            (and hearsay          Minutes, Agendas, and Conference
                                          within hearsay -     Call Notices of the Southeastern Dairy
                                             e.g. "Calvin      Cooperative Association, Inc. Board of
                                              Covington          Directors Meetings dated December
                                             reported…)                2009 - December 2010
                                                                     (SMI-012113-SMI-012150)
                                               402, 602          Southeast Milk, Inc. Annual Meeting
                                                               of Membership, Minutes, dated 1/14/03
                                                                     (SMI-012151-SMI-012159)
                                               402, 602          Southeast Milk, Inc. Minutes Annual
                                                                 Membership Meeting dated 1/13/04




                                          53
  Case 3:15-cv-01143-BJD-JBT Document 356 Filed 12/09/19 Page 128 of 128 PageID 28413

                                        Objections /
Ex.     Date         Date       Spon.
                                        Stipulated                 Description of Exhibit
No.     Identified   Admitted   Wit.
                                        Admissions (*)
                                                                       SUPP_00000002
                                                             Schedule B-1; Plant City Dairy Plant,
                                                *
                                                            Full Costing (FOB Plant) by SKU - Ice
                                                                     Cream (August 2008)
                                                            (WD1143_000057-WD1143_000080)
                                                               Milk Supply Agreements between
                                                *
                                                            Winn-Dixie Stores, Inc. and SMI dated
                                                                             5/1/06
                                                            (WD1143_000081-WD1143_000082)
                                                              First Amendment to Supply Contract
                                                              between Winn-Dixie Procurement,
                                                *
                                                               Inc., Winn-Dixie Stores, Inc., and
                                                               Sunshine State Dairy Farms dated
                                                                            2/20/13
                                                                       WD1143_000299
                                                *              Winn-Dixie Purchase Transaction
                                                                       Data (2010-2013)
                                                                       WD1143_000300
                                                *              Winn-Dixie Purchase Transaction
                                                                       Data (2004-2010)
                                                            (WD1143_000578-WD1143_000581)
                                                              Email chain between L. Biggerstaff
                                                            and C. Covington re: Milk Costs dated
                                                                          10/4/2008
                                                            (WD1143_000602-WD1143_000608)
                                                               Email chain between C. Covington
                                                             and G. Leary re: price dated 11/21/08
                                         WD1143_000609
                                              -*            (WD1143_000609-WD1143_000614)
                                                            Email chain between from G. Leary to
                                         WD1143_000611        B. Nussbaum re: FW: March 2009
                                          - 402, 602, 802    Milk Pricing Letter dated 2/20/2009
                                                             with attachments (SMI Price Change
                                         WD1143_000612       Announcement dated 2/20/19; SMI
                                          - 402, 602, 802    Price Announcement dated 2/20/09;
                                                             SMI letter pricing for Florida based
                                         WD1143_000613               plants dated 2/20/09);
                                          - 402, 602, 802
                                                            (WD1143_000755-WD1143_000770)
                                                             SMI Milk & Other Products Contract
                                               402
                                                            Overview - Milk Cost Model & Market
                                                                 Analysis dated March 2010




                                          54
